Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 1 of 216 - Page
                                ID#: 3292

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION OF FRANKFORT
                               CASE NO. 3:18-CV-23-GFVT


                 KELSEY LOVE                                               PLAINTIFF


                 VS.                VIDEO DEPOSITION OF
                                   DR. THOMAS D. FOWLKES


                 FRANKLIN COUNTY, KENTUCKY, et al.

                                    DEFENDANTS/THIRD-PARTY PLAINTIFFS

                 VS.

                 SOUTHERN HEALTH PARTNERS, INC.

                                                    THIRD-PARTY DEFENDANTS

                                    * * * * * * * * * *

                       The video deposition of DR. THOMAS D.

                 FOWLKES was taken before Stephanie A. Blanton,

                 Certified Court Reporter and Notary Public in

                 and for the State of Kentucky at Large, via Zoom

                 video conference on Tuesday, May 19, 2020

                 commencing at the approximate hour of 1:32 p.m.

                 Said deposition was taken pursuant to Notice,

                 heretofore filed, to be read and used on behalf

                 of the Defendants/Third-Party Plaintiffs at the

                 trial in the above-captioned action and all

                 other purposes as permitted by the Kentucky

                 Rules of Civil Procedure.

                                    * * * * * * * * * *



                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 2 of 216 - Page
                                ID#: 3293

                                                                              2

                 APPEARANCES:

                       Hon. Paul Harnice
                       Hon. Sarah J. Bishop
                       STOLL KEENON OGDEN, PLLC
                       201 West Main Street, Suite A
                       Frankfort, Kentucky 40601

                       COUNSEL FOR THE DEFENDANTS/THIRD-PARTY
                       PLAINTIFFS


                       Hon. Margaret Jane Brannon
                       JACKSON KELLY, PLLC
                       City Center, Suite 700
                       100 West Main Street
                       Lexington, Kentucky 40507

                       COUNSEL FOR THE THIRD-PARTY DEFENDANTS


                       Hon. Aaron Bentley
                       BELZLEY, BATHURST & BENTLEY
                       P.O. Box 278
                       Prospect, Kentucky 40059

                       COUNSEL FOR THE PLAINTIFF


                       ALSO PRESENT:

                       Angela Edwards, Video Technician
                       Ashley Frye




                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 3 of 216 - Page
                                ID#: 3294

                                                                                 3

                                           I N D E X

                 WITNESS: DR. THOMAS D. FOWLKES                            PAGE(S)

                 COLLOQUY ................................... 4-6

                 EXAMINATION
                      By Mr. Harnice....................... 6-173

                       By Mr. Bentley .................... 173-213

                 COLLOQUY ............................... 213-214


                 SIGNATURE PAGE ............................. 215

                 REPORTER'S CERTIFICATE ..................... 216


                                    * * * * * * * * * *


                               E X H I B I T            I N D E X

                 Exhibit                    Description                    Page(s)

                 Number 36     Notice of Deposition                              9

                 Number 37     Dr. Fowlkes’ Curriculum Vitae                    18
                               with watermark

                 Number 38     Dr. Fowlkes’ Curriculum Vitae                    18
                               without watermark

                 Number 39     Dr. Fowlkes’ report                              18

                 Number 40     Dr. Fowlkes’ list of cases                       19

                 Number 41     Dr. Fowlkes’ fee schedule                        19




                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 4 of 216 - Page
                                ID#: 3295

                                                                              4



       1    VIDEO TECHNICIAN: This deposition will be taken

       2                            by a stenographer, as well as

       3                            recorded by video by the court

       4                            reporter using Zoom’s

       5                            recording function which will

       6                            be considered the official

       7                            video copy for the record.

       8                            Counsel for plaintiff and

       9                            counsel for defendant will be

      10                            attending via Zoom video

      11                            conference.         As the court

      12                            reporter will also be

      13                            attending remotely, the

      14                            deponent will be sworn in

      15                            remotely pursuant to recent

      16                            legislation permitted

      17                            this.      We are on the video

      18                            record.       I’m Angela Edwards,

      19                            the video technician.              The

      20                            court reporter is Stephanie

      21                            Blanton.       We’re here today to

      22                            take the deposition of

      23                            Dr. Thomas Fowlkes.             This

      24                            deposition is being taken


                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 5 of 216 - Page
                                ID#: 3296

                                                                                    5

       1                            pursuant to notice in the U.S.

       2                            District Court at Frankfort,

       3                            Kentucky, styled Kelsey Love,

       4                            et al. versus Franklin County,

       5                            Kentucky, et al.           The date is

       6                            May 19th, 2020.           The time is

       7                            1:32 p.m.        Counsel will now

       8                            introduce themselves and state

       9                            who they represent, please.

      10    MS. BISHOP:             Sarah Bishop and Paul Harnice,

      11                            for Defendants Franklin

      12                            County, Kentucky, Rick Rogers,

      13                            Michael Phillips, Anthony

      14                            Pullen, Timothy Harrod, Brandi

      15                            Upton, John Ringer, Jeff

      16                            Abrams, and certain John and

      17                            Jane Doe defendants.

      18    MR. BENTLEY:            Aaron Bentley, here on behalf

      19                            of Ms. Love.

      20    MS. BRANNON:            Jane Brannon, on behalf of

      21                            Southern Health Partners.

      22    COURT REPORTER:         Dr. Fowlkes, would you please

      23                            raise your right hand?                 Do you

      24                            swear or affirm the testimony

      25                            you’re about to give will be


                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 6 of 216 - Page
                                ID#: 3297

                                                                                6

       1                            the truth, the whole truth,

       2                            and nothing but the truth?

       3    THE WITNESS:            I do.

       4                         * * * * * * * * * *

       5                             EXAMINATION

       6    By Mr. Harnice:

       7    Q      Dr. Fowlkes, my name is Paul Harnice, and I

       8           represent the--the people and entities that

       9           Ms. Bishop just explained.             You can’t see

      10           me because Ms. Bishop is going to run the

      11           computer.     And we are social distancing, so

      12           I am asking questions from afar here.                   If

      13           for any reason--yesterday we had a

      14           deposition and the deponent remarked that

      15           she wasn’t able to see me.             For any reason

      16           throughout this deposition you--which I

      17           can’t foresee it happening, but if you want

      18           to see me then just ask us and Ms. Bishop

      19           will turn--turn the--the video towards me.

      20           I’ll tell you in advance that’s probably

      21           something that you’re not going to want to

      22           do.   Have you ever given a deposition

      23           before?

      24    A      I--I--before I answer I’ll just tell you

      25           right there at that moment you--you


                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 7 of 216 - Page
                                ID#: 3298

                                                                              7

       1           became--became staticky.             I’m not sure if

       2           it was just my--my connection or--

       3    MS. BRANNON:             No.     My connection you--you--

       4    MR. HARNICE:             Okay.

       5    MS. BRANNON:             --staticked out as well.

       6    Q      Let me--can you--how’s this?

       7    A      I can hear you fine.

       8    Q      Have you ever given a dep--deposition

       9           before?

      10    A      I have.

      11    Q      How many times?

      12    A      As a--as an estimate, I would say a couple

      13           dozen.

      14    Q      Okay.     I want to go over a few rules that

      15           you’re probably aware of but just to make

      16           sure we’re on the same page.               I’m going to

      17           be asking you questions to which you will

      18           be giving responses hopefully.                If you

      19           don’t hear like just what happened, if

      20           it--if it gets staticky or you’re not one

      21           hundred percent certain of the question I

      22           asked you, just ask me to restate it; fair

      23           enough?

      24    A      It is.

      25    Q      And if I ask you a question that you don’t


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 8 of 216 - Page
                                ID#: 3299

                                                                                  8

       1           understand or that is confusing to you, ask

       2           me to restate it; fair enough?

       3    A      It is.

       4    Q      If I ask you a question to which you give a

       5           response, we are going to assume that you

       6           both heard and understood the question and

       7           gave a--a response--response according

       8           thereto; fair enough?

       9    A      That’s fair enough with the caveat that

      10           obviously I thought I heard the question

      11           and I thought I understood it, so--

      12    Q      Well, that’s my whole point here.                 If there

      13           is any doubt in your mind, if there’s a one

      14           percent doubt that you--you may not have

      15           heard it or you may not have understood it,

      16           then let’s go through the process again,

      17           because what I don’t want to have happen is

      18           if there’s a trial of this matter is for

      19           you to come in and say, well, no, I

      20           didn’t--I didn’t hear that or understand

      21           that to be the question on May 19th of 2020

      22           and so there’s some confusion here.                     So I

      23           want to make sure when we leave here today

      24           there aren’t those kind of issues; fair

      25           enough?


                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 9 of 216 - Page
                                ID#: 3300

                                                                              9

       1    A      Well, it’s fair enough that I will tell you

       2           to--to the extent that I believe that there

       3           are those issues I will certainly tell you.

       4    Q      That’s what--that’s all I can ask of you.

       5           But I’m asking you to--to air on the side

       6           of telling me versus keeping it to

       7           yourself; fair enough?

       8    A      It is.

       9    Q      All right.     What did you do to prepare for

      10           this deposition?

      11    A      I reviewed my Rule 26 report and the case

      12           documents in this matter.

      13    Q      Okay.    And when you say the case documents,

      14           are those the documents that I believe you

      15           listed at the back of your report?

      16    A      That is correct.

      17    MR. HARNICE:            Okay.      I’m going to show you

      18                            what I’m going to mark as

      19                            Exhibit Number 36 to these

      20                            depositions.         And I’ll tell

      21                            you this is the notice of

      22                            dep--of your deposition here

      23                            today.

      24    MS. BISHOP:             Just one second.

      25    MR. HARNICE:            Give us one second.


                                     Stephanie A. Blanton, CCR
                             An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 10 of 216 - Page
                                 ID#: 3301

                                                                                 10

        1          (NOTICE OF DEPOSITION IS MARKED AS EXHIBIT

        2          NUMBER 36 FOR PURPOSES OF IDENTIFICATION

        3          AND THE SAME IS ATTACHED HERETO AND FILED

        4          HEREWITH)

        5   By Mr. Harnice:

        6   Q      Have--have you--and we’ll scroll down.                   If

        7          you need us to stop--

        8   MS. BISHOP:              No.     That’s not it.          Sorry.

        9   MR. HARNICE:             Yeah.      So sorry about that.

      10    MS. BISHOP:              Just checking you.

      11    Q      She’s just making sure we’re paying

      12           attention.      This is the only bad thing

      13           about these remote depositions frankly

      14           is--is kind of having to wind our way

      15           through the--getting the document--now here

      16           we go.     Now, this one I’ll tell you we’ve

      17           marked as Exhibit Number 36 to these

      18           depositions.       It is the notice of videotape

      19           deposition of Dr. Thomas Fowlkes.                  Have you

      20           seen this document?

      21    A      I have not.

      22    Q      SHP’s counsel did not share this with you?

      23    A      They did not.

      24    Q      Well, let’s go down--this was filed in the

      25           record and it, right there Sarah, it says,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 11 of 216 - Page
                                 ID#: 3302

                                                                             11

        1          the witness is directed to produce and

        2          bring to the deposition the following

        3          documents.      And if you go down, there are

        4          certain documents.          I guess the way I’ll

        5          handle this now since you haven’t seen this

        6          document is, are there any documents that

        7          you relied upon in forming your opinions in

        8          this cases--in this case other than those

        9          documents that are listed in your report on

      10           page 26 of 37 where you say the facts or

      11           data considered by the witness [inaudible]

      12           his opinions, and you say, to assist me in

      13           forming these medical opinions I’ve

      14           reviewed records in this case, including,

      15           and it starts with Number 1, the complaint,

      16           and goes all the way down through Number 8,

      17           expert reports of Stephen Hall and Mr. Ed

      18           Sweeney.     Are those all the documents that

      19           you--you looked at in forming your opinion

      20           in this--in this case?

      21    A      They are.      I--they--specifically all the

      22           documents that Ms. Brannon--only the

      23           documents that Ms. Brannon has provided to

      24           me, and I don’t believe she has provided me

      25           with additional documents since the



                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 12 of 216 - Page
                                 ID#: 3303

                                                                             12

        1          preparation of the Rule 26 report.                  But

        2          I--

        3   Q      I think a better way to ask this is:

        4          Are--within your report, have you listed

        5          all documents upon which you base your

        6          opinion--opinion in this matter?

        7   A      I have.

        8   Q      And are there any other documents that

        9          you’re aware of that you used to form your

      10           opinion in this matter other than those

      11           listed in your report?

      12    A      Well, only to--as I just said, only to the

      13           extent that Ms. Brannon has sent me

      14           additional documents since the filing of my

      15           report, which I don’t believe that she has.

      16    Q      Okay.     So I’ll remember when we get to your

      17           report, page 26 of your report, I’ll

      18           remember to ask you to take a look at that

      19           list and to tell me if you’re aware of any

      20           other documents Ms. Brannon has sent you

      21           for review for this report; is that fair

      22           enough?

      23    A      Yes.    Al--although it would not be for this

      24           report; it would be--what I’m talking about

      25           is subsequent to this report.                And I--I


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 13 of 216 - Page
                                 ID#: 3304

                                                                                 13

        1          don’t--I think the answer to all of those

        2          is none, but I’m just telling you that

        3          these were the documents I reviewed at the

        4          time of my report, and I don’t believe

        5          she’s sent me any since.

        6   Q      Well, I’ll ask you that when we get to it

        7          all the same because what’s really

        8          important to me here today and the reason

        9          the notice is phrased as it is is I just

      10           want to make sure I’m aware of every single

      11           document that you reviewed in order to form

      12           your opinions in this matter and if there’s

      13           documents other than what’s listed on page

      14           26 of your report I’m going to ask you

      15           [inaudible].       Did you hear me?

      16    A      I--I heard you--I heard a statement.                     If

      17           you had a question at the end of it, I

      18           didn’t get--did not hear a question.

      19    Q      I--I just asked you:           Is that fair enough?

      20    A      Yes.

      21    Q      Okay.    Okay.     Let me show you what I’ll

      22           mark as Exhibit Number 37 to the

      23           depositions in this matter.               And what I’ll

      24           tell you is that in the SHP defendant’s

      25           expert disclosure that was filed in this


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 14 of 216 - Page
                                 ID#: 3305

                                                                              14

        1          matter there are actually two curriculum

        2          vitaes that were attached to that pleading.

        3          One of them had a watermark across it that

        4          said expert not retained, and then the

        5          other one did not have that watermark on

        6          it.    So what I’m going to ask you about

        7          absent Ms. Brannon telling me otherwise is

        8          I’m going to ask you about your curriculum

        9          vitae that does not have the watermark on

      10           it, and we will introduce that as the

      11           exhibit in this case.            Is that okay with

      12           you?

      13    A      It--it is okay, but I will tell you that

      14           the curriculum vitae which I submitted with

      15           this report did not have a watermark and is

      16           dated as updated 10/8 of 2019.                That’s the

      17           one I submitted.         I did not submit a CV

      18           with the watermark.

      19    MR. HARNICE:             Jane, do you want to

      20                             clear--clear us up on that?

      21                             You know what I’m talk--the

      22                             issues I’m talking about here;

      23                             right?

      24    MS. BRANNON:             Yeah.      I--I don’t know how the

      25                             one that has a watermark on it


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 15 of 216 - Page
                                 ID#: 3306

                                                                                     15

        1                            got produced, and I certainly

        2                            didn’t put a watermark on one.

        3                            So I don’t know where it would

        4                            have come from.

        5   MS. BISHOP:              I can--

        6   MS. BRANNON:             Are they different?

        7   MS. BISHOP:              Okay.      Well, here’s--here’s

        8                            the one--

        9   MS. BRANNON:             Well, other--other--other than

      10                             the watermark, are they

      11                             different?

      12    THE WITNESS:             I--I can probably explain.

      13    MS. BRANNON:             Okay.

      14    A      So Number 1, I do update my CV regularly,

      15           and the date at the bottom would be the

      16           date that is when that was updated.                      So if

      17           you’ll keep scrolling there you’ll see that

      18           one says it’s updated 6/12 of 2017.                      And so

      19           that is a--a CV that as of, you know, 2017,

      20           2018 was on my website because I--I always

      21           put that watermark so someone will not

      22           download it and then say that I’m an expert

      23           in their case.        So maybe Ms. Brannon’s

      24           office had that from before they retained

      25           me or--or whatever, I don’t know, but the


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 16 of 216 - Page
                                 ID#: 3307

                                                                             16

        1          one that I submitted with my report is the

        2          one that’s dated 10/8 of 2019 and has no

        3          watermark.      And that is my current CV.

        4          That is the most recent update of my CV.

        5   MR. HARNICE:             And, Jane, to answer your

        6                            question, there are

        7                            differences.

        8   MS. BRANNON:             Well, it would be--it would be

        9                            explained by the fact that

      10                             they’re from two different

      11                             dates I would think, Paul.

      12                             You’re welcome to ask him

      13                             about both of them if you want

      14                             to, but--

      15    MR. HARNICE:             I don’t [inaudible]--I’m--I’m

      16                             just--

      17    MS. BRANNON:             So I--I don’t know that it’s

      18                             going to be anything of

      19                             significance, but--

      20    MR. HARNICE:             No.     Jane--

      21    MS. BRANNON:             --you’re the one to determine

      22                             that.

      23    MS. BRANNON:             You’re missing the point,

      24                             Jane.      I’m just answering your

      25                             question.        You asked are there


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 17 of 216 - Page
                                 ID#: 3308

                                                                                 17

        1                            any differences, and he went

        2                            through the fact that he

        3                            updated.       I’m just answering

        4                            your question that, yes, there

        5                            are differences.

        6   MS. BRANNON:             Well, I took that from what

        7                            Dr. Fowlkes said, Paul.                So

        8                            does that satisfy your

        9                            curiosity, or are we going to

      10                             have to thrash around about a

      11                             CV for 20 more minutes?

      12    MR. HARNICE:             No, we’re not going to have to

      13                             thrash around but I’m not the

      14                             one that filed two of them in

      15                             the record.

      16    MS. BRANNON:             Well, I wish that I were

      17                             as--as up to speed on

      18                             everything as you, Paul.                I

      19                             made a mistake--

      20    MR. HARNICE:             Well--

      21    MS. BRANNON:             --and I--and I really hate

      22                             that for everybody.             Can we

      23                             just move on to something of

      24                             merit?

      25    MR. HARNICE:             Yes.     So what I’m going to


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 18 of 216 - Page
                                 ID#: 3309

                                                                              18

        1                            mark is--I will mark as

        2                            Exhibit Number 37, I think is

        3                            where we we are at, I’m going

        4                            to mark as Exhibit Number 37

        5                            the--the page that--what was

        6                            filed in the record as pages 1

        7                            of 4, which is Dr. Fowlkes’ CV

        8                            with the watermark on it,

        9                            expert not retained, which was

      10                             updated 6/12 of 2017.              So

      11                             that’s Exhibit Number 37.

      12                             Exhibit Number 38 is going to

      13                             be Dr. Fowlkes’ CV dated

      14                             June 8th of 2019, which is

      15                             pages 28 through 33 of 37 in

      16                             the pleading that was filed in

      17                             the court.        And then 39 will

      18                             be his report.          40 will be his

      19                             list of cases.          And 41 will be

      20                             his fee schedule.            Just to

      21                             amend.

      22           (DR. FOWLKES’ CURRICULUM VITAE WITH

      23           WATERMARK IS MARKED AS EXHIBIT NUMBER 37;

      24           DR. FOWLKES’ CURRICULUM VITAE WITHOUT

      25           WATERMARK IS MARKED AS EXHIBIT NUMBER 38;


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 19 of 216 - Page
                                 ID#: 3310

                                                                                   19

        1          DR. FOWLKES’ REPORT IS MARKED AS EXHIBIT

        2          NUMBER 39; DR. FOWLKES’ LIST OF CASES IS

        3          MARKED AS EXHIBIT NUMBER 40; AND

        4          DR. FOWLKE’S FEE SCHEDULE IS MARKED AS

        5          EXHIBIT NUMBER 41 FOR PURPOSES OF

        6          IDENTIFICATION AND THE SAME IS ATTACHED

        7          HERETO AND FILED HEREWITH)

        8   By Mr. Harnice:

        9   Q      So Exhibit Number 37, let me--let me show

      10           you that, Dr. Fowlkes.

      11    MS. BISHOP:              37.

      12    Q      Exhibit Number 37 is the watermark, expert

      13           not retained, CV.          And ask you if you

      14           recognize this document?

      15    A      I do.

      16    Q      And that appears to be, based upon what

      17           you’ve told us, your CV that was updated as

      18           of June 12th of 2017; is that correct?

      19    A      I think it said June 20th, but--no, I’m

      20           sorry.     June 12th.       That’s correct.              Yes.

      21    Q      All right.      We’ll mark that as Exhibit 37.

      22           And do you know what date Ms. Love had her

      23           baby in this matter?

      24    A      I do.

      25    Q      What was that date?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 20 of 216 - Page
                                 ID#: 3311

                                                                             20

        1   A      May the 16th of 2017.

        2   Q      So it looks like Exhibit Number 37 was

        3          updated 26 days after the birth of

        4          Ms. Love’s child; is that correct?

        5   A      I’ll trust your math.

        6   Q      Okay.    And now next I’ll show you what I’ll

        7          mark as Exhibit Number 38, which is pages

        8          28 through 33 of 37, which is your CV

        9          without a watermark and was last updated

      10           October 8th of 2019; is that correct?

      11    A      That is correct.

      12    Q      So is it your testimony that you never

      13           provided Exhibit Number 37 to Ms. Brannon?

      14    A      No.

      15    Q      You--you did not, or--

      16    A      That’s not my testimony.

      17    Q      All right.      Did you provide Exhibit Number

      18           37 to Ms. Brannon?

      19    A      I don’t know.

      20    Q      Did you provide Exhibit Number 37 to

      21           Southern Health Partners?

      22    A      I do not know.        Which one--the one with the

      23           watermark?

      24    Q      Exhibit Number 37, yes, the watermark.

      25    A      I don’t know.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 21 of 216 - Page
                                 ID#: 3312

                                                                                       21

        1   Q      Okay.    And is it your testimony that you

        2          don’t have any idea of how Exhibit Number

        3          37 made it into the record in this case?

        4   A      No, that’s not my testimony.

        5   Q      Do you know how Exhibit Number 37 made it

        6          into the record in this case?

        7   A      No, I do not know, but I have an idea.                        You

        8          asked me if I had an idea.

        9   Q      What is your idea?

      10    A      That it was a CV which they had in their

      11           file from either--which they obtained from

      12           my website or possibly which I sent to them

      13           some time ago on this or another case and

      14           they had it in their file and they

      15           submitted it with the report.

      16    Q      When you refer to they and them, who are

      17           you referring to?

      18    A      Ms. Brannon and/or her firm.

      19    Q      Okay.    All right.        Let’s go to Exhibit

      20           Number 38, which is the version of your CV

      21           last updated on October 8th of 2019.                     Is

      22           this the most recent CV that you have?

      23    A      It is.

      24    Q      Do you have--before I begin asking you

      25           questions about it, do you have any changes


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 22 of 216 - Page
                                 ID#: 3313

                                                                                 22

        1          or modifications to it?

        2   A      Certainly not any substantive

        3          modifications.        I am about to prepare a new

        4          one because I have recently renewed my

        5          certified correctional health care

        6          professional certification and my

        7          Mississippi license for another year.                    So

        8          I’m about to update a new one and those

        9          changes have not been--I just haven’t

      10           submitted a new CV yet or updated my CV.

      11    Q      Do you have any substantive changes to

      12           Exhibit Number 38?

      13    A      No.

      14    Q      All right.      Did you prepare Exhibit Number

      15           38?

      16    A      That’s the CV?

      17    Q      Correct.     Exhibit Number 38 is your

      18           October 8th, 2019 CV.            Did you prepare it?

      19    A      I did.

      20    Q      So if you look at the top of page 1 of 5 of

      21           your CV under Summary Qual--Qualifications

      22           where it says [inaudible], is that how you

      23           describe yourself?

      24    A      It is.

      25    Q      And if you look in the second paragraph


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 23 of 216 - Page
                                 ID#: 3314

                                                                                23

        1          where it says, accomplished expert witness,

        2          is that how you describe yourself?

        3   A      It is.

        4   Q      It appears to me that you went to medical

        5          school at the University of Tennessee; is

        6          that correct?

        7   A      That is correct.

        8   Q      And did you get a good education at the

        9          University of Tennessee medical school?

      10    A      Well, that--in my opinion, I--I did.                     I

      11           guess other people might differ with

      12           whether a medical school education at

      13           University of Tennessee is better or worse

      14           than one at the University of Kentucky or

      15           some other school.          But I--I believe it was

      16           a good education.

      17    Q      And did you rely upon your education at the

      18           University of Tennessee in forming your

      19           opinions in this case?

      20    A      That’s a very broad question and I don’t

      21           know that I could point to any particular

      22           thing, but in general I relied on my

      23           education as a physician, my residency

      24           training, my board certifications.                  So all

      25           of those things together, yes, I relied on


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 24 of 216 - Page
                                 ID#: 3315

                                                                             24

        1          them.

        2   Q      If you go down under Summary of

        3          Qualifications, Areas of Expertise, do you

        4          see those?

        5   A      I do.

        6   Q      Is there any--do you have any--in any of

        7          those five line items under Areas of

        8          Expertise, did--do any of those involve

        9          prenatal care?

      10    A      Well, certainly emergency medicine involves

      11           the care of pregnant women; yes.

      12    Q      And is that a situation where--by emergency

      13           medicine do you mean you were working in an

      14           emergency room and women would come into

      15           the emergency room to deliver their babies?

      16    A      Well, most often--most hospitals don’t

      17           deliver babies in the emergency department.

      18           Most hospitals that have obstetrical

      19           services have a separate labor and delivery

      20           unit.

      21    Q      So what role would--if you were working in

      22           an urgent care and emergency medicine, what

      23           role would you play if a lady came in the

      24           emergency entrance to have her baby?

      25    A      Well, so that’s a separate question than


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 25 of 216 - Page
                                 ID#: 3316

                                                                             25

        1          taking care of pregnant women, but if--what

        2          role would I play if they were coming into

        3          the emergency department to have their

        4          baby, it would depend on whether the baby

        5          was precipitously being delivered or

        6          whether they had time to be transferred to

        7          labor and delivery, whether there was an

        8          obstetrician onsite or whether there was

        9          not.

      10    Q      And how many babies have you delivered in

      11           your career?

      12    A      As part of my medical school and residency

      13           training, I--I don’t know an exact number,

      14           I would say somewhere on the order of 15 to

      15           20.

      16    Q      And was that back when you--in the, I

      17           guess, late ‘80s and early 1990s?

      18    A      That is correct.

      19    Q      Have you delivered a baby since you

      20           were--completed your residency?

      21    A      Well, the answer to that is yes.                 And

      22           delivering a--the answer to that is yes,

      23           but it has been more than ten years or so

      24           ago.    So in emergency departments, if one

      25           works in the emergency department for any


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 26 of 216 - Page
                                 ID#: 3317

                                                                             26

        1          length of time, they’ll be precipitous

        2          deliveries or deliveries which occur in

        3          the--in the emergency department, in a car,

        4          in the hallway.         And some of those are at

        5          various stages of pregnancy.               So in other

        6          words, some of them very early, essentially

        7          spontaneous abortion.            But--

        8   Q      What year did you complete your residency?

        9   A      1992.

      10    Q      How many--after completion of your

      11           residency, how many babies have you

      12           delivered?

      13    A      I--I don’t know, but it--I do not know.

      14           It’s single digits.

      15    Q      What other--

      16    A      It also depends on--I--I don’t understand

      17           your question entirely because the delivery

      18           of a fetus, I’m not counting that.

      19           And--and that would be a much higher number

      20           because emergency departments deal with

      21           that regularly.

      22    Q      And what--

      23    A      So I--

      24    Q      Explain to the ladies and gentlemen of the

      25           jury what the dif--difference is between


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 27 of 216 - Page
                                 ID#: 3318

                                                                             27

        1          the delivery of a baby and the delivery of

        2          a fetus?

        3   A      Well, as a very simple definition, it is

        4          the time of viability.            So around 24 weeks.

        5          So in other words, a non-viable fetus

        6          that’s stillborn at 18 weeks is--is a

        7          different matter than a viable fetus which

        8          is born at 24, 26 weeks or later.

        9   Q      Since the completion of your residency, how

      10           many fetuses have you delivered?

      11    A      I do not know.

      12    Q      Do you have even a guesstimate?

      13    A      Twenty or more, I would say.

      14    Q      In what year did you most recently deliver

      15           a fetus?

      16    A      More than 12 years ago.

      17    Q      You’re a medical doctor; is that correct?

      18    A      That is correct.

      19    Q      Would you explain to the ladies and

      20           gentlemen of the jury, what is the

      21           difference between a medical doctor and an

      22           OBGYN?

      23    A      I’m not certain I--I understand your

      24           question since most ob--obstetricians are

      25           medical doctors.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 28 of 216 - Page
                                 ID#: 3319

                                                                               28

        1   Q      Well, that’s fair enough.              An OBGYN is also

        2          a medical doctor; correct?

        3   A      That is correct.

        4   Q      And after becoming a medical doctor, what

        5          does an individual have to do to then

        6          be--become an OBGYN?

        7   A      Well, it would depend on the specific

        8          state, but essentially they wouldn’t have

        9          to do anything other than declare they were

      10           an OBGYN.      In most cases, that is not

      11           occurring in this day and age.                Most people

      12           who are going to be OBGYNs do a residency

      13           now.

      14    Q      Is an OBGYN considered a specialist?

      15    A      Obstetrics and gynecology is one of the

      16           specialties of medicine; yes.                That’s

      17           correct.

      18    Q      And is being an M.D. considered a

      19           specialist?

      20    A      No.    Being a--a medical doctor is

      21           a--is--means that you’ve been to medical

      22           school and have passed your basic medical

      23           licensure or training.            So everyone who is

      24           any type of specialist is a medical doctor.

      25           Of course, there are other--there are other


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 29 of 216 - Page
                                 ID#: 3320

                                                                                  29

        1          ways you can become a medical doctor also,

        2          such as going to a school of osteopathy.

        3   Q      Are you a fellow of the American College of

        4          Obstetrics and Gynecology?

        5   A      I am not.

        6   Q      Have you ever been licensed to practice

        7          medicine in the Commonwealth of Kentucky?

        8   A      I have not.

        9   Q      What states have you been licensed to

      10           practice medicine in?

      11    A      Mississippi, Tennessee and Pennsylvania.

      12    Q      If you look at the certifications on

      13           Exhibit Number 38, do you have any--I asked

      14           you this earlier but to be clear, you

      15           mentioned you were going through--you’re

      16           going to update some certifications.                     But

      17           do you have anything to add to that list?

      18    A      No.

      19    Q      Is anything within that list other than

      20           being a certified emergency physician

      21           relate at all to the delivery of fetuses?

      22    A      To the delivery of fetuses?

      23    Q      Or [inaudible]--

      24    A      Well, I--that certainly can happen in a

      25           correctional health care setting, so I’m a


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 30 of 216 - Page
                                 ID#: 3321

                                                                             30

        1          certified correctional health care

        2          professional.        And certainly the delivery

        3          of fetuses can occur in any setting, as can

        4          delivery of babies.           I don’t know that any

        5          of those specifically address that.

        6   Q      Was there any part of that certification

        7          that involved you having a certain level of

        8          expertise on the delivery of fetuses in a

        9          correctional setting?

      10    A      I--I don’t recall that.

      11    Q      If you go down to your professional

      12           experience, do you see that?

      13    A      I do.

      14    Q      It appears that from 1998 to present in the

      15           line item that says medical director at

      16           Lafayette County (MS) Detention Center, the

      17           top one.

      18    A      Yes.    I--I’m sorry.         I didn’t hear a

      19           question.

      20    Q      The very first--under Professional

      21           Experience, the very first entry there says

      22           1998 to present, medical director at

      23           Lafayette County Detention Center, do you

      24           see that?

      25    A      I do.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 31 of 216 - Page
                                 ID#: 3322

                                                                             31

        1   Q      And it says from 19--the second sentence,

        2          from 1998 to 2015 as an independent

        3          contractor responsible for provision of all

        4          medical, nursing, medication and lab

        5          services at the facility.              Is that--does

        6          that include the complete list of what you

        7          did within that facility?

        8   A      No.

        9   Q      What else did you do within that facility?

      10    A      That is a summary of my major job

      11           descriptions.        I did a lot of other things,

      12           but I--I don’t recall them specifically.

      13           But that is a summary of my job duties.

      14    Q      So at this particular facility in Lafayette

      15           County, Mississippi, you were an onsite

      16           medical doctor at the facility; is that

      17           correct?

      18    A      That is correct.

      19    Q      How many hours a week would you work at the

      20           facility?

      21    A      I can’t give you an answer for at the

      22           facility, but I am employed 168 hours a

      23           week.

      24    Q      Well, of those 168 hours per week, in a

      25           typical week how many hours would you


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 32 of 216 - Page
                                 ID#: 3323

                                                                                32

        1          actually be at the facility?

        2   A      Number one, I--I don’t know what time

        3          frame--are you referring to the 1998 to

        4          2015 time frame; is that correct?

        5   Q      Correct.

        6   A      I cannot give you an answer specifically.

        7   Q      Well, so you’re still doing that presently;

        8          correct?

        9   A      Well, I’m--I’m employed by the county now.

      10    Q      And how many--are you still working 168

      11           hours now per week?

      12    A      I am.

      13    Q      Let’s say last week, how many hours were

      14           you physically at the facility?

      15    A      I couldn’t give you a precise answer.                    I

      16           could give you a precise answer--I mean,

      17           I--I cannot give you a precise answer about

      18           any week, including last week.                I would say

      19           last week it was something on the order of

      20           ten or so at one facility.

      21    Q      What did you do the other 158 hours?

      22    A      I was on-call.        I took telephone calls, I

      23           consulted on the phone.             So I was available

      24           for calls, and I went to the jail three or

      25           four times last week.            We’re under a--a


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 33 of 216 - Page
                                 ID#: 3324

                                                                              33

        1          quarantine order now, so we have less

        2          movement, we have less population, we don’t

        3          have any visitors.          So my actual

        4          involvement at the facility is--you know,

        5          is limited to only the--that’s necessary.

        6          And the rest of the time I’m consulting by

        7          telephone, available for call, available

        8          for emergencies.         We had--of which we had a

        9          couple last week.

      10    Q      And when--you mentioned you were on-call.

      11           Is that a term that’s frequently used in

      12           the medical industry?

      13    A      It is.

      14    Q      And tell the ladies and gentlemen of the

      15           jury what being on-call means to you.

      16    A      It means that I am available via phone.

      17           And in most cases, available for in-person

      18           response when needed.

      19    Q      When--you say in most cases.               What would be

      20           an example of when you would not be

      21           available for in-person duty?

      22    A      During the period of time in which I’m

      23           testifying in a deposition.

      24    Q      So if you were called with an emergency

      25           here during this deposition, you would tell


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 34 of 216 - Page
                                 ID#: 3325

                                                                                 34

        1          them, I’m going to finish this deposition

        2          and I can’t come to the jail to take care

        3          of the emergency?

        4   A      Yes, that is correct.

        5   Q      Who would handle the emergency?

        6   A      Well, my nurse or my nurse practitioner

        7          and/or emergency medical services.                  So they

        8          always have the opportunity or the option

        9          to call the ambulance.            So most likely, we

      10           would send the person to the hospital to be

      11           evaluated there in the emergency

      12           department.

      13    Q      So if--your testimony is to the ladies and

      14           gentlemen of the jury if you’re unavailable

      15           to go to the hospital you would air on the

      16           side of calling the ambulance--I mean, I’ll

      17           strike that.       Your testimony--let me--let

      18           me pause because we have to dub these

      19           tapes.     So I apologize.          So your testimony

      20           to the ladies and gentlemen of the jury is

      21           that if during this deposition you were

      22           called for an emergency at--for medical at

      23           the Lafayette County Detention Center that

      24           you would be unavailable to attend that and

      25           then you would air on the side asking that


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 35 of 216 - Page
                                 ID#: 3326

                                                                             35

        1          the ambulance be called to come to the

        2          detention center; is that correct?

        3   A      Well, so as you phrased the question it

        4          being an emergency, yes.             Now, if--if I’m

        5          just called about a--a medical situation, I

        6          might determine that it is either urgent,

        7          non-urgent, or emergent.             So in many more

        8          cases I would not tell them to call an

        9          ambulance than I would to call an

      10           ambulance.      But you have used the--the term

      11           emergency, and, yes, if it’s an emergency I

      12           would expect the correctional officers or

      13           my nurses to call an ambulance.

      14    Q      And the--does the Lafayette County

      15           Detention Center have medical staff present

      16           in the facility 24 hours a day, 7 days a

      17           week?

      18    A      They do not.

      19    Q      What time periods of the day do they not

      20           have medical staff present?

      21    A      Essentially, the nighttime hours.                  It

      22           varies from day to day.

      23    Q      And during those particular hours when

      24           there’s no staff physically present at the

      25           jail, are you still on-call?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 36 of 216 - Page
                                 ID#: 3327

                                                                             36

        1   A      I am.

        2   Q      And if you were called about a situation

        3          during hours when there are no staff

        4          present at the jail, do you typically take

        5          it upon yourself to go to the jail if

        6          you’re on-call?

        7   A      Typically, you--you--you’re--I don’t know

        8          there is an answer to typically but more

        9          often than not I do not go to the jail,

      10           I--many more times than not when I’m

      11           called.

      12    Q      And if you don’t go to the jail, has there

      13           ever been a situation where you advised the

      14           jail just to call an ambulance?

      15    A      There has.

      16    Q      And give the ladies and gentlemen examples

      17           of when--let’s say at 5:15 in the morning

      18           there’s no medical staff at the jail, the

      19           jail calls you with a particular situation,

      20           you make a determination you’re not coming

      21           into the jail at 5:15 and you instructed

      22           them [inaudible]--

      23    A      What was the last--

      24    MS. BRANNON:             You--

      25    A      The last of your--


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 37 of 216 - Page
                                 ID#: 3328

                                                                                     37

        1   MS. BRANNON:             --you broke up, Paul.

        2   A      The last of your question broke up.                      I did

        3          not understand it.

        4   Q      Okay.    If you would, give the ladies and

        5          gentlemen of the jury examples of a

        6          situation where at 5:15 a.m. in the

        7          morning, let’s say, there is no jail staff

        8          at the jail, you receive a call from the

        9          jail because you’re on-call, and you

      10           instruct the jail to call an ambulance to

      11           come to the jail versus you going to the

      12           jail in-person.

      13    A      Okay.    So you’re asking me a--a

      14           hypothetical regarding I am called.                      Not my

      15           nurses--more typically, my nurse would be

      16           called first, not me.            But you’re asking

      17           for a hypothetical not relevant to the

      18           facts of this case but that if I’m called

      19           about something at 5:15 when might I tell

      20           them to call an ambulance rather than me

      21           going to the jail?          Is that your question?

      22    Q      Right.     Just--just give the ladies and

      23           gentlemen of the jury examples.

      24    A      Okay.    If I were called at 5:15 in the

      25           morning and was told that they had a person


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 38 of 216 - Page
                                 ID#: 3329

                                                                             38

        1          just brought in and it appeared that they

        2          had a stab wound to their chest, I would

        3          more likely than not direct them to call an

        4          ambulance rather than me going there to see

        5          them.

        6   Q      All right.      What--what else?           What other

        7          examples?

        8   A      If there were a--I’ll give you another

        9          example that if there is a person that I’m

      10           aware of at the jail that has a history of

      11           cardiac disease, coronary artery disease

      12           and we have been managing their medications

      13           and their angina and I’m called about them

      14           having recurrent chest pain that is not

      15           responsive to nitroglycerine, I would

      16           likely tell them to go ahead and send the

      17           person to the hospital.

      18    Q      What if the jail called you at 5:15 in the

      19           morning and said, we have a pregnant female

      20           here who is complaining of back and leg

      21           pain and we need to know what to do with

      22           her?    What would you do under that

      23           scenario?

      24    A      So first of all, I want to just point out

      25           that this is not similar to the facts of


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 39 of 216 - Page
                                 ID#: 3330

                                                                                  39

        1          this case in that I am a physician, I’m an

        2          emergency physician; I’m not a nurse.                    But

        3          if I were called with that, I would ask

        4          further questions such as whether there was

        5          any bleeding, whether there was evidence of

        6          contractions, whether there was passage of

        7          the water, breaking the water.

        8   Q      Would there ever be a situation where you

        9          would come into the jail to observe that

      10           pregnant inmate yourself?

      11    A      I might or might not.            I--it would depend

      12           on the exact circumstances.

      13    Q      Let’s go back to professional experience.

      14           The third line item down, it says 2007 to

      15           present you’re a Prisoner Advocate member.

      16           Tell the ladies and gentlemen of the jury

      17           what you do as a Prisoner Advocate member.

      18    A      Well, you didn’t read what I was a member

      19           of, but I am a member of the Institutional

      20           Review Board at the University of

      21           Mississippi.       And every research

      22           institution that receives federal dollars

      23           must have an Institutional Review Board to

      24           review and approve of research projects

      25           which involve human subjects.                And so I am


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 40 of 216 - Page
                                 ID#: 3331

                                                                             40

        1          a member of that review board for the

        2          University of Mississippi.              My particular

        3          area of expertise and the reason that I was

        4          asked to be on that is that if a research

        5          institution is conducting any research

        6          which involves prisoners, there must be a

        7          person--a member of the Institutional

        8          Review Board who has specific knowledge of

        9          and expertise working with prisoners to

      10           insure that any research which---which is

      11           conducted on prisoners is in compliance

      12           with federal rules about research involving

      13           prisoners.

      14    Q      Is--in that role on the Institutional

      15           Review Board, is your title Prisoner

      16           Advocate Member?

      17    A      I--I believe that that is within the

      18           federal regulations.           I did not--I did not

      19           coin that term.         I--I believe that is my

      20           official title, and I believe that may be

      21           in federal regulations about the makeup of

      22           Institutional Review Boards.

      23    Q      But you don’t know for sure?

      24    A      I do not know for sure.

      25    Q      Let’s go over to page 3 of 5 of the Exhibit


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 41 of 216 - Page
                                 ID#: 3332

                                                                             41

        1          Number 38.      I’ve asked you a little bit

        2          about your education at the University of

        3          Ten--Tennessee.         You also went to the

        4          Univer--or attended the University of

        5          Pittsburgh to complete your residency; is

        6          that correct?

        7   A      That is correct.

        8   Q      All right.      Let me--if you go down to

        9          Publications, which is at the bottom of--of

      10           page 3 of 5 and extends on--actually, I’m

      11           sorry.     Just--it looks like there--that you

      12           have three publications; is that correct?

      13    A      That’s correct.

      14    Q      Do any of your publications involve the

      15           subject matter of caring for a pregnant

      16           inmate?

      17    A      They do not.

      18    Q      If you go to page 4 of 5 where you have

      19           Presentations/Teaching, do you see that?

      20    A      I do.

      21    Q      And that appears to extend over midway into

      22           page 5 of 5; is that correct?

      23    A      That is correct.

      24    Q      Do any of your presentations or teaching

      25           involve the care for a pregnant inmate?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 42 of 216 - Page
                                 ID#: 3333

                                                                                   42

        1   A      Yes, I’m quite sure a number of them do.

        2   Q      Can you tell me which ones do?

        3   A      So number one, I’m not going to be able to

        4          tell you specifically which of the--many of

        5          these where I am--most of these lectures or

        6          presentations involve drug abuse and drug

        7          dependence.       Many of them involve--and

        8          prescribing of controlled substances.                    Many

        9          of them involve addiction in pregnant women

      10           and/or the treatment of them as part of the

      11           presentation.        So in other words, it’s

      12           not--may not be a focus of those but in

      13           many of these presentations I probably

      14           discussed addiction medicine topics within

      15           pregnant women.         In addition to that,

      16           the--the top one is where I was an

      17           instructor in a detention officer course

      18           regarding those things, health care issues,

      19           responding to medical emergencies in

      20           special needs inmates in detention

      21           facilities.       And that, of course, would

      22           involve pregnant, as well as non-pregnant

      23           detainees.

      24    Q      Do you recall any of the parameters of your

      25           teachings in that particular item?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 43 of 216 - Page
                                 ID#: 3334

                                                                             43

        1   A      I do not.

        2   Q      Can you tell the ladies and gentlemen of

        3          the jury anything that you recall that

        4          may--that--that was a part of your

        5          instruction there that in any way relates

        6          to this case involving Ms. Love?

        7   A      I cannot recite any specifics; no.

        8   Q      All right.      What next on the list would

        9          relate to the care of a pregnant inmate?

      10    A      I--I believe that I--I summarized it in the

      11           answer that I gave before, which was that

      12           most of the rest of these presentations

      13           involve addiction medicine.               Many

      14           of--addiction medicine or prescribing of

      15           controlled substances and many of them

      16           included those topics in pregnant and in

      17           non-pregnant patients.

      18    Q      So my question is if you could tell the

      19           ladies and gentlemen of the jury which ones

      20           involve--or if you can, which ones involve

      21           the care of a pregnant inmate?

      22    A      I cannot.

      23    Q      Did you--did you go back and look at any of

      24           these before your deposition here today?

      25    A      I did not.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 44 of 216 - Page
                                 ID#: 3335

                                                                                    44

        1   Q      All right.      Next let me show you what I’m

        2          going to mark as Exhibit Number 39.                      And I

        3          believe this is your report.               And it

        4          extends 27 pages, if I’m not mistaken.                      I

        5          guess for the sake of making sure that I’m

        6          working off the correct document,

        7          it’s--have--well, strike that.                Strike

        8          that.    Do you have any reason to believe

        9          that the document that’s styled as your

      10           report that is filed in the record as an

      11           attachment to the pleading titled SHP

      12           Defendant’s Expert Disclosures is anything

      13           other than your final report?

      14    A      I do not.

      15    Q      Before I begin asking you questions about

      16           this report, do you have any amendments or

      17           changes to it?

      18    A      I do not.

      19    Q      Does this report contain all of the

      20           opinions that you intend to offer at the

      21           trial of this matter?

      22    A      It is a summary of the opinions that I have

      23           formed and I think it--it adequately

      24           surmises them.

      25    Q      Well, what I want to be certain of is if


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 45 of 216 - Page
                                 ID#: 3336

                                                                             45

        1          you--if there’s another opinion that you

        2          have out there that you think you may

        3          ultimately testify about, I would like to

        4          [inaudible]; fair enough?

        5   A      It is fair enough.

        6   Q      All right.      If you go to page 1 of your

        7          report--

        8   A      So I--I thought you were going to say--so

        9          it is fair enough, and these are all the

      10           ones that I have thought of and that I

      11           intend to offer opinions about.                 If you

      12           would like to ask me specific questions, I

      13           may have additional opinions but that

      14           depends on your questions.

      15    Q      Well, what I want to know, if you could

      16           express all the opinions you want today,

      17           what I’m most interested in is if you’re

      18           going to express an opinion that’s not

      19           contained in this report at the trial of

      20           this matter I want to know about it today.

      21           [Inaudible].

      22    A      You’re--you went staticky, but I believe I

      23           understand.       What my answer--my answer to

      24           that question is that it depends on what

      25           questions I am asked at trial.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 46 of 216 - Page
                                 ID#: 3337

                                                                             46

        1   Q      Well, okay.       All right.        If you go down to

        2          page 1, scope of your report, the--I’m

        3          sorry.     The first lower case I, a complete

        4          statement of all opinions the witness will

        5          express and the basis and reasons for them.

        6          And you’ve told us you don’t have any

        7          changes or additions to this current

        8          report; correct?

        9   A      That is correct.

      10    Q      And then if you go down to the scope of the

      11           report, it says Roman Numeral I, the

      12           appropriateness of the medical care

      13           provided to Ms. Kelsey Gabrielle Love

      14           (Ms. Love) while she was incarcerated at

      15           the Franklin County Regional Jail during

      16           May of 2017.       Is that the first--did I read

      17           that correctly?

      18    A      You did.

      19    Q      Have you reviewed the contract between

      20           Southern Health Partners and Franklin

      21           County regarding Southern--Southern Health

      22           Partners’ services at the jail?

      23    A      I do not believe that it was part of the

      24           documents that I reviewed.

      25    Q      So as we sit here today, you have no idea


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 47 of 216 - Page
                                 ID#: 3338

                                                                                   47

        1          what contractual obligations SHP, Southern

        2          Health Partners, may have had to the

        3          Franklin County and Franklin County

        4          Regional Jail?

        5   A      That’s not correct.

        6   Q      Well, tell us what contractual obligations

        7          you are aware of that are contained in the

        8          contract between Southern Health Partners

        9          and Franklin County Regional Jail.

      10    A      Well, that wasn’t your question that I said

      11           that was incorrect.           You said I have no

      12           idea about what contractual arrangement

      13           they have.      I have an idea what a--a normal

      14           contractual arrangement is between a county

      15           and a--a private health care vendor.                     So I

      16           have a--an understanding of what they

      17           normally are.        I have not reviewed the

      18           contract in this specific case, I do not

      19           believe.

      20    Q      Okay.    Fair enough.         Do you have any

      21           specific knowledge regarding the

      22           contractual obligation that Southern Health

      23           Partners had to Franklin County and the

      24           Franklin County Regional Jail?

      25    A      Well, yes, I have information from what I


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 48 of 216 - Page
                                 ID#: 3339

                                                                               48

        1          reviewed within the case documents.

        2   Q      That reference the contract?

        3   A      No.    You asked me did I have an--any

        4          understanding or any idea of what the

        5          obligations were.          And so, for instance, I

        6          know that Southern Health Partners provided

        7          nurses for, you know, a number of hours

        8          during the day and there were not nurses

        9          overnight.      So I--I learned some of that

      10           information from the case documents without

      11           actually looking at the contract.

      12    MR. HARNICE:             Madam Court Reporter, will you

      13                             read back the question that I

      14                             had asked about specific

      15                             knowledge?        Dr. Fowlkes, I’d

      16                             ask that you listen to this

      17                             question and then answer it.

      18                             It was, I think, one or two

      19                             back.

      20           (QUESTION IS PLAYED BACK VIA STENO AUDIO)

      21    Q      Did you understand the question

      22           Dr. Fowlkes?

      23    MS. BRANNON:             Paul, I will tell you that I

      24                             couldn’t understand.             It--it

      25                             was staticky.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 49 of 216 - Page
                                 ID#: 3340

                                                                             49

        1   MR. HARNICE:             Okay.      Let me--let me–

        2

        3   MS. BRANNON:             Sorry.

        4   Q      Let me ask it again.           Dr. Fowlkes, do you

        5          have any specific knowledge about the

        6          contractual obligation that Southern Health

        7          Partners had to Franklin County and the

        8          Franklin County Regional Jail?

        9   A      Yes.

      10    Q      What specific knowledge do you have about

      11           those contractual requirements?

      12    A      That they specifically were going to

      13           provide nurses for a number of hours but

      14           not 24 hours per day.            They were going to

      15           staff the jail with nurses for a certain

      16           number of hours per day.

      17    Q      So it’s your testimony here today that the

      18           contract between Southern Health Partners

      19           and Franklin County and the Franklin County

      20           Regional Jail that was in place in May of

      21           2017 only provided that nurses would be

      22           staffed at the Franklin County Regional

      23           Jail?

      24    A      That is not my testimony.

      25    Q      Your testimony is is that nurses--it would


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 50 of 216 - Page
                                 ID#: 3341

                                                                             50

        1          have at least provided--some nurses would

        2          be staffed at the jail?

        3   A      Yes.    That was a specific--you asked me

        4          what specific knowledge did I have, and I

        5          gave that as an example, specific knowledge

        6          that I have.

        7   Q      Do you know what the contractual provision

        8          was relating to Southern Health Partners

        9          having a medical director for the Franklin

      10           County Regional Jail?

      11    A      I do not.

      12    Q      Do you know anything about--well, strike

      13           that.    If you go down to Roman Numeral III

      14           in scope of the report, it says, whether

      15           SHP’s Policies and Procedures regarding

      16           health care at the FCRJ were reasonable and

      17           appropriate.       Do you see that?

      18    A      I do.

      19    Q      And do you intend to offer an opinion that

      20           those policies and procedures were

      21           reasonable and appropriate?

      22    A      Just a moment.        Let me ref--reference my

      23           report, please.         Yes.     On page--it is

      24           outlined on page 23 of my report.

      25    Q      Do you intend to express an opinion as to


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 51 of 216 - Page
                                 ID#: 3342

                                                                             51

        1          whether SHP’s employees or independent

        2          contractors followed all of the policies

        3          and procedures?

        4   A      Could you repeat the question, please?

        5   Q      Do you intend to express an opinion at the

        6          trial of this matter on whether SHP’s

        7          employees or independent contractors

        8          followed all of the policies and

        9          procedures?

      10    A      I--I don’t believe that I intend to offer

      11           the opinion that they--especially not as it

      12           relates to any independent contractors, but

      13           the employees followed all of the--every

      14           policy and procedure, no.

      15    Q      As we sit here today, do you know whether

      16           or not SHP’s employees or independent

      17           contractors followed all of the policies

      18           and procedures?

      19    A      You cut out at the end, but I believe

      20           you--you ended the question with all of the

      21           policies and procedures; is that correct?

      22    Q      That’s correct.

      23    A      I am not aware of any instances in which

      24           they did not, but I’m--I’m--again,

      25           you’re--you’re using the all, and I am not


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 52 of 216 - Page
                                 ID#: 3343

                                                                             52

        1          providing that opinion but I’m not aware of

        2          any times when they did not follow the

        3          policies and procedures.

        4   Q      Would you agree with me that it’s important

        5          for SHP’s employees and independent

        6          contractors to follow the reasonable and

        7          appropriate policies and procedures of SHP?

        8   A      Well, policies and procedures are, of

        9          course, guidelines, and there are certainly

      10           exceptions to every rule.              So I don’t--I

      11           believe they--they provide--can provide

      12           appropriate guidelines, but I don’t believe

      13           they necessarily can or should be followed

      14           in every single instance.

      15    Q      Well, would you agree with me that based

      16           upon your education, training and

      17           experience that the purpose for an entity

      18           such as SHP to have policies and procedure

      19           would be so that its employees and

      20           independent contractors would follow them?

      21    A      I--I believe it’s the same answer I gave

      22           before.     They have policies and procedures

      23           to provide guidelines and framework within

      24           to work.     In a specific instance, they may

      25           or may not be appropriate to be followed


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 53 of 216 - Page
                                 ID#: 3344

                                                                               53

        1          or--or be followed.

        2   Q      Well, let me give you an example.                  If--if

        3          SHP had a policy and procedure that

        4          man--mandated that an inmate would receive

        5          a screening from an SHP employee or

        6          independent contractor within 24 hours of

        7          admission to the jail, would you agree with

        8          me that it would be important that that

        9          would take place within a 24 hour period

      10           absent an extenuating circumstance?

      11    A      Because of some--could the court reporter

      12           try to read that back?            There was some

      13           fuzziness.      I wanted to make sure I

      14           understood the middle portion of that

      15           question.

      16    Q      I will try to state it again because I

      17           think reading it back is not going to get

      18           us anywhere.

      19    A      Okay.

      20    Q      So my question to you is:              If Southern

      21           Health Partners had a policy and procedure

      22           which provided that an SHP employee or

      23           independent contractor would complete a

      24           screening of an inmate within 24 hours of

      25           the inmate being admitted [inaudible],


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 54 of 216 - Page
                                 ID#: 3345

                                                                              54

        1          would you agree that it’s important that

        2          SHP should follow--should comply with that

        3          24 hour policy absent there being

        4          extenuating circumstances?

        5   A      I would agree that that is a reasonable

        6          policy.     I would agree that the medical

        7          provider should endeavor to follow that

        8          policy and procedure and--and do as they

        9          did in this case and provide a screening

      10           within that period of time.               So it’s not an

      11           issue in this case, but in general that is

      12           a--a reasonable guideline; yes.

      13    Q      So it’s your belief that SHP performed a

      14           screening within 24 hours of Ms. Love being

      15           admitted to the jail?

      16    A      It is my--it is my belief and my

      17           interpretation that she was seen by a nurse

      18           the next morning.          So some--some hours

      19           after she came in she was evaluated by that

      20           nurse.     She was in a restraint chair at

      21           that time, and during the--and--and care

      22           was provided that day.            The screening

      23           per--exam itself was performed on Monday

      24           morning.     So slightly more than 24 hours

      25           but certainly reasonable given that she was


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 55 of 216 - Page
                                 ID#: 3346

                                                                                55

        1          in a--a restraint chair.

        2   Q      I don’t--I’m going to have to--I’m going to

        3          have to ask you to explain some of that

        4          answer.     I apologize.         My question is best

        5          asked this way:         From the time that

        6          Ms. Love was admitted to the jail, do you

        7          know how long it took before SHP completed

        8          the medical screening form?

        9   A      You said--did--you’re--you’re--you--you cut

      10           out--you cut out some.            But you said

      11           completed the medical screening form; is

      12           that correct?

      13    Q      Well, I’m sorry.         Yes.     Do you know how

      14           many hours?

      15    A      Well, I--I--if you’re--hold on just a

      16           moment.     I’m trying to find the exact time

      17           that she was brought in.             I believe it was

      18           prior to 4 a.m.         I know it was 4 a.m. when

      19           the booking officer completed the receiving

      20           screening form but it was some period of

      21           time before that that she had actually been

      22           brought in.       It was then about something on

      23           the order of 7:01, so three hours later

      24           when she was seen by the nurse.                 So she was

      25           seen and evaluated by the nurse,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 56 of 216 - Page
                                 ID#: 3347

                                                                                56

        1          approximately, three hours later and seen

        2          several times during the course of that

        3          day.    She was, of course, in a restraint

        4          chair during a good portion of that time.

        5          So a--an evaluation of her occurred,

        6          approximately, three hours after the

        7          booking officer had completed his receiving

        8          screening.

        9   Q      And so is that what your--your testimony is

      10           that if Ms. Love was brought in at--or was

      11           booked at the Franklin County Regional Jail

      12           at 4:17 a.m., which I believe paragraph 4

      13           on page 5 of your report said, that it’s

      14           your testimony that the screening by

      15           Southern Health Partners took place a

      16           little under three hours after that and

      17           that that complied with the 24 hour policy

      18           and procedure?

      19    A      Well, no.      There were extenuating

      20           circumstances in this case because the

      21           correctional officers had placed Ms. Love

      22           in a restraint chair by that time.                  So she

      23           was restrained that morning, so that would

      24           be extenuating circumstances.

      25    Q      Do you know how long Ms. Love was in the


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 57 of 216 - Page
                                 ID#: 3348

                                                                                   57

        1          restraint chair?

        2   A      Not for a prolonged period of time.                      She

        3          was released sometime that morning.                      I

        4          don’t--let me--I believe we might have that

        5          time.    Hold on.       I don’t have the exact

        6          time, but I believe it was sometime

        7          certainly on the day of the 14th.

        8   Q      And is it your belief that SHP performed

        9          its screening, medical screening form that

      10           morning, later that morning of the 14th?

      11    A      You said its screening form.               No, it’s

      12           clear when the screening form was filled

      13           out was on Monday morning.

      14    Q      At 11:11 a.m.?

      15    A      Hold on a moment.          I will tell you.              That

      16           is correct.

      17    Q      So would you agree with me that that is

      18           from 4--sorry, from 4 [inaudible] p.m. on

      19           Sunday, May 14th until 11:11 a.m. on

      20           Monday, 5--May 15th is greater than 24

      21           hours?

      22    A      I would agree with that statement that it

      23           is 27 hours; yes.

      24    Q      Well, actually, it’s much greater than 27

      25           hours; isn’t it, sir?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 58 of 216 - Page
                                 ID#: 3349

                                                                               58

        1   A      Oh, I’m sorry.           Yeah.      I was thinking 7:00.

        2          Yeah.     Well, 30 hours.

        3   Q      Would you agree with me based upon your

        4          education, training and experience

        5          [inaudible] a medical staff at a jail is

        6          presented with an inmate that had the

        7          conditions of Ms. Love, that getting

        8          [inaudible] Ms. Love as quickly as possible

        9          is very important?

      10    A      I’m very sorry, but the middle portion of

      11           that cut out.

      12    Q      Would you agree with me that when

      13           staff--when medical staff at a jail are

      14           presented with an inmate that has

      15           conditions such as Ms. Love presented with

      16           on the morning of May 14th that it is vital

      17           that medical staff get as much information

      18           about Ms. Love as quickly as possible?

      19    A      No.     No.     If you had added, as much

      20           information as possible as quickly as

      21           possible, I would have agreed with you, but

      22           as written, no.            I mean, as said.

      23    Q      Well, let--let--let’s--Doctor, for the

      24           ladies and gentlemen of the jury, when a

      25           situation--when a medical staff is


                                         Stephanie A. Blanton, CCR
                                 An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 59 of 216 - Page
                                 ID#: 3350

                                                                                 59

        1          presented with a situation like Ms. Love,

        2          isn’t it accurate that it’s important for

        3          medical staff to get as much historical

        4          information about Ms. Love as possible?

        5   A      As--as possible, that is correct.                  Which is

        6          very difficult with a psychotic person who

        7          is in a restraint chair and who had denied

        8          she was pregnant.          Yes, it--so there’s

        9          going to be a limited amount of information

      10           that was available.           But, yes, they should

      11           get as much as they--

      12    Q      Well, wouldn’t you agree with me that that

      13           makes it all the more important that when

      14           SHP learns of Ms. Love’s OBGYN that they

      15           contact the OBGYN as quickly as possible?

      16    A      Absolutely.       Which I believe they did in

      17           this case.

      18    Q      Okay.    Do you know why the SHP nurse did

      19           not perform the 24 hour screening as soon

      20           as she arrived on the morning of May 15th?

      21    A      I do not.

      22    Q      Would you expect a reasonably prudent nurse

      23           to have performed that screen as soon as

      24           she came in on the morning of Monday,

      25           May 15th even though that was just a few


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 60 of 216 - Page
                                 ID#: 3351

                                                                             60

        1          hours beyond the 24 hour period?

        2   A      I would not.

        3   Q      You would not have expected that?

        4   A      I mean--

        5   Q      And why--why wouldn’t you have expected

        6          that nurse to perform that function as soon

        7          as she came in the following day?

        8   A      Well, because she had seen her the day

        9          before.     She came in on a Monday morning,

      10           she would take care of what was most urgent

      11           medically.      Ms. Love was not having any

      12           symptoms or any problems that required

      13           immediate addressing.            And she addressed it

      14           that morning at 11 a.m., which I believe is

      15           perfect--perfectly reasonable.

      16    Q      Even though it’s well beyond the 24 hour

      17           guideline?

      18    A      That’s your phrasing of--of it.

      19    Q      Well, it’s well beyond the 24 hour policy

      20           and procedure?

      21    A      I don’t agree it’s well be--I do not agree

      22           that it is well beyond.             It’s slightly--

      23    Q      Yes, it is.       Why--why--do you know why

      24           Ms. Sherrow didn’t perform the screening

      25           before she left work on Sunday, May 14th?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 61 of 216 - Page
                                 ID#: 3352

                                                                                  61

        1   A      I do not.

        2   Q      Would you agree with me that if she saw

        3          Ms. Love in the restraint chair at 7 a.m.

        4          on Sunday, May 14th and she didn’t leave

        5          the Franklin County Regional Jail until

        6          several hours later that it would have been

        7          best for her to have done the screening

        8          that day?

        9   A      No, I would not.

      10    Q      Why don’t you think that--why do you not

      11           believe that doing the screening sooner

      12           rather than later is a good thing?

      13    A      She already had done the screening.                      She

      14           knew that she was pregnant, she knew that

      15           she was not having symptoms referable to

      16           the pregnancy, she was having a

      17           presentation of a lady to substance abuse.

      18           She had the information that she needed.

      19           They were--they were working with the

      20           mental health professional.               There wasn’t

      21           any further information that was needed.

      22    Q      Well, is it your contention that the screen

      23           occurred at 7:01 a.m. on May 14th?

      24    A      It is my contention that the nurse saw

      25           Ms. Love shortly after she came to work at


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 62 of 216 - Page
                                 ID#: 3353

                                                                                  62

        1          7:01 a.m.      By the way, I--I would like to

        2          request a--a restroom break at--at your

        3          convenience whenever you get--

        4   MR. HARNICE:             Oh, yeah.        Anytime.

        5                            Let’s--let’s go off the

        6                            record, and we’ll come back in

        7                            five minutes.          Is that

        8                            sufficient?

        9   THE WITNESS:             It is.      Thank you.

      10    VIDEO TECHNICIAN: The time is 2:39.                   We’ll go

      11                             off the video record.

      12           (OFF THE RECORD)

      13           (A BRIEF BREAK IS TAKEN)

      14    VIDEO TECHNICIAN: We are back on the video

      15                             record at 2:45.

      16    By Mr. Harnice:

      17    Q      Mr. Fowlkes, I--I believe–or, Dr. Fowlkes,

      18           I apologize--that we were talking about

      19           whether it was your opinion that Nurse

      20           Sherrow’s encounter with the plaintiff at

      21           7:01 a.m. on Sunday, May 14th constituted

      22           the medical staff receiving screening.                   And

      23           I’m not sure I--I ever got an answer on

      24           that, I think where--where we left it off.

      25           So I’ll ask that question.              Is it your


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 63 of 216 - Page
                                 ID#: 3354

                                                                                    63

        1          position that when Nurse Sherrow examined

        2          the plaintiff at 7:01 a.m. on Sunday,

        3          May 14th that constituted the medical staff

        4          receiving screening?

        5   A      Well, she certainly saw her and evaluated

        6          her.    She, more likely than not, was not

        7          able to get all the information.                 Ms. Love

        8          was in a psychotic state essentially.                      She

        9          had been uncooperative.             She had to have a

      10           use of force by the security staff.                      She

      11           had been placed by the security staff into

      12           a restraint chair.          So it would not be

      13           reasonable to do an entire medical

      14           screening at that time, but she got

      15           pertinent information and she evaluated

      16           her, and then the next morning the

      17           remainder of that medical screening was

      18           accomplished.

      19    Q      And my question to you is:              Would it have

      20           been a good thing if Ms. Sherrow would

      21           have--would have gone ahead and done the

      22           medical staff receiving screening later on

      23           the day on May 14th before she left work?

      24    A      No.    She quite likely wouldn’t have been

      25           able to get all of the information with


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 64 of 216 - Page
                                 ID#: 3355

                                                                                 64

        1          Ms. Love in the condition that she was.                  So

        2          she got the necessary information, and it

        3          was appropriate for her to do the

        4          screening, complete the rest of the

        5          information the next day.

        6   Q      And so what makes you--or what facts do you

        7          base your opinion that she most likely

        8          couldn’t have gotten the information she

        9          needed later on May 14th?

      10    A      Because Ms. Love is described as--as being

      11           psychotic and uncooperative and not

      12           answering questions on the day of the 14th.

      13    Q      Have you read Ms. Sherrow’s deposition

      14           testimony?

      15    A      One moment, please.           I have not.

      16    Q      Do you have any reason to believe

      17           Ms. Sherrow’s not a truthful person?

      18    A      I have no base--no basis to believe she is

      19           not.

      20    Q      Do you have any reason to believe

      21           Ms. Sherrow did anything other than tell

      22           the truth during her deposition?

      23    A      I have no basis to believe she did not.

      24    Q      Are you--is it your intention to give an

      25           opinion at the trial of this matter that,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 65 of 216 - Page
                                 ID#: 3356

                                                                             65

        1          based upon your education, training and

        2          experience as a medical doctor, that

        3          Ms. Love was having a psychotic

        4          epi--episode on the morning of May 14th?

        5   A      Well, she was clearly having an episode and

        6          she was clearly had--had psychotic behavior

        7          during that.       Whether it was strictly a

        8          psychotic episode or whether it was a--a

        9          drug induced uncooperativeness, et cetera,

      10           I--I don’t know if it meets the

      11           strict--strict criteria of a psychotic

      12           episode.     But, yes, she was clearly having

      13           a--a mental health problem that had

      14           required the use of chemical restraint and

      15           the use of physical restraint and had

      16           required consultation with the mental

      17           health professionals and she had been

      18           placed in a restraint chair by the security

      19           staff.     So she was clearly having a mental

      20           health problem.

      21    Q      And if that mental health problem rose to

      22           the level of where--where Ms. Love needed

      23           to be sent to the hospital, then the SHP

      24           nurse could have sent her to the hospital

      25           at 7:01 a.m. on the morning of May 14th;


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 66 of 216 - Page
                                 ID#: 3357

                                                                             66

        1          correct?

        2   A      That is possible, as it’s possible that the

        3          security staff could have sent her there

        4          before that, or the arresting officer could

        5          have taken her there as he did when he

        6          arrested her.        Any of those things are

        7          possible; yes.

        8   Q      Who is--based upon your education, training

        9          and experience as a medical doctor, between

      10           a layperson jail employee, a police

      11           officer, and a registered nurse, of those

      12           three which one is best capable of

      13           determining the physical condition of an

      14           inmate?

      15    A      As it relates to what?

      16    Q      As it relates to whether or not that inmate

      17           needs medical care.

      18    A      So, for instance, if you’re asking about

      19           under the influence of--of substances, I

      20           would say that, as in this case, the

      21           arresting officer would be in a good

      22           position to know whether they needed

      23           emergency medical care.             And so he took her

      24           to the hospital, she apparently refused

      25           treatment or refused the drug test at that


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 67 of 216 - Page
                                 ID#: 3358

                                                                                 67

        1          time.    So he did not feel that she needed

        2          to be involuntarily treated at the

        3          hospital.      He brought her to the jail where

        4          correctional officers performed a--a

        5          reasonable receiving assessment.                 They did

        6          not find that she needed to go to the

        7          hospital for her substance use behavior.

        8          And then that morning she became

        9          uncooperative, they--they felt she was

      10           suicidal.      They put her in a restraint

      11           chair, which was reasonable, and called the

      12           mental health professionals who recommended

      13           that.    And--and--

      14    Q      Well, what’s the--

      15    A      --so all of those things are reasonable.

      16    Q      Well, what’s the answer to my question?                  My

      17           question is:       Of the three, a

      18           layperson/jail staff, a police officer, or

      19           a registered licensed nurse within the

      20           Commonwealth of Kentucky, which of those is

      21           best able to determine whether or not an

      22           inmate is in need of medical treatment?

      23    A      Well, I--I asked the question what

      24           specifically you’re talking about.                  If

      25           you’re talking about drug use, I would say


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 68 of 216 - Page
                                 ID#: 3359

                                                                             68

        1          that all three of them are equally able to

        2          determine that.         If you’re talking about,

        3          more specific--if you have a hypothetical

        4          about specific medical conditions, the

        5          nurse may be more able to do that.                  But

        6          we’re talking about essentially a layperson

        7          deciding whether a person needs to be taken

        8          to the hospital due to their substance use

        9          or not.     And in this case a trained law

      10           enforcement officer on the street, a

      11           trained correctional officer, and a trained

      12           nurse would all be in about the same

      13           position.

      14    Q      Do you know why the police officer took

      15           Ms. Love to the hospital before he took her

      16           to the jail?

      17    A      He--yes, he was attempting to get a--drug

      18           testing on her to determine what substances

      19           she was under the influence of and how--and

      20           how much.

      21    Q      And was--do you know if that was as a

      22           result of a potential driving under the

      23           influence charge?

      24    A      Well, she was driving under the influence

      25           as well as acting bizarrely at the scene.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 69 of 216 - Page
                                 ID#: 3360

                                                                                  69

        1          So it was probably a combination.                  But,

        2          yes.

        3   Q      And what--how do you know she was driving

        4          under the influence at the--at the time she

        5          was stopped?

        6   A      I--I don’t.       I know that that was what he

        7          was charging her with.

        8   Q      Do you know whether or not the police

        9          officer and Ms. Love ever went into the

      10           jail--I mean--I apologize.              Strike that.

      11           Do you know whether or not Ms. Love and the

      12           police officer ever entered the hospital

      13           prior to going to the jail?

      14    A      I do not.

      15    Q      Back on [inaudible] May 14th, 2017--

      16    MS. BRANNON:             Paul, you just broke up.

      17    Q      Back to May 14th, 2017 at 7:01 a.m.                      You

      18           would agree with me that Nurse Sherrow

      19           examined Ms. Love [inaudible] restraint

      20           chair; correct?

      21    A      You--you--you broke up some, but you said I

      22           would agree that Ms.--that Nurse Sherrow

      23           examined Ms. Love in the restraint chair,

      24           and I would--I would agree with that.

      25    Q      And if you go to page 7 of your report,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 70 of 216 - Page
                                 ID#: 3361

                                                                             70

        1          paragraph 8, the last sentence, it states

        2          that, a restraint chair observation log was

        3          started at 5:25 a.m. and was stopped at

        4          7:02 a.m. on the morning of May 14th, 2017.

        5          Is that correct?

        6   A      That--that is correct.

        7   Q      So it appears one minute after Ms. Sherrow

        8          examined Ms. Love at 7:01 a.m. that the log

        9          was discontinued; correct?

      10    A      I’ll agree.

      11    Q      Let me have you turn to page 9 of your

      12           report.     And at the very top of page 9--I’m

      13           sorry.     Why don’t you--let--let’s go to

      14           page 8, paragraph 12.            There’s a gap in

      15           the--there’s a gap in the page.                 But you

      16           see--you see that on Monday, May 15, the

      17           SHP nursing staff, a, completed this

      18           medical staff receiving form.                And then

      19           let’s go over to page 9.             Is that what you

      20           understand to be the screening form?

      21    A      That’s correct.

      22    Q      And up in the top righthand corner, it

      23           appears that this was done on May 15th,

      24           2017 at 11:11 a.m.; correct?

      25    A      That is correct.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 71 of 216 - Page
                                 ID#: 3362

                                                                               71

        1   Q      And you’ve agreed with me that that was,

        2          approximately, 7 hours after Ms. Love--I’m

        3          sorry, it was, approximately, 31 hours

        4          after Ms. Love was admitted to the jail;

        5          correct?

        6   A      I--I agree.

        7   Q      Do you know if SHP had a policy or

        8          procedure which required Ms. Love to be

        9          referred to an SHP employee or independent

      10           contractor as a result of the answers given

      11           to this medical staff receiving screening

      12           form?

      13    A      I do not know the answer to that.

      14    Q      If Ms. Sherrow testified that she failed to

      15           follow SHP’s policy and procedure, would

      16           you have any reason to doubt Ms. Sherrow’s

      17           testimony?

      18    MS. BRANNON:             Object to the form.             You may

      19                             answer.

      20    A      I--I wouldn’t know.           Without looking at

      21           specifically what her testimony was and

      22           without looking at the spe--specific policy

      23           and procedure, I would not have a way of

      24           knowing whether Ms. Sherrow was correct or

      25           not.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 72 of 216 - Page
                                 ID#: 3363

                                                                             72

        1   Q      So if Ms. Sherrow said she vio--she

        2          vio--failed to follow a policy and

        3          procedure of SHP, you would want to take a

        4          further look at her opinion as to whether

        5          or not she violated said policy and

        6          procedure?

        7   A      As well as the policy and procedure; yes.

        8   Q      You just wouldn’t take Ms. Sherrow’s word

        9          about her own actions?

      10    A      That’s correct.

      11    Q      Do you know of any reason on Monday,

      12           May 15th as to why Ms. Sherrow did not

      13           perform the medical staff

      14           receive--receiving screening form prior to

      15           11:11 a.m.?

      16    A      I believe I’ve already answered that, that

      17           I do not know a reason.

      18    Q      Would you agree with me that, based upon

      19           your education, training and experience as

      20           a medical doctor in an incarceration

      21           setting, that any of the information

      22           contained on this screening form--form from

      23           the inmate sooner rather than later is a

      24           good thing?

      25    A      That is, in general, a reasonable


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 73 of 216 - Page
                                 ID#: 3364

                                                                                       73

        1          statement.      I--I don’t know that it would

        2          make any difference 7 a.m. to

        3          11--11:11 a.m. in this particular case,

        4          especially because Ms. Love is not having

        5          any symptoms referable to her pregnancy.

        6          So I don’t know what difference it would

        7          make in this particular case.                We also

        8          don’t know--you know, we know that Nurse

        9          Sherrow evaluated her the day before, so it

      10           is quite possible that most or all of the

      11           information had already been obtained that

      12           day before.

      13    Q      And on what do you base that assertion?                        Do

      14           you have any facts to base that assertion

      15           on?

      16    A      I--I know that she evaluated her, and I

      17           know that she was in a restraint chair, and

      18           I know that she didn’t have any problems

      19           overnight, and she wasn’t having any

      20           medical problems on the morning of the

      21           15th.

      22    Q      On the morning of May the 14th at 7:01, do

      23           you know what the purpose of Ms. Sherrow’s

      24           examination of Ms. Love was?

      25    A      Well, I can make an educated guess.                      She


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 74 of 216 - Page
                                 ID#: 3365

                                                                             74

        1          had--there was a person who was brought in

        2          the night before intoxicated, acting very

        3          bizarrely who had been sprayed with pepper

        4          spray and was now restrained in a restraint

        5          chair.     So I would imagine she was

        6          evaluating her to see about those things.

        7   Q      Well--and you haven’t seen Ms. Sherrow’s

        8          testimony on that issue; correct?

        9   A      I’ve seen Ms. Sherrow’s documentation in

      10           the case record.

      11    Q      And are--do you know whether or not

      12           the--well, strike that.             Strike that.

      13           Well, you said it really wouldn’t make

      14           any--so what--is your testimony to the

      15           ladies and gentlemen of the jury that on

      16           May 15th of 2017 there was really no

      17           difference if Ms. Sherrow would have

      18           performed the medical staff receiving

      19           screening form at 8 a.m. versus 11:11 a.m.?

      20    A      That is correct.

      21    Q      And you see no benefit of her having done

      22           that earlier?

      23    A      In this particular case, that is correct.

      24    Q      Well, when Ms. Sherrow arrived at work on

      25           the morning of Monday, May 15th, 2017,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 75 of 216 - Page
                                 ID#: 3366

                                                                                 75

        1          based upon your review of the documents in

        2          this case, what do you think Ms. Sherrow

        3          knew about Ms. Love?

        4   MS. BRANNON:             Object to the form.

        5   A      Well, you’d have to ask Ms. Sherrow about

        6          what she knew on that day, but what I--what

        7          I know from the record is that she had seen

        8          her the day before, Ms. Love had denied

        9          being pregnant to the--to the arresting

      10           officer.     Then there had been a notation

      11           that she was pregnant to the correctional

      12           officers.      I believe that the record--that

      13           the evaluation on the--early on the morning

      14           of the 14th Ms. Love had denied that she

      15           was pregnant again.           So in other words, I

      16           know there was discussion about she either

      17           was or wasn’t pregnant, and I believe that

      18           the--that Ms.--that Nurse Sherrow certainly

      19           felt that she was likely pregnant.                  She was

      20           also having clear mental health problems

      21           and/or substance abuse problems which had

      22           required triage to the jail mental health

      23           triage people, had required suicide watch,

      24           had required restraint chair the day before

      25           but that had been discontinued.                 So I know


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 76 of 216 - Page
                                 ID#: 3367

                                                                                    76

        1          that she knew all of those things, but

        2          exactly what else was in her mind I’m not

        3          certain of.

        4   Q      Do you have--based upon the documents

        5          you--you reviewed, were you able to surmise

        6          what Ms. Love didn’t--I’m sorry.                 Based

        7          upon the documents you reviewed, were you

        8          able to surmise what Ms. Sherrow didn’t

        9          know about Ms. Love on the morning of

      10           May 15th?

      11    MS. BRANNON:             Object to the form.

      12    A      Well, I don’t know that I can answer.                     I

      13           mean, I’m sure there was a lot about her

      14           past history she didn’t know.                What--so

      15           I’m--I’m quite sure there was much about

      16           her past history, her past drug use, her

      17           past pregnancies that she had not revealed

      18           and that Nurse Sherrow did not know.                     But I

      19           also--but specifically one other thing that

      20           I believe she didn’t know and I don’t--and

      21           I believe she didn’t know it because I

      22           don’t believe it existed is that Ms. Love

      23           wasn’t having any pregnancy complications

      24           or--or signs of labor.

      25    Q      So would it be your testimony, Dr. Fowlkes,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 77 of 216 - Page
                                 ID#: 3368

                                                                             77

        1          that if--rather than this exam being

        2          performed at 11:11 a.m., if it would have

        3          been performed at 3 p.m. on Monday,

        4          May 15th that that would have been okay, as

        5          well?

        6   A      Well, Nurse Sherrow took some additional

        7          actions which I believe were reasonable.

        8          So, for instance, requesting her prior OB

        9          records, ordering a prenatal vitamin,

      10           ordering a pregnancy diet, calling a local

      11           OB doctor and setting her an appointment

      12           in--in two days on Wednesday.                So had you

      13           waited later in the day, those things might

      14           not have been accomplished for that day.

      15           So obviously those things were reasonable

      16           and were, I believe, done in a timely

      17           fashion.     What would be the latest that

      18           those could be performed and still get

      19           accomplished within that day, I--I don’t

      20           know the answer to that.

      21    Q      Would you agree with me that it would have

      22           been a good thing had Nurse Sherrow called

      23           Dr. Baldwin’s office to ask questions on

      24           Monday, May 15th?

      25    A      Dr. Baldwin is the--is the OBGYN from


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 78 of 216 - Page
                                 ID#: 3369

                                                                             78

        1          Indiana that had seen her previously; is

        2          that--that is correct?            I just want to make

        3          sure I’m correct on the name.

        4   Q      That’s correct.

        5   A      Okay.    I don’t believe it would have made

        6          any difference.

        7   Q      So if--you don’t believe it would have made

        8          any difference if Nurse Sherrow called up

        9          Dr. Baldwin’s office to get Ms. Love’s

      10           history of prior childbirth and other

      11           treatments received by Dr. Baldwin?

      12    A      That’s correct.

      13    Q      Well, let me ask you this:              If, for

      14           instance--if--wouldn’t it have been

      15           beneficial to Nurse Sherrow to know if

      16           Dr. Baldwin’s records reflected that Ms.

      17           Love previously had a premature birth?

      18    A      No, I don’t believe it would have been

      19           helpful.

      20    Q      So why--why get Dr. Baldwin’s records at

      21           all?

      22    A      So that they could determine--it wasn’t

      23           just about what was going--they were able

      24           to determine whether she was having

      25           problems related to this pregnancy, so


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 79 of 216 - Page
                                 ID#: 3370

                                                                             79

        1          pre-term labor, et cetera.              It would be

        2          more to look at how extensive her drug use

        3          had been during this pregnancy, what amount

        4          of prenatal care she had had, what--there

        5          are certain tests, RH factor, et cetera

        6          which are important to know prior to

        7          delivery, so the--the extent that she had

        8          had prenatal labs.          All these things

        9          were--would be important.              They weren’t

      10           going to take her back to--to Dr. Baldwin

      11           but the more that they knew about her past

      12           drug use and her--her prenatal care during

      13           this pregnancy the better it would help the

      14           OB doctor that she was going to see on

      15           Wednesday.

      16    Q      So is--is it your testimony that if the

      17           records were requested on May 15th and they

      18           came in a week later, that’s fine, or would

      19           there be no need to talk to Dr. Baldwin

      20           during that period?

      21    A      No, that’s not my testimony.

      22    Q      Well, you would agree with me that Nurse

      23           Sherrow had the authority to pick up the

      24           phone and call Dr. Baldwin’s office to ask

      25           about the contents of Ms. Love’s file;


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 80 of 216 - Page
                                 ID#: 3371

                                                                             80

        1          correct?

        2   MS. BRANNON:             Object to the form.

        3   A      Well, I don’t know that it requires

        4          authority for anyone, a nurse, layperson to

        5          pick up the phone and call a doctor’s

        6          office and ask about somebody’s else

        7          medical condition, but I believe that it is

        8          unreasonable to expect that that doctor

        9          would pick up the phone and talk to you

      10           about somebody else’s medical condition in

      11           the absence of a release of information.

      12    Q      Well, and didn’t--is it your understanding

      13           that what--after the 11:11 a.m. meeting

      14           that Nurse Sherrow faxed to Dr. Baldwin’s

      15           office the author--authorization for

      16           release of medical information to

      17           correctional facility?

      18    A      That is my understanding.              And--and so

      19           that--and hence my point, when

      20           Dr. Baldwin’s office received it, did they

      21           have information that they believed was

      22           urgent to get to the people who were now

      23           caring for Ms. Love, they could have and,

      24           more likely than not, would have picked up

      25           the phone and said, hey, we’ve been looking


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 81 of 216 - Page
                                 ID#: 3372

                                                                                   81

        1          for this person.         She--she needs X, Y, Z,

        2          she’s--we think she’s going to deliver

        3          today.     So to the extent they had

        4          information that would change things, they

        5          would more likely than not not just copied

        6          the records and put them in the mail,

        7          regular postal mail.           They would have

        8          called and told them the information that

        9          was important if they thought it was

      10           important.

      11    Q      So based upon your training--education,

      12           training and experience as a medical

      13           doctor, you believe that it should have

      14           been Dr. Baldwin’s office calling Nurse

      15           Sherrow if there was an emergency situation

      16           versus Nurse Sherrow calling Dr. Baldwin’s

      17           office?

      18    A      Well, that is not--that is not entirely my

      19           opinion.     What I believe is that in this

      20           case it was routine information and it was

      21           reasonable of Dr. Baldwin’s office to have

      22           copied them and put them in the mail.                    But,

      23           yes, I do believe that if a doctor was

      24           aware of emergency information on a patient

      25           they had been trying to track down or


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 82 of 216 - Page
                                 ID#: 3373

                                                                              82

        1          something that it would incumbent on them

        2          to call the person and say, hey, we’ve been

        3          looking for this person and they need X, Y,

        4          Z.   I don’t believe that existed here,

        5          though.

        6   Q      Based upon your education, training and

        7          experience as a medical doctor in a

        8          correction facility environment, do you

        9          know whether or not Nurse Sherrow

      10           was--could have received the information

      11           via from Dr. Baldwin’s office without

      12           Ms. Love signing the authorization for

      13           release of medical information to a

      14           correctional facility?

      15    A      I--I do know the answer to that.                 And--

      16    Q      What is the answer?

      17    A      It is--so forgetting about correctional

      18           facilities, it is--treating physicians, you

      19           can have an exception to HIPAA and you are

      20           allowed to get information that is

      21           necessary for ongoing care.               The problem is

      22           that almost no--no facility, no hospital,

      23           no--no doctor’s office will give it to you.

      24           So it technically is possible, but as a

      25           practical matter without a release of


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 83 of 216 - Page
                                 ID#: 3374

                                                                                 83

        1          information you’re probably not going to

        2          get someone to talk to you.

        3   Q      Are you familiar with file a privacy rule,

        4          page 82540 from HIPAA?

        5   A      I might well be, not by the numbers.                     If

        6          you’d like to show it to me--it’s probably

        7          what I just--just suggested; or then

        8          there’s another--I don’t know if they’re

        9          referring to that or the law enforcement,

      10           although the law enforcement exception does

      11           not apply here.

      12    Q      So it would just--it’s speculation on your

      13           part, though, as to whether or not

      14           Dr. Baldwin’s office would have spoken to

      15           Nurse Sherrow; correct?

      16    A      No, it’s not speculation.              It’s based on my

      17           training, education and experience that,

      18           more likely than not, a doctor’s office

      19           will not provide you information without

      20           that.

      21    Q      Do you know any of the past history of

      22           Dr. Baldwin’s office as to whether or not

      23           they’d spoken to nurses [inaudible] about

      24           patients?

      25    A      I do not.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 84 of 216 - Page
                                 ID#: 3375

                                                                             84

        1   Q      Do you know--do you know Dr. Baldwin?

        2   A      I do not.

        3   Q      Do you know anybody in Dr. Baldwin’s

        4          office?

        5   A      I do not.

        6   Q      Do you know anything about Dr. Baldwin’s

        7          practice?

        8   A      Well, yes.

        9   Q      What do you know about Dr. Baldwin’s

      10           practice?

      11    A      He is an OBGYN who’s located in Indiana who

      12           had seen Ms. Love, I believe two times

      13           during this pregnancy.            I believe he is the

      14           OBGYN who had delivered, at least, some of

      15           her prior deliveries.            He was aware of her

      16           drug use, and he had been not present at

      17           the hospital but at his office when she

      18           reported to a labor and delivery some

      19           period of time before and had walked out.

      20           So I--I know those things about his

      21           practice, but that’s about the extent of

      22           it.

      23    Q      Yet you--you think you’re cap--you’re

      24           capable of telling the ladies and gentlemen

      25           of the jury, you’re capable of expressing


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 85 of 216 - Page
                                 ID#: 3376

                                                                                 85

        1          your opinion that it’s more likely than not

        2          that Dr. Baldwin’s office would not have

        3          spoken to Nurse Sherrow?

        4   A      I--I didn’t say that specifically about

        5          Dr. Baldwin.       I said that in general it is

        6          more likely than not that doctors’ offices

        7          to whom you call would not speak with you

        8          without a release of information.                  That was

        9          my testimony.

      10    Q      And so my--my question to you is:                  You

      11           would be purely speculating as to whether

      12           or not Dr. Baldwin’s office would have

      13           spoken to Nurse Sherrow at 8 a.m. on

      14           Monday, May 15th; correct?

      15    A      I--that is your characterization of it as

      16           purely speculating.           I--I believe I--I’ve

      17           already answered my question--your question

      18           and I don’t know that I can express it any

      19           more clearly.

      20    Q      And your--your--your answer is you just

      21           think it’s more likely than not that

      22           Dr. Baldwin wouldn’t have done it?

      23    A      I said as it relates to doctors’ offices in

      24           general.     Dr. Baldwin may or may not have.

      25           More likely than not, doctors’ offices will


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 86 of 216 - Page
                                 ID#: 3377

                                                                                 86

        1          not.    I cannot speak to specifically what

        2          Dr. Baldwin would have done in this

        3          instance.

        4   Q      It’s possible that if Nurse Sherrow would

        5          have called him at 8 a.m. that either

        6          Dr. Baldwin or somebody in his office could

        7          have--could have spoken to her about an

        8          ho--for an hour about Ms. Love; correct?

        9          That’s possible?

      10    A      It is entirely--

      11    MS. BRANNON:             Object to the form.

      12    A      It is entirely possible.

      13    Q      Let me get you to refer to the bottom of

      14           page 9 of your report.            And at--the very

      15           last sentence at the bottom of page 9

      16           starts, WCBG called the SHP nurse back and

      17           scheduled Ms. Love for an appointment with

      18           an OB physician and an ultrasound on

      19           Tuesday, May 17th at 11:30 a.m.                 Did I read

      20           that correctly?

      21    A      You read it correctly, but my copy--my copy

      22           has a handwritten cross out that says

      23           Wednesday.      So that was actually Wednesday,

      24           not Tuesday, 5/17.

      25    Q      That’s what I was going to ask you.                      So


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 87 of 216 - Page
                                 ID#: 3378

                                                                             87

        1          you’re going to correct that error in your

        2          report?

        3   A      I--I already have on my copy that I have in

        4          front of me.       I’m sorry yours doesn’t

        5          reflect that.

        6   Q      Do you have other notes on the copy in

        7          front of you that you’re testifying to?

        8   A      I do not.

        9   Q      Is that the only handwritten comment on it?

      10    A      If you--

      11    Q      Because I haven’t seen that.

      12    A      I understand that.          And, yes, it is my

      13           belief--and I--I don’t want to misstate, so

      14           I’m going to flip through the pages and

      15           make sure there’s no other handwritten--I

      16           believe that’s the only one.               That is the

      17           only handwritten note on that.                And the

      18           only other handwritten note on any of the

      19           documents I have is really only a

      20           housekeeping matter that the--if you want

      21           me to tell it to you, I will, but--

      22    Q      Yes, please.

      23    A      Okay.     The Frankfort Regional Medical

      24           Center records, and I have this handwritten

      25           note, plaintiff--this was part of


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 88 of 216 - Page
                                 ID#: 3379

                                                                             88

        1          plaintiff’s request for production of

        2          documents.      And I started printing them

        3          out, the--the relevant pages before I--they

        4          were Bates stamped.           And so the first few

        5          were not Bates stamped and I had to go back

        6          and handwrite the Bates stamp number at the

        7          bottom rather than re-print them.

        8   Q      Any other changes?

        9   A      No.

      10    Q      Okay.    Let’s go to page 11, paragraph 13.

      11           It says, SHP nursing staff was on duty at

      12           Franklin County Regional Jail until

      13           approximately 6:45 p.m. on Monday evening,

      14           May 15th, 2017.         There were no problems

      15           reported to the nursing staff after the

      16           3:15 p.m. assessment.            Franklin County

      17           Regional Jail does not have SHP nursing

      18           staff present in the facility overnight.

      19           Did I read that correctly?

      20    A      You did.

      21    Q      Now, as of 3:15 p.m. on May 15th, SHP had

      22           not received Dr. Baldwin’s records; is that

      23           correct?

      24    A      That’s correct.

      25    Q      They had not reached out to speak to them


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 89 of 216 - Page
                                 ID#: 3380

                                                                               89

        1          via telephone other than to send them

        2          the--the medical record request; is that

        3          correct?

        4   A      The--to the best of my understanding,

        5          they--they faxed the records only.                  I--if

        6          they did or didn’t attempt to call them, I

        7          don’t have information one way or the

        8          other.

        9   Q      But--but your opinion is that this really

      10           wasn’t important on the late afternoon of

      11           May 15th of 2017; correct?

      12    A      That’s correct.         I mean, it’s--it’s

      13           important that they reached out to them and

      14           that they got the records.              It would be

      15           important that they would, hopefully, have

      16           them by the time she went to the OBGYN on

      17           Wednesday.      But it was not important on

      18           that afternoon and it wouldn’t have changed

      19           anything they were going to do that

      20           day--that day.

      21    Q      Is it--would it have been better for SHP to

      22           get the records on Monday, May 15th or

      23           Wednesday, May 17th?

      24    A      You’re asking me to choose one of those

      25           two; is that what you’re saying?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 90 of 216 - Page
                                 ID#: 3381

                                                                                 90

        1   Q      Yes.    Yes.

        2   A      It was important that they have it by the

        3          time she went to the doctor on Wednesday.

        4   Q      Based upon your education, training and

        5          experience as a medical doctor, would you

        6          agree with me that it’s better to get

        7          medical records regarding an inmate sooner

        8          rather than later?

        9   A      If it makes--if it’s going to make a

      10           difference in their care or their outcome,

      11           yes, I would agree.           Otherwise, it would

      12           not matter one way or the other.

      13    Q      How does a medical professional know that

      14           it’s going to make a difference in the care

      15           of the outcome until they get the records

      16           and look at them?

      17    A      Well, it’s in the outcome of the case.                   So

      18           in other words, what happens in the case.

      19    Q      In hindsight?        You’re saying in hindsight?

      20    A      Well--so, for instance, in this case,

      21           if--if there was--if they were concerned

      22           about should they send her to the hospital

      23           that day, then they should have tried to

      24           find additional information if they’re--and

      25           if it would have made a difference in their


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 91 of 216 - Page
                                 ID#: 3382

                                                                                      91

        1          care and what they were going to do.                     So

        2          about the time--if it was important for

        3          Nurse Sherrow to have information to make a

        4          decision such as am I going to send this

        5          person to the hospital or am I not, then,

        6          yes, it could be important.               In this

        7          particular case, it’s background

        8          information about how much prenatal care

        9          she’s had, what her drug use is, what her

      10           prior obstetrical history is, and that’s

      11           information that’s more important to the OB

      12           doctor she’s going to see on Wednesday than

      13           to a nurse or a correctional officer about

      14           what management decisions they’re going to

      15           make in the meanwhile.

      16    Q      On the afternoon of Monday, May 15th, do

      17           you know what SHP understood to be

      18           Ms. Love’s due date?

      19    A      Yes, I do, in that I know that she told

      20           someone there what her due date was.                     I

      21           don’t recall it off the top of my head.                        I

      22           could probably look back and find it.                        And

      23           I also don’t know if that was exactly

      24           accurate because I know she gave a bunch

      25           of--or--or I’m sorry.            She gave several


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 92 of 216 - Page
                                 ID#: 3383

                                                                             92

        1          different versions of whether she was

        2          pregnant, whether she wasn’t, how far along

        3          she was.     So there were several different

        4          answers she gave, but, yes, I believe she

        5          did tell them a due date.              And it was

        6          sometime in June, but I don’t recall the

        7          specific date.

        8   Q      Would you agree with me that on the

        9          afternoon of Monday, May 15th it would have

      10           been a good thing if SHP had received

      11           Ms. Love’s due date as determined by

      12           Dr. Baldwin?

      13    A      I don’t know that it would have changed

      14           their management on that day; no.

      15    Q      So not having a specific due date is not

      16           that big a deal as determined by a doctor?

      17    A      If one is not having labor, no, it is--I

      18           mean, obviously in general you need to know

      19           whether she’s late in pregnancy, early in

      20           pregnancy, et cetera.            But the specific due

      21           date in the absence of labor type symptoms

      22           or other concerning symptoms for pre-term

      23           labor, no, it’s not important.

      24    Q      Well, what if--what if the actual due date

      25           was, let’s say, 20 days out, but the inmate


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 93 of 216 - Page
                                 ID#: 3384

                                                                             93

        1          told you it was 28 days out?               Would that

        2          make a difference to you?

        3   A      No.

        4   Q      What if the inmate told you it was 35 days

        5          out?    Would that make a difference to you?

        6   A      So first of all, I--I guess you’re aware of

        7          this, but there’s several different ways

        8          due dates can be calculated.               From last

        9          menstrual period, from ultrasound dating.

      10           And the earlier those are done the better

      11           they are.      So the most accurate would be a

      12           fairly early ultrasound with--often

      13           people’s knowledge of what their due date

      14           is is based only on their last menstrual

      15           period.     And in this particular case--I

      16           can’t remember what Dr. Baldwin’s

      17           information was based on.              I think it was

      18           based on an ultrasound.             But my point is

      19           that, no, it wouldn’t matter as long as,

      20           you know, it’s within the ballpark of--you

      21           know, of weeks.         It would not matter.

      22           Whether she was--whether you’re having

      23           pre-term labor or not can be important and

      24           whether the--of the fetus is viable or not

      25           can be important.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 94 of 216 - Page
                                 ID#: 3385

                                                                             94

        1   Q      Do you know if Dr. Baldwin’s office

        2          determined a due date?

        3   A      I’m quite sure they did as every OB doctor

        4          does.     Yes, I’m quite sure they did.

        5   Q      Do you know what methodology they used in

        6          determining the due date?

        7   A      Well, they probably recorded both of them,

        8          as I just said.         They probably--I--the

        9          short answer is no, but if you’d like for

      10           me to look at her records I can probably

      11           figure out how they calculated her due

      12           date.

      13    Q      Well, if--if it was done via ultrasound,

      14           would that be shocking to you?

      15    A      No.     That would be what I would expect.

      16    Q      What if on the afternoon of Monday,

      17           May 15th Ms. Love’s due date was May 10th

      18           of 2017?     Would that be something you’d

      19           want to know?

      20    A      The--the short answer is--you’re

      21           going--if--if you’re going to ask me

      22           questions about this I need to review both

      23           Dr. Baldwin’s record about what he said

      24           about the due date.           And also, if you’ll

      25           recall, Ms. Love went to a hospital a


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 95 of 216 - Page
                                 ID#: 3386

                                                                             95

        1          couple of weeks before, and I want to see

        2          what they said about her due date, as well,

        3          if you want to ask me more--more questions

        4          about that.       But--but broadly, no, she

        5          wasn’t having signs of labor, so it would

        6          not matter.       As long as it was--well, she

        7          wasn’t having labor symptoms.                She was

        8          going to go to an OBG--GYN doctor in two

        9          days.    So if she developed labor symptoms

      10           in those times, it would matter, but

      11           without labor symptoms it would not matter.

      12    Q      So your testimony to the ladies and

      13           gentlemen of the jury is that on Monday,

      14           May 15th of 2017 it just really wasn’t

      15           important that SHP have Dr. Baldwin’s

      16           records with Dr. Baldwin being the treating

      17           O--OGBYN--O--OBGYN for Ms. Love?

      18    A      Well, that’s your characterization of it,

      19           not mine.

      20    Q      You’re not an OBGYN, we’ve established that

      21           correctly; correct?

      22    A      That’s correct.

      23    Q      Would you defer to the opinion of an OBGYN

      24           if it differed from yours relative to the

      25           care of a pregnant female?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 96 of 216 - Page
                                 ID#: 3387

                                                                                     96

        1   A      In a jail setting, yes.             But number one, I

        2          have my own opinions.            I would not defer to

        3          anyone else.       Now objectable opinions might

        4          be outside my area of expertise in certain

        5          cases, but, no, I wouldn’t defer to an

        6          OBGYN.

        7   Q      You haven’t had the training that an OBGYN

        8          has regarding the care of a pregnant

        9          female; correct?

      10    A      Well, just like an OBGYN has not had the

      11           training I--in emergency care patients,

      12           including pregnant patients, and has not

      13           had the training and experience and

      14           expertise in care--delivering care in a

      15           correctional setting, we all have our

      16           different areas of expertise.                But you are

      17           correct, I’m not an OBGYN.

      18    Q      All right.      Let me take you--sorry.                  Let me

      19           get my [inaudible].           Let me take you to

      20           page 11 of your report and let’s go to

      21           paragraph 14.        And I believe this is

      22           [inaudible] May 15th, and we’re now

      23           transitioning into the morning hours of

      24           May 16th; is that correct?

      25    A      That’s correct.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 97 of 216 - Page
                                 ID#: 3388

                                                                                97

        1   Q      And you note that the first indication of

        2          any medical complaint is a notation of

        3          screaming from 4:35 a.m. until 5:15 a.m.;

        4          correct?

        5   A      Correct.

        6   Q      Based upon your experience as a medical

        7          doctor in an institutional setting, is it

        8          common for inmates to scream?

        9   A      Could you repeat the question, please?

      10    Q      Well, based upon your experience as a

      11           medical doctor in an incarceration setting,

      12           is it common for inmates to scream about a

      13           variety of topics?

      14    A      It occurs.

      15    Q      Is it common for inmates to say something

      16           to the effect, help me, please, get me out

      17           of here?

      18    MS. BRANNON:             Object to the form.

      19    A      No, I don’t think that’s necessarily

      20           common.

      21    Q      If you go down to paragraph 15, you quote

      22           the report completed by Brandi Upton

      23           relative to the 5:15 a.m. call.                 Do you see

      24           that?

      25    A      I do.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 98 of 216 - Page
                                 ID#: 3389

                                                                             98

        1   Q      My question to you is that:               Do you have

        2          any reason to believe that the report that

        3          Ms. Upton gave is anything but accurate?

        4   A      Let me read that report.

        5   Q      Take your time.

        6   A      Okay.     So your--your question again?

        7   Q      Do you have any belief--any reason to

        8          believe there’s any inaccuracies stated in

        9          Ms. Upton’s report to [inaudible] cut and

      10           paste it in paragraph 15 of your report?

      11    A      Well, the report is what it is.                 I have

      12           also reviewed the body cam--the body cam

      13           footage of this same incident, and I don’t

      14           believe there--I--I would not call them

      15           exactly--exactly alike descriptions of the

      16           events.     But--

      17    Q      Well, are there any inconsistencies that

      18           impact any opinion you’re going to offer

      19           today?

      20    A      Not that I--if you’re asking if--if--if

      21           there’s anything about that that--that

      22           changes what opinions I’m planning to

      23           offer, the answer is no.

      24    Q      Okay.     On the morning of May 16th, SHP

      25           still did not have Dr. Baldwin’s records;


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 99 of 216 - Page
                                 ID#: 3390

                                                                             99

        1          is that correct?

        2   A      That is correct.

        3   Q      Is it also correct that SHP was not certain

        4          as to Ms. Love’s due date?

        5   A      I don’t--I--no, I don’t--I--I’m not going

        6          to say one way or the other.               I don’t know

        7          the answer to that.

        8   MS. BRANNON:             Well, hold on a second, guys.

        9                            Sorry.      I just got

      10                             interrupted, but--but I’m

      11                             good.

      12    MR. HARNICE:             All right.

      13    Q      As a--based upon your education, training

      14           and experience as a medical doctor and

      15           based upon how Ms. Love [inaudible] up

      16           until this point at 5:15 a.m. on May 16th

      17           of 2017, would it cause you concern

      18           [inaudible]?

      19    COURT REPORTER:          Paul, you are breaking up.

      20    MR. HARNICE:             I don’t know what to do about

      21                             it.     I’m pointing in the exact

      22                             same direction, talking as

      23                             I’ve always talked.             Can

      24                             you-all hear me?

      25    MS. BRANNON:             We can now.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 100 of 216 - Page
                                  ID#: 3391

                                                                             100

        1    Q      So my question is:         Based upon your

        2           education, training and experience as a

        3           medical doctor and based upon how Ms. Love

        4           had presented herself up to this point

        5           on--at 5:15 a.m. on Monday--I’m sorry, on

        6           Tuesday, May 16th, the fact that Ms. Love

        7           [inaudible]--

        8    COURT REPORTER:         Yeah, you’re going to have to

        9                            repeat that.         Sorry.      Your

       10                            last part just went totally

       11                            out.

       12    Q      My question is is:         Based--based upon--

       13    COURT REPORTER:         Wait.      I think we’ve lost--

       14    MS. BISHOP:             Hang on.       Do we have

       15                            Dr. Fowlkes--

       16    MS. BRANNON:            We’ve lost Dr. Fowlkes now.

       17    MS. BISHOP:             I think we’ve lost

       18                            Dr. Fowlkes.

       19    COURT REPORTER:         We’ve lost Dr. Fowlkes now.

       20    MR. HARNICE:            You want me to go ahead?

       21    COURT REPORTER:         No.

       22    MS. BRANNON:            Without Dr. Fowlkes?

       23    COURT REPORTER:         We don’t have a witness.

       24    MR. HARNICE:            That’s a joke.

       25    MS. BISHOP:             All right.        Let’s, I guess, go


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 101 of 216 - Page
                                  ID#: 3392

                                                                               101

        1                            off for a couple minutes.

        2    MR. HARNICE:            However you-all want to do it.

        3

        4    VIDEO TECHNICIAN: Just off the record.                   We can

        5                            all stay on.

        6           (OFF THE RECORD)

        7    VIDEO TECHNICIAN: We’re back on the video record

        8                            at 3:33.

        9    By Mr. Harnice:

       10    Q      Dr. Fowlkes, based upon your education,

       11           training and experience, can--if a woman is

       12           eight months pregnant, can a complaint of

       13           lower back pain and leg pain be a sign of

       14           labor?

       15    A      Based upon my training, education and

       16           experience, it could be.

       17    Q      So let’s go to paragraph 15 of your co--of

       18           your report.      And we’re [inaudible]

       19           Ms. Upton’s report that you had cut and

       20           pasted into your report.            Do you see that?

       21    A      Which page number?

       22    Q      It’s paragraph 15, page 11.              It’s on the

       23           screen there.

       24    A      Yes, I see it.       I’m there.

       25    Q      All right.     So this is the early morning


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 102 of 216 - Page
                                  ID#: 3393

                                                                             102

        1           hours of May 16th of 2017; correct?

        2    A      That is correct.

        3    Q      SHP still has not received Dr. Baldwin’s

        4           records; is that correct?

        5    A      That is correct.

        6    Q      It appears that Ms. Love is complaining

        7           about lower back pain and that her legs

        8           hurt; is that correct?

        9    A      That is cor--that’s what the--that’s what

       10           the deputy records of her complaints in

       11           this--in this incident report.               Yes, that

       12           is correct.

       13    Q      Do you have any reason to believe that the

       14           deputy did not tell Nurse Sherrow about the

       15           complaint of lower back and legs hurting?

       16    A      I do not.

       17    Q      So now as--as--based upon your education,

       18           training and experience as a medical

       19           doctor, would you be concerned about this

       20           report and not having Dr. Baldwin’s records

       21           to refer to?

       22    A      As--as it relates--so--so those are two

       23           different questions, but as phrased, no, I

       24           would not.

       25    Q      So it appears that--you previously told me


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 103 of 216 - Page
                                  ID#: 3394

                                                                                    103

        1           that lower back pain and legs hurting can

        2           be a sign of labor; correct?

        3    A      I’m--I recognize that as a physician; yes.

        4    Q      And it appears that Ms. Love is reporting

        5           those two very conditions; correct?

        6    A      Among others.

        7    Q      And if--if you go down to paragraph 16 in

        8           Ms. Sherrow’s notes she asks her if she’s

        9           had any vaginal discharge or bleeding;

       10           correct?

       11    A      That is correct.

       12    Q      Is it your belief that Ms. Sherrow’s

       13           concern at this point in time is that

       14           Ms. Love may be going into labor?

       15    MS. BRANNON:             Object to the form.             You may

       16                             answer.

       17    A      She’s asking questions of--it is a

       18           reasonable--it is a reasonable--not

       19           speculation.       I’m trying to think of the

       20           word.    It’s a reasonable presumption to

       21           believe that a nurse who is being called

       22           about a patient in pre-term labor would be

       23           asking questions to determine that.                      Yes,

       24           that is a reasonable presumption.

       25    Q      And especially at 5:15 a.m. in the morning;


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 104 of 216 - Page
                                  ID#: 3395

                                                                                 104

        1           correct?

        2    A      No, that doesn’t have any relevance to it.

        3           She’s not there.

        4    Q      It’s--it’s 5:15 a.m. in the morning and

        5           they’re not calling about a hangnail;

        6           correct?

        7    A      I--I--I can’t speculate about that.                      I

        8           mean, in this particular case, they’re

        9           calling about an inmate who’s screaming and

       10           complaining who had been--who had been in a

       11           psychotic or near psychotic state yes--the

       12           day before and had required restraint and

       13           was on a suicide watch.             So they’re calling

       14           about complaints of an inmate under those

       15           circumstances who was also pregnant.

       16    MS. BRANNON:             All right.        Let me--let me

       17                             go--give me two seconds.

       18                             We’re going to go on mute.

       19    COURT REPORTER:          Angela, we need to spotlight

       20                             the witness again.

       21    MR. HARNICE:             We can go back on.

       22    MS. BRANNON:             I don’t even know what that

       23                             means.

       24    COURT REPORTER:          That means he’s in the center

       25                             right there.         Okay.


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 105 of 216 - Page
                                  ID#: 3396

                                                                              105

        1    MR. HARNICE:            Are we back on?           I guess we

        2                            never went off.           Am I good to

        3                            ask questions?          Am I good to

        4                            ask questions?

        5    MS. BRANNON:            I’m fine with that.

        6    VIDEO TECHNICIAN: That’s fine.               I was muted.

        7                            Yes, we’re good.

        8    By Mr. Harnice:

        9    Q      All right.     Dr. Fowlkes, you had just

       10           talked about there was a concern--Nurse

       11           Sherrow--it was reasonable for her to be

       12           concerned about pre-term labor.                Is that

       13           what you said?

       14    A      No.

       15    Q      What did you say about pre-term labor?

       16    A      Well, I--if I--if I used the word pre-term,

       17           I--what I should have said was it was

       18           reasonable for Nurse Sherrow to be

       19           concerned about whether Ms. Love was having

       20           symptoms referable to labor.

       21    Q      Because you would agree with me at this

       22           point in time as a result of not having

       23           Dr. Baldwin’s records there’s no way of

       24           determining--no way of [inaudible] whether

       25           as pre-term labor or not; correct?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 106 of 216 - Page
                                  ID#: 3397

                                                                                     106

        1    A      I would not agree.

        2    Q      Well, do you--and it’s on--at 5:15 a.m. on

        3           May 16th of 2017, what information can

        4           Nurse Sherrow base an opinion that Ms. Love

        5           was going through pre--potentially going

        6           through pre-term labor?

        7    A      I don’t understand the question.                But Nurse

        8           Sherrow had some understanding of what

        9           Ms. Love had said her due date was.                     And so

       10           we--if that is past a certain time, it

       11           would not be pre-term labor but would be

       12           labor.    And Nurse She--I don’t recall as we

       13           sit here today without looking at the

       14           record what that expected due date was and

       15           what, therefore--how many weeks prior to

       16           that it was.      But it was my understanding

       17           that they felt that she was in the later

       18           stages of pregnancy and it wouldn’t be

       19           pre-term labor but would, in fact, be labor

       20           if she had those symptoms.

       21    Q      Okay.    The bottom line is, based

       22           upon--would you agree with me that based

       23           upon the questions that Nurse Sherrow asked

       24           that she had a legitimate concern about

       25           Ms. Love potentially being in labor?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 107 of 216 - Page
                                  ID#: 3398

                                                                                   107

        1    A      What--I would agree that she knew she was

        2           late--however, I will agree that she knew

        3           she was late term pregnancy and if she was

        4           being called about complaints, yes, one

        5           of--it would be very reasonable for her to

        6           wonder whether she could be going into

        7           labor and you ask questions about that.

        8           Yes, I do agree with that.

        9    Q      And then is it your understanding that

       10           Nurse Sherrow informed the jail employees

       11           to continue to monitor her and advise Nurse

       12           Sherrow of any changes?

       13    A      Well, that amongst the thing, so one other

       14           thing that she knew or advised them was

       15           that she was reporting to work in less than

       16           two hour or--in--in, approximately, two

       17           hours, so she would be there shortly.                    She

       18           also would reasonably have known that

       19           Ms. Love was on every ten minute checks.

       20           So this is not just someone in general

       21           population that might or might not be able

       22           to effectively get the attention of the

       23           corrections officer.           She’s being checked

       24           by the correctional officers every ten

       25           minutes.     So, yes, she said to--when--when


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 108 of 216 - Page
                                  ID#: 3399

                                                                             108

        1           determining that she did not have bleeding,

        2           did not have discharge, Nurse Sherrow

        3           appropriately concluded that she should be

        4           able to come check on her when she got

        5           there in, approximately, two hours and to

        6           call her back if she had problems in the

        7           meanwhile.

        8    Q      And it looks like from--if you go to

        9           paragraph--page 13, paragraph 20 of your

       10           report, that you have determined that, SHP

       11           RN arrived at Franklin County Regional Jail

       12           at approximately 7:35 a.m.; is that

       13           correct?

       14    A      That is correct.

       15    Q      So that would have been 2 hours and 20

       16           minutes after the call; correct?

       17    A      Okay.    I agree.

       18    Q      During that 2 hours and 20 minutes between

       19           5:15 a.m. and 7:35 a.m. when Nurse Sherrow

       20           arrived at the jail, do you know if

       21           Ms. Love’s condition changed at all?

       22    A      I--I--I do know some amount--some amount

       23           about that.       So, for instance, there is

       24           a--an incident report about a supervisory

       25           security staff arriving at 6:30 and she is


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 109 of 216 - Page
                                  ID#: 3400

                                                                                109

        1           still screaming.         There are--I also know

        2           that she became quiet some during that

        3           time.    So--and--and I know what’s recorded

        4           on the ten minute observations.                 So to the

        5           extent that her condition either got worse

        6           or got better or stayed the same, that

        7           could probably be interpreted a number of

        8           ways.    I--I looked at all of those pieces

        9           of information.

       10    Q      Would you describe that as erratic

       11           behavior?

       12    A      Would I describe what as erratic behavior?

       13    Q      Well, what you just described to us, that

       14           there was some screaming and then some

       15           quiet.     You know, you--you were referencing

       16           notes that are contained in your report.

       17           But my question to you is:              Would you

       18           describe that as erratic behavior?

       19    A      I would describe it as similar to the

       20           behavior Ms. Love had demonstrated

       21           throughout the time she had been at the

       22           Franklin County Jail, yes, and--and it was

       23           erratic.     Yes, I will--will agree to that.

       24    Q      And would you also agree that that erratic

       25           behavior is similar to what was described


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 110 of 216 - Page
                                  ID#: 3401

                                                                                 110

        1           in Ms. Upton’s 5:15 a.m. report?

        2    A      I would agree to that.

        3    Q      So my question to you is:             During that 2

        4           hours and 20 minutes between 5:15 a.m. and

        5           7:35 a.m. when Nurse Sherrow

        6           arrived--arrived at the jail, are you aware

        7           of there being any changes in Ms. Love’s

        8           behavior?

        9    A      That’s essentially the same question you

       10           asked before, and I will give you the same

       11           answer.     There is lots of continued erratic

       12           behavior, and there are also, I believe,

       13           videotapes of that time.            To the extent

       14           that she either complained more or less,

       15           I--I don’t see evidence of that.                I--I’m

       16           not planning to offer an opinion that that

       17           did occur.     I don’t know for certain one

       18           way or the other.         There is some

       19           information about it.           Some of that

       20           information may show that she was screaming

       21           more loudly, less loudly, she was quiet.                 I

       22           don’t have information specifically one way

       23           or the other about that.            I know that the

       24           correctional officers didn’t feel there was

       25           a change in her condition, or at least not


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 111 of 216 - Page
                                  ID#: 3402

                                                                             111

        1           enough for him to call Nurse Sherrow back.

        2    Q      And do you think that was an appropriate

        3           action on the part of the correctional

        4           officer?     Let me--actually, let me ask it a

        5           different way.

        6    MS. BRANNON:             Object to form.

        7    Q      Let me ask it this way:             Did you see any

        8           reason that a correctional officer should

        9           have called Ms. Sherrow back in-between

       10           5:15 a.m. and 7:35 a.m.?

       11    MS. BRANNON:             Object to the form.

       12    A      Well, I was not retained for the purposes

       13           of evaluating, in this particular case, the

       14           off--the actions of the correctional

       15           officer.     In--correctional officers in this

       16           case.    That was not the thrust of my review

       17           of the records, and so I did not review all

       18           of those in detail, and I don’t have an

       19           opinion one way or the other about that.

       20    Q      Well, Ms.--you--you agree with me that

       21           Ms. Sherrow asked that the--the jail keep

       22           her posted of any changes; is that

       23           accurate?

       24    A      That’s correct.

       25    Q      Based upon the documents you’ve reviewed


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 112 of 216 - Page
                                  ID#: 3403

                                                                                112

        1           and what you’ve seen in this case, were

        2           there any changes that warranted a jail

        3           employee calling Ms. Sherrow for a second

        4           time in-between 5:15 a.m. and 7:35 a.m.?

        5    MS. BRANNON:            Object to the form.             He’s not

        6                            been called as a correctional

        7                            officer’s expert.

        8    A      I--I will agree that they did not call her

        9           back.    I did not specifically review their

       10           actions as to whether they should have or

       11           should not have.

       12    Q      Do you know of anybody--any employee of the

       13           Franklin County Regional Jail ever failed

       14           to follow an instruction by an SHP

       15           employee?

       16    MS. BRANNON:            Object to the form.

       17    A      I don’t have an opinion about that.

       18    Q      Well, do you--are you aware of any

       19           fact--are you aware of any factual basis

       20           where a jail employee failed to follow an

       21           instruction given by an SHP employee?

       22    MS. BRANNON:            Object to the form.

       23    A      Nor vice versa.        I’m--I’m aware of--I’m

       24           aware of nothing to that regard either way.

       25    Q      Do you know when Ms. Love’s water broke?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 113 of 216 - Page
                                  ID#: 3404

                                                                                  113

        1    A      I do not.

        2    Q      Do you know if Ms. Love ever had--do you

        3           know if Ms. Love had vaginal bleeding?

        4    A      Yes, I do.      Well, I--I know that there is

        5           blood associated with delivering a baby.                  I

        6           know that she delivered a baby and she had

        7           some blood from the placenta at that time.

        8           If you’re talking about prior to that, I

        9           don’t--there’s no information in the record

       10           that she did that I know of.               And in fact,

       11           that’s what Nurse Sherrow asked about, and

       12           that’s what the correction officer said

       13           would--had not occurred according to that.

       14    Q      Do you know what time Ms. Love began

       15           bleeding?

       16    A      No.     I mean, this is--might be an obvious

       17           answer but around the time she delivered

       18           the baby, whatever time that was.                  We

       19           believe that was shortly before 7 a.m.

       20           but--

       21    Q      You believe Ms. Love gave birth before

       22           7 a.m.?

       23    A      I be--I believe that the--the--that the

       24           last ten minute log check was around 6:38,

       25           6:4--so I--I thought it had said 6:30.


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 114 of 216 - Page
                                  ID#: 3405

                                                                                    114

        1           We--it could also have said 6:38.                 I

        2           believe there was other testimony in the

        3           record that it occurred around 6:40.                     And

        4           so, yes, I--I do believe that she gave

        5           birth between that time--I’m sorry.                     I may

        6           be getting mixed up.          Hold on--hold on a

        7           minute.    It’s--it’s after the last check

        8           and I need to verify if that’s 6:30 or 7.

        9           Hold on a minute.         I believe I might be off

       10           by an hour.      Hold on.       I’m sorry.        Between

       11           7:40 and 8 a.m.

       12    Q      That’s when she had the baby?               Is that your

       13           testimony?

       14    A      I--I don’t know that I can say that to a

       15           reasonable degree of medical certainty.

       16           What I--what I can say is that she had the

       17           baby sometime prior to 8 a.m., and the last

       18           assessments don’t see a baby, don’t see

       19           blood, so it’s a reasonable presumption

       20           that it occurred in the 20 minutes between

       21           7:40 and 8 a.m.        But I--I don’t know that

       22           I’m prepared to offer an opinion about the

       23           exact time that she delivered; no.

       24    Q      If you go to paragraph 19 of your report,

       25           you cut and paste a report made by Officer


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 115 of 216 - Page
                                  ID#: 3406

                                                                                 115

        1           Michael Todd Phillips; is that correct?

        2    A      That’s correct.

        3    Q      If you go down--well, just let me read it.

        4           It’s where, on 5/16/2017 at, approximately,

        5           8:03 I was conducting medicine pass with

        6           Nurse Sherrow when we arrived at cell 113A

        7           in booking to check on inmate Kelsey

        8           Gabrielle Love.        When I opened the door, I

        9           immediately saw a large amount of blood

       10           smeared on the floor across the entire

       11           cell.    I had last checked on inmate Love at

       12           approximately 7:38 and at that time she was

       13           sitting on the bench in her cell and

       14           quietly crying, which I did not find

       15           unusual for an inmate who was withdrawing

       16           from drugs, and et cetera, et cetera.                   So

       17           do you have any reason to believe that

       18           Michael Todd--Officer Michael Todd

       19           Phillips’ report of 7:38 a.m. is not

       20           accurate?

       21    A      No.

       22    Q      So instead of sometime between 7:40 and

       23           8:03, I guess theoretically--well, strike

       24           that.    Strike that.        Based upon the

       25           5:15 a.m. phone call that Officer Upton


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 116 of 216 - Page
                                  ID#: 3407

                                                                             116

        1           made to Ms. Sherrow, would you agree with

        2           me that, based upon your education,

        3           training and experience, that Ms. Sherrow

        4           should have made it her prior--priority to

        5           go see Ms. Love as soon as she got to the

        6           jail?

        7    A      Now, I believe she said that was what she

        8           was going to do and I believe that is what

        9           she did; yes.

       10    Q      And so if Ms.--you--but--so is the answer

       11           yes, that based upon the 5:15 a.m. phone

       12           call Ms. Love should have been a priority

       13           of Nurse Sherrow on the morning of

       14           May 16th?

       15    A      Well, not only should she have been, I

       16           believe she was a priority of Nurse

       17           Sherrow’s.     So to the extent that you’re

       18           going to say that--you know, we--I don’t

       19           know the length of time that it takes to

       20           check-in.     There are certain security

       21           procedures.      So one cannot, for instance,

       22           if she clocks in at 7:35, be seeing

       23           Ms. Love at 7:36.         No, that’s not

       24           reasonable.      But she says in her incident

       25           reports and in her reports that after she


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 117 of 216 - Page
                                  ID#: 3408

                                                                             117

        1           got to work I believe she started her

        2           morning pill pass and she was amongst--if

        3           not the first person that she saw, amongst

        4           the first people that she saw, and that

        5           would be reasonable.

        6    Q      So if--I mean, you haven’t seen

        7           Ms. Sherrow’s testimony; correct?

        8    A      I’ve seen Ms. Sherrow’s documentation in

        9           the record.

       10    Q      And so if Ms. Sherrow checked-in to her

       11           computer at 7:35 a.m. in her office and if

       12           Ms. Sherrow--Ms. Sherrow testified that it

       13           would take her, approximately, two minutes

       14           to walk from her office to Ms. Love’s cell,

       15           that would have put us at 7:37 a.m.;

       16           correct?     Two minutes after 7:35 is 7:37;

       17           correct?

       18    A      I--I hear your--I--I hear your supposition

       19           and I don’t necessarily agree with it but I

       20           understand what you’re saying.

       21    Q      Well, but my point being if--if Ms. Love

       22           was Nurse Sherrow’s priority and if she

       23           checked-in at her desk at 7:35 and it would

       24           take her two minutes to get to Ms. Love’s

       25           cell, would you agree with me that it would


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 118 of 216 - Page
                                  ID#: 3409

                                                                                  118

        1           be reasonable for Ms. Sherrow to have

        2           gotten to the cell by, at least, 7:40 a.m.?

        3    A      No, I would not.

        4    Q      Would it have been reasonable for

        5           Ms. Love--Ms. Sherrow to have gotten to the

        6           cell by 7:45 a.m.?

        7    A      Number one, it would have been

        8           reasonable--we don’t know exactly what time

        9           she arrived.      We know what time they began

       10           opening that cell.         So it would be

       11           reasonable what occurred in this case.                  She

       12           is--describes a time of about 8:03 a.m.

       13           that she and a correctional officer are

       14           there.    There’s security concerns within a

       15           facility, such as a jail, where the nurse

       16           cannot go unaccompanied into patient care

       17           areas, she must wait on a security staff to

       18           escort her.      There are doors which must be

       19           unlocked, et cetera.          So I believe the time

       20           frame in this case was reasonable, was what

       21           you would expect, and was entirely

       22           appropriate.

       23    Q      And--but you have no idea what Ms. Sherrow

       24           testified to, correct, and you’re still

       25           willing to opine on that?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 119 of 216 - Page
                                  ID#: 3410

                                                                                119

        1    A      I am still willing to opine on that.                    I

        2           know what Ms. Sherrow wrote in her

        3           documentation.       I have not read her

        4           deposition testimony.

        5    Q      Do you know if when

        6           Ms. Sherrow--Ms. Sherrow arrived--arrived

        7           at work whether or not she reached out to

        8           any jail employees and said, look, we need

        9           to get to Ms. Love’s cell as quickly as

       10           possible?

       11    A      I do not know one way or the other.

       12    Q      Would you have--based upon your education,

       13           training and experience, would you have

       14           expected Ms. Sherrow when she arrived at

       15           work to make that kind of call to a jail

       16           employee?

       17    A      What I would have expected is that if

       18           Ms. Love were still having the same

       19           problems she had before, if she was still

       20           screaming, still having problems that the

       21           correctional officers would have called her

       22           back or would have notified Nurse Sherrow

       23           when she arrived.         And to the extent they

       24           did not, then I think that--you know, that

       25           it was reasonable what Nurse Sherrow and


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 120 of 216 - Page
                                  ID#: 3411

                                                                             120

        1           the correctional officers did, which was

        2           see her amongst the very first patients of

        3           that morning.       I think all of that is

        4           reasonable.

        5    Q      But you would agree with me that if--if

        6           Ms. Love’s condition had not changed even

        7           after Ms. Sherrow arrived at the jail,

        8           there was no reason for the jail employees

        9           to call Ms. Sherrow; correct?

       10    A      Well, no.     I--so number one, no, even if

       11           her condition had not changed, if the

       12           correctional officers had felt that she was

       13           in labor or was about to deliver a baby or

       14           had delivered a baby even if her condition

       15           was better as a result of having delivered

       16           the baby, I would expect that if the

       17           correctional officers were aware of any of

       18           those things they would not only have

       19           called Nurse Sherrow back but would have

       20           simply called 911 and sent Ms. Love to the

       21           hospital if they felt she was in labor or

       22           delivering a baby.         That’s what I would

       23           expect.

       24    Q      Well, you read Michael Todd Phillips’

       25           report as to what he observed at 7:38 a.m.,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 121 of 216 - Page
                                  ID#: 3412

                                                                                  121

        1           correct, in paragraph 19 of your report?

        2    A      I did.     That--that she was quiet--you’re

        3           talking about--he’s the gentleman that said

        4           she was quiet at that time?

        5    Q      Yes.

        6    A      Okay.    Yes, I read that.

        7    Q      Was there anything about that particular

        8           report that you believe should have caused

        9           him to call Nurse Sherrow at 7:38 a.m.?

       10    A      What I believe about that report is she was

       11           at that time quiet, which may reflect that

       12           she had already delivered the baby.                      We

       13           don’t know one way or the other; right?

       14           She’s not screaming.           We know she was

       15           screaming at 5:15--at 4:35, we know she was

       16           screaming at 5:15, and we know she was

       17           screaming at 6:30.          We don’t know beyond

       18           that when she was or wasn’t screaming,

       19           except as you just pointed out, she was

       20           quiet at 7:38.

       21    Q      And she was sitting on a bench at 7:38;

       22           correct?

       23    A      That is what he says in his report; yes.

       24    Q      Well, based upon that observation alone and

       25           not seeing a baby, would you


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 122 of 216 - Page
                                  ID#: 3413

                                                                                 122

        1           agree--would--would there have been any

        2           reason for Officer Phillips to call Nurse

        3           Sherrow?

        4    MS. BRANNON:             Object to the form.

        5    A      Well, they didn’t see the baby until they

        6           looked--she had climbed down inside of her

        7           mat.    She was also had been seen sitting on

        8           a toilet at some other time.               So I simply

        9           don’t know when she delivered the baby or

       10           what was visible or what wasn’t visible

       11           within the cell at that time and don’t have

       12           an opinion one way or the other about that.

       13    Q      Would you at least agree with me that if

       14           Nurse Sherrow after she got to the jail at

       15           7:35 a.m. on May 16th, that based upon the

       16           5:15 a.m. call that Ms. Love should have

       17           been the first person she saw in med pass?

       18    A      No, I wouldn’t agree with that.                 I--I mean,

       19           there are all kinds of emergencies that can

       20           come up that would change your priorities.

       21           I agree that Ms. Love should have been

       22           amongst the first people that she saw, as I

       23           believe she was.         Now, whether the very

       24           first person or whether there was some

       25           other more higher priority emergency that


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 123 of 216 - Page
                                  ID#: 3414

                                                                                 123

        1           could possibly have occurred I--I--I can’t

        2           say.    You--as you just point out, Ms. Love

        3           is quiet at this time, so she’s no longer

        4           yelling.     So if--if she saw someone else

        5           and did something else first, I would not

        6           think that was unreasonable at all.

        7    Q      Are you aware of there being any other

        8           emergencies that Nurse Sherrow had to deal

        9           with on the morning of May 16th, 2017?

       10    A      No.    But just like--just like you just said

       11           should--would I agree that she should have

       12           absolutely been the very first that she

       13           saw, and I told you no, it depends on what

       14           else was going on.          Something could have

       15           taken a higher priority.             So you’re--you’re

       16           making hypotheses about what could have

       17           occurred, and I’m telling you what could

       18           have--could or could not have occurred.                  I

       19           think she should have seen her relatively

       20           quickly and amongst the first people, and I

       21           believe that’s exactly what happened.

       22    Q      I’m not going off hypotheses; I’m going off

       23           Nurse Sherrow’s testimony.              So my

       24           question--which you haven’t seen; correct,

       25           sir?    So my question to you is--you’re


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 124 of 216 - Page
                                  ID#: 3415

                                                                             124

        1           saying, well, no, there could be things

        2           that came up that would take precedence

        3           over what was described to Nurse Sherrow in

        4           the 5:15 a.m. call and Ms. Sherrow--Nurse

        5           Sherrow’s need to see Ms. Love.                 You’re

        6           saying there could be other things that

        7           take priority.        For instance, if there was

        8           a gun fight in the back of the jail, that

        9           would be something that would probably take

       10           priority if somebody had a gunshot wound--

       11    MS. BRANNON:             Object to the--

       12    Q      --right?

       13    MS. BRANNON:             Object to the form; it’s a--

       14    Q      Is that what you’re--

       15    MS. BRANNON:             --compound question.

       16    Q      That’s--object to the form, that’s--that’s

       17           a good objection.          Ms. Brannon is entirely

       18           correct.     What--but my question to you

       19           is, sir, that, if there were no other

       20           emergencies on the morning of May 16th of

       21           2017 and there were no other issues that

       22           required Nurse Sherrow’s attention and it

       23           was just a normal morning, would you agree

       24           with me that Nurse Sherrow should have seen

       25           Ms. Love first?


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 125 of 216 - Page
                                  ID#: 3416

                                                                                125

        1    A      No.

        2    Q      Let’s leave it at that.            How’s that?

        3    A      Well, no.     No.    If you’re--I mean, the

        4           reason I’m saying that is that when--when

        5           one is beginning to make med pass or

        6           beginning to see people, if, for instance,

        7           there was one--was walking down a line of

        8           cells and there was one cell ahead of--or

        9           two cells or three cells ahead of

       10           Ms. Love’s and--and Ms. Love was not

       11           yelling and had no apparent distress and

       12           the correctional officers haven’t told her

       13           of any problem with Ms. Love, then--then

       14           saying that she absolutely needs to be the

       15           first, not the second, not the third in a

       16           line of people and that they need to--she

       17           and the security officers need to, you

       18           know, deviate from the normal thing to see

       19           them, I will not agree to that.                I do think

       20           that she saw her in a reasonable time

       21           frame.    She got there at 7:35, she sees her

       22           by around 8:00.        I think that’s very

       23           reasonable.      And whether she was or wasn’t

       24           the very first person she saw or not is, I

       25           do not believe, material.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 126 of 216 - Page
                                  ID#: 3417

                                                                                126

        1    Q      Do you know if Nurse Sherrow was aware of

        2           the observation made by Officer Phillips at

        3           7:38 a.m.?

        4    A      I do not know one way or the other.                     I

        5           would not expect that she would, but I--I

        6           don’t know one way or the other.

        7    Q      Do you know if Ms. Sherrow had received any

        8           information regarding Ms. Love after the

        9           5:15 a.m. call?

       10    A      I do not know for certain one way or the

       11           other.

       12    Q      So if Ms. Sherrow testified that she did

       13           not receive any other information after the

       14           5:15 a.m. call, would you agree with me

       15           that Ms. Love should have been the first

       16           inmate that Ms. Sherrow saw on the morning

       17           of May 16th, 2017?

       18    A      I’ve already answered that question several

       19           times.    I’ll be glad to repeat my answer,

       20           though.    I think she should have--

       21    Q      But you qualified it by saying, well, you

       22           know, she was sitting quietly so Nurse

       23           Sherrow--what I’m saying is, sir,

       24           after--after 5:15 a.m. Nurse Sherrow didn’t

       25           receive any additional information


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 127 of 216 - Page
                                  ID#: 3418

                                                                                 127

        1           regarding Ms. Love good or bad; okay?

        2           We--let’s go on that premise.               The last bit

        3           of information that Ms. Love received--or

        4           that Ms. Sherrow received was at the

        5           5:15 a.m. call.        So my question to you is:

        6           Based upon your education, training and

        7           experience as a medical doctor and based

        8           upon what Ms. Sherrow knew about Ms. Love

        9           when she entered the jail at 7:35 a.m.,

       10           would you agree with me that Ms. Sherrow

       11           should have made Ms. Love her number one

       12           priority if there were no other emergencies

       13           going on?

       14    A      Well, I disagree with your premise that she

       15           received no additional information.                     So

       16           even if she wasn’t called back, when she

       17           entered the jail she would have heard that

       18           Ms. Love was no longer screaming.                 So she

       19           would receive that information through her

       20           ears as she came into the jail.                And I

       21           believe that she should make her a high

       22           priority that morning and that she should

       23           see her amongst the first patients that she

       24           was going to see that morning, and I

       25           believe she did that and I believe that her



                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 128 of 216 - Page
                                  ID#: 3419

                                                                             128

        1           actions were reasonable in that regard.

        2    Q      How do you know Ms. Love was--Ms.--I’m

        3           sorry.    How do you know Ms. Sherrow was

        4           told on the morning of May 16th of 2017

        5           when she arrived at the jail that Ms. Love

        6           was no longer screaming?

        7    A      I didn’t say that.

        8    Q      Do you know if Ms. Sherrow was told

        9           anything about Ms. Love in-between the

       10           5:15 a.m. call and when she went to the

       11           cell at 8:03 a.m.?

       12    A      As I said, she would have--she would have

       13           been able to identify--most--again, I

       14           cannot speak to the--exactly about the

       15           circumstance of this, but Ms.--Ms. Love was

       16           housed in an area that was near the booking

       17           area, and Nurse Sherrow would have under

       18           most circumstances been able to hear

       19           whether Ms. Love was screaming or not when

       20           she was in the area of the booking area.

       21           That’s what I was saying.             She would have

       22           not--she did not hear her screaming if one

       23           believes the 7:38 report that she was quiet

       24           at that time.

       25    Q      Do you know where Nurse Sherrow’s office is


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 129 of 216 - Page
                                  ID#: 3420

                                                                               129

        1           in relation to the booking area?

        2    A      Not specifically; no.           I know that she

        3           would have had to have been in the booking

        4           area when she--when she came and when she

        5           was beginning her--her med pass.

        6    Q      And so if that’s the case, would it not

        7           follow that she should have seen Ms. Love

        8           first?

        9    A      I’ve already answered it several times.

       10           I--I think she should be among the first.

       11           If there was a cell before she got to

       12           Ms. Love’s, I think stopping and giving

       13           that person a pill would be perfectly

       14           reasonable rather than causing potential

       15           security or logistics problems by going

       16           out--out of the normal order.               I think that

       17           she did see her within 20--at--at--at the

       18           very most, within 25 or 28 minutes of

       19           arriving, and I believe that’s perfectly

       20           reasonable under the circumstances.

       21    Q      If Ms. Love--well, strike that.                If

       22           Ms. Sherrow arrived at the--her work

       23           station at 7:35 a.m. and it took her two

       24           minutes to walk to Ms. Love’s cell after

       25           checking in, that would have put her there


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 130 of 216 - Page
                                  ID#: 3421

                                                                             130

        1           at 7:37 a.m. had she done that; correct?

        2    A      I--I follow your logic but that goes more

        3           to what I’m saying before.              She was close

        4           by her, so she would have heard if she was

        5           yelling.     She wasn’t yelling at that time

        6           and she was close enough--normally within a

        7           jail you can hear--again, I--I don’t know

        8           one way or the other.            I understand what

        9           you’re saying that--take 7:35 plus two

       10           minutes equals 7:37, but in a jail setting

       11           one has to wait on the security officer

       12           who’s going to accompany you, one has to

       13           wait on the control room to open doors, one

       14           has to secure the equipment that they’re

       15           going to--to secure the--there’s a lot of

       16           logistical and security issues which apply

       17           in a correctional setting that don’t apply

       18           in other settings.

       19    Q      And if Ms. Love’s (sic) testimony was that

       20           taking all of that into account she went

       21           through very specific detail as to where

       22           her office is located in the jail

       23           [inaudible] need to be opened by the jail

       24           staff and if her testimony was that it

       25           typically would have taken her two minutes


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 131 of 216 - Page
                                  ID#: 3422

                                                                                  131

        1           from her office to Ms. Love’s cell, that

        2           had she left at 7:35 and had she gone about

        3           that process, she would have gotten to the

        4           cell at 7:37, approximately.              Would you

        5           agree with that, sir?

        6    MS. BRANNON:            Object to the form.             You may

        7                            answer again.

        8    A      So, number one, I believe you used Ms. Love

        9           and you meant Ms. Sherrow.

       10    Q      Yeah, I meant Ms. Sherrow.             I’m sorry.

       11    A      Presuming you meant Ms. Sherrow, I think

       12           I’ve answered it multiple times.                I don’t

       13           know all the specifics.            If you would like

       14           to show me exactly what you’re talking

       15           about in Ms. Sherrow’s deposition testimony

       16           I can tell you whether I agree to it

       17           or--agree with it or not.             But I--I’ll just

       18           tell you I’ve answered that question

       19           multiple times and I don’t know how to say

       20           it differently.

       21    Q      Well, let me ask this question then.                    Had

       22           it actually taken three minutes then

       23           they--Ms. Sherrow would have gotten to the

       24           cell at, approximately, the same time that

       25           Michael Todd Phillips was performing his


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 132 of 216 - Page
                                  ID#: 3423

                                                                                  132

        1           7:38 a.m. check; correct?

        2    A      Well, that’s presuming that she could start

        3           doing anything at exactly 7:35.                There are

        4           often security issues, there are logistical

        5           issues within a jail.           I don’t know what

        6           time she could actually start her med pass.

        7           As a for instance, I do not know how many

        8           doors she had to open to get where she was

        9           going, where she was going to get her med

       10           pass cart, how long it took the officer

       11           that was going to accompany her to be

       12           there, whether there was any report going

       13           on, or whether--I--I just don’t know all of

       14           those things.       If you’d like to show me

       15           what-all her deposition testimony is, I can

       16           tell you whether I think it was reasonable

       17           based upon that.        But based upon what I

       18           know about the case records and

       19           Ms. Sherrow’s actions, I believe her

       20           actions were reasonable on that point.

       21    Q      And after--if all--the only information

       22           Nurse Sherrow had was--

       23    A      Can you--

       24    Q      --a 5:15 a.m. call, would you--

       25    A      Can you--can you stop for a second?                     I’m


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 133 of 216 - Page
                                  ID#: 3424

                                                                                   133

        1           about to cough.        I’m going to mute the--I’m

        2           going to mute the thing; okay?               Sorry.        I

        3           got a tickle in my throat.             I knew I was

        4           about to cough and I wasn’t going to be

        5           able to hear you.

        6    Q      So if the--the off--the only information

        7           that Ms. Sherrow had was the 5:15 a.m. call

        8           from Ms. Upton, would you agree with me

        9           that Nurse Sherrow should have had some

       10           amount of urgency in getting to Ms. Love’s

       11           cell on the morning of May 16th?

       12    A      I would agree that not only should she

       13           have, I would agree she did.

       14    Q      All right.     Let me get you to turn to

       15           page 16 of your report and subsection D

       16           there.    It’s actually is paragraph--I’m

       17           sorry.    It’s actually paragraph 22,

       18           subsection D.

       19    A      I’m there.

       20    Q      And you write, the baby boy born at

       21           approximately 36.5 weeks gestation.                     Now,

       22           that was a determination that was made

       23           after the fact of the birth; correct?

       24    A      I believe that’s correct.

       25    Q      All right.     If you’d go to page 19--I


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 134 of 216 - Page
                                  ID#: 3425

                                                                             134

        1           mean--I’m sorry.         Go to the bottom of page

        2           18.     You begin at the bottom of page 18,

        3           you express your opinions; correct?

        4    A      That’s correct.

        5    Q      And if you go over to the following page,

        6           you’ve got Rom--Roman Numeral Number I, it

        7           looks like at the top; is that correct?

        8    A      That’s correct.

        9    Q      And then underneath that is paragraph 1; is

       10           that correct?

       11    A      That’s correct.

       12    Q      And it says--second paragraph, that--that

       13           says, Ms. Love--or actually first sentence,

       14           Ms. Love had a receiving screening

       15           completed by a CO shortly after arrival.

       16           That assessment found that Ms. Love was

       17           pregnant and had recently been abusing

       18           substances.       So is that--are you talking

       19           about the corrections officer who performed

       20           the screening in the early morning hours of

       21           Sunday, May 14th?

       22    A      I am.

       23    Q      Then if you flip over to page 20,

       24           paragraph 4, you write, on Monday, May 15th

       25           SHP nursing staff determined that Ms. Love


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 135 of 216 - Page
                                  ID#: 3426

                                                                                     135

        1           was, in fact, pregnant.            Is it your--are

        2           you offering testimony to the ladies and

        3           gentlemen of the jury that Ms. Sherrow did

        4           not know if Ms. Love was pregnant on

        5           May 14th of 2017?

        6    A      No.   It was--it is my opinion--it is my

        7           opinion and the record shows that she did

        8           not tell the arresting officer that she was

        9           pregnant and then she told the booking

       10           officers, and then she denied being

       11           pregnant and said she was just fat to Nurse

       12           Sherrow on the morning of the 14th.                     But by

       13           the--at least by the next morning they had

       14           verified--I mean, I’m--I’m certain they

       15           suspected that she was pregnant, but people

       16           can say they’re pregnant and they’re not,

       17           et cetera.     They had confirmed that she

       18           was, in fact, pregnant.            She’d admitted it

       19           or whatever by the next morning.

       20    Q      Well, that’s--so she--let’s get back, let’s

       21           dissect that.       She confirmed it or

       22           whatever.     How--what--on--on May 15th of

       23           2017, what information did the SHP nursing

       24           staff receive to make and determine that

       25           Ms. Love was, in fact, pregnant as of--on


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 136 of 216 - Page
                                  ID#: 3427

                                                                                         136

        1           May 15th of 2017?

        2    A      She admitted it to them.

        3    Q      Do you know if Ms. Sherrow had formed an

        4           opinion as to whether or not Ms. Love was

        5           pregnant when she examined her in the

        6           restraint chair in the early morning

        7           hour--at 7:01 a.m. on May 14th?

        8    A      I have an educated guess, but I do not know

        9           to a reasonable degree of medical

       10           certainty.

       11    Q      All right.      Let’s go to page 21.             Actually,

       12           let’s go to the bottom of page 20,

       13           paragraph 6.       You write, I did not find any

       14           evidence in the records I reviewed of

       15           Ms. Love complaining of any symptom which

       16           could reasonably be related to labor until

       17           4:35 a.m. on the morning of 5/16/2017.                         Did

       18           I read that correctly?

       19    A      You did.

       20    Q      At this time Ms. Love was screaming.                      The

       21           security staff--I’m on page 21 now.                      The

       22           security staff could not get Ms. Love to

       23           articulate clearly what her problem was.

       24           They certainly could have simply summoned

       25           an ambulance had they felt she was in labor


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 137 of 216 - Page
                                  ID#: 3428

                                                                               137

        1           or required immediate transport to the

        2           hospital.      Did I read that correctly?

        3    A      You did.

        4    Q      All right.      Let’s go to the next paragraph.

        5           The security staff called an SHP nurse who

        6           asked for appropriate additional

        7           information.       Let me stop there.            Are you

        8           talking about the 5:15 a.m. call?

        9    A      I am.

       10    Q      Then it says, including whether the

       11           patient’s water had broken and whether she

       12           was having vaginal bleeding.               Given--given

       13           the nurse’s familiarity with Ms. Love’s

       14           prior bizarre behavior.             What bizarre

       15           behavior are you speaking of there, sir?

       16    A      Her bizarre behavior on the morning of the

       17           14th when she had to be--when she was

       18           giving inconsistent answers about whether

       19           she was pregnant or not, she was saying

       20           things that weren’t making sense, she was

       21           failing to follow commands and she required

       22           chemical restraint, she required being put

       23           in a restraint chair, she wouldn’t tell

       24           them for certain whether she was suicidal

       25           or not.     Those are the indications of


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 138 of 216 - Page
                                  ID#: 3429

                                                                               138

        1           bizarre behavior I was referring to.

        2    Q      And these were indicate--this was

        3           information that Ms. Sherrow had; correct?

        4    A      As well as the correctional officers; yes.

        5    Q      All right.      Let me read--start back with

        6           that sentence.        Given the nurse’s

        7           familiarity with Ms. Love’s prior bizarre

        8           behavior and the information relayed by the

        9           security staff, it was perfectly reasonable

       10           and within the standard of care to tell

       11           them that she would be at the facility

       12           within a couple of hours and would assess

       13           the patient further at that time.                  Did I

       14           read that correctly?

       15    A      You did.

       16    Q      Could Ms. Sherrow at--at that--at the

       17           5:15 a.m. call, could Ms. Sherrow simply

       18           summoned an ambulance had she felt that

       19           Ms. Love was in labor or required immediate

       20           transport to the hospital?

       21    A      Yes.    Just like the officers could have

       22           done that be--without even calling Nurse

       23           Sherrow.     The--the officers could have

       24           called an ambulance had they felt that she

       25           was in labor or about to deliver a baby


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 139 of 216 - Page
                                  ID#: 3430

                                                                             139

        1           without even speaking with Nurse Sherrow.

        2           And, yes, you are correct had Nurse Sherrow

        3           reasonably thought that she was in labor

        4           she could have likewise done that.                 So

        5           either one of them.

        6    Q      And couldn’t Ms. Sherrow also have put her

        7           clothes on at 5:15 a.m. and driven in to

        8           the jail to examine Ms. Love for her

        9           own--with her own two eyes?

       10    A      I do not know the answer to that question.

       11    Q      Well, do you have any reason to believe

       12           that there was anything that prevented

       13           Ms. Sherrow from driving in to the jail

       14           after the 5:15 a.m. call?

       15    MS. BRANNON:            Object to the form.

       16    A      Yes, I do not know one way or the other.

       17    Q      Do you know how long of a drive it was from

       18           Ms. Sherrow’s house to the jail?

       19    A      I do not.

       20    Q      Do you know how long--how many minutes it

       21           took for Ms. Sherrow to drive from her

       22           house to the jail?

       23    A      I do not.

       24    Q      But you would agree with me that one option

       25           that Ms. Sherrow had at that point in time,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 140 of 216 - Page
                                  ID#: 3431

                                                                             140

        1           potentially had some extenuating

        2           circumstances, was she could have driven in

        3           to the jail to examine Ms. Love with her

        4           own two eyes?

        5    MS. BRANNON:             Object to the form.

        6    A      No, I would not agree.

        7    Q      And why wouldn’t you agree?

        8    A      Well--

        9    Q      Was it--why couldn’t Ms. Love have just

       10           gotten up, put her clothes on--

       11    MS. BISHOP:              Ms. Sherrow.

       12    Q      I’m sorry.      Why couldn’t Ms. Sherrow just

       13           have gotten up, put her clothes on after

       14           the 5:15 a.m. call and driven in to examine

       15           Ms. Love?      What prevented her from doing

       16           that?

       17    MS. BRANNON:             Object to the form.

       18    A      Well, so as I told you before, I have not

       19           reviewed the contract between the jail and

       20           SHP.     I’ve also not reviewed the specific

       21           job requirements of Nurse Sherrow as it

       22           relates to on-call duty, her requirements

       23           to--to go to the jail after hours to make

       24           emergency calls there.            So I just don’t

       25           know enough about her job description or


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 141 of 216 - Page
                                  ID#: 3432

                                                                                   141

        1           the contract or the contractual

        2           arrangements to be able to offer an opinion

        3           about that.

        4    Q      Well, if Ms. Sherrow testified that that

        5           was an option that she could have pursued,

        6           you would have no reason to disagree with

        7           Ms. Sherrow; would you?

        8    MS. BRANNON:            Object to the form.

        9    A      I--I would just repeat the same answer I--I

       10           said before.      I don’t know the specifics of

       11           the contractual arrangement between the

       12           jail and SHP or SHP and Ms. Sherrow.                    So I

       13           don’t have enough information to comment.

       14    Q      The next sentence in that paragraph states

       15           that, she also would have been aware that

       16           the security staff was to be--was to be

       17           checking Ms. Love every ten minutes and she

       18           instructed the CO to call her back with any

       19           changes in Love’s condition.              Did I read

       20           that correctly?

       21    A      You--you left out Ms., but, yes, I’ll spot

       22           you, that was correct.

       23    Q      Ms. Love’s condition.           But I

       24           included--I--well, okay.            Ms. Love’s

       25           condition.     So if there were--we’ve been


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 142 of 216 - Page
                                  ID#: 3433

                                                                             142

        1           through the fact that if there were no

        2           changes in Ms. Love’s condition then there

        3           would have been no reason to call; correct?

        4           Did you hear me?

        5    A      I--I--I heard you, and I--I wasn’t just

        6           necessarily--I mean, if they--not only just

        7           changes in condition but if--if they--if

        8           the--if the security officers would have

        9           determined that they--that Ms. Love was

       10           delivering a baby, if she said something

       11           like, I feel better, but, oh, Lord, there’s

       12           a--there’s a foot coming out or

       13           something--so that would be not a worsening

       14           condition but if they suspected that she’s

       15           now delivering a baby they would of course

       16           be expected to not--not call Nurse Sherrow

       17           back but just call an ambulance.                So

       18           changes in conditions is a little bit vague

       19           to the extent that there could be

       20           information that they gained besides a

       21           change in her condition which would cause

       22           them to take some action.             I didn’t see

       23           that that occurred but I’m just saying it’s

       24           a little bit more than just changes in

       25           condition.



                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 143 of 216 - Page
                                  ID#: 3434

                                                                                143

        1    Q      Are you saying that Ms. Sherrow gave vague

        2           instructions to the jail to call her back

        3           with changes in Ms. Love’s condition?

        4    MS. BRANNON:            Object to the form.

        5    A      No.   I’m saying that reasonable

        6           correctional officers would be expected to

        7           take reasonable actions based upon

        8           information which they learned aside from

        9           any instructions given by Nurse Sherrow.                I

       10           believe Nurse Sherrow’s instructions were

       11           plenty adequate, but I would not expect the

       12           correctional officers not to use their own

       13           knowledge as trained correctional officers

       14           in addition to the instructions given by

       15           Nurse Sherrow.

       16    Q      And the same would apply for a--a

       17           registered nurse; right?

       18    A      If you’re referring to use common sense in

       19           addition to her nursing training, yes.

       20    Q      And so if a nurse is going to use common

       21           sense, would you agree with me that Nurse

       22           Sherrow should have used common sense and

       23           aired on the side of caution in calling an

       24           ambulance at 5--after the 5:15 a.m. call?

       25    A      I--I--I completely don’t follow that logic


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 144 of 216 - Page
                                  ID#: 3435

                                                                                144

        1           and don’t agree.        If common sense would

        2           have said that she was delivering a baby or

        3           in labor, the correctional officers would

        4           have done it.       So obviously the--the

        5           correctional officers using their not just

        6           common sense but using their information as

        7           trained correctional officers didn’t

        8           believe that she was in labor.               They called

        9           and asked for advice.           The nurse asked

       10           reasonable questions.           And between the

       11           nurse and the correctional officers they

       12           determined there was no reason to call an

       13           ambulance at that moment.             And I believe

       14           that was a reasonable decision.                But, no, I

       15           don’t believe at that point that the nurse

       16           should have concluded, wait a minute, these

       17           correctional officers--I’m going to use

       18           common sense and the correctional officers

       19           don’t know what they’re telling me and I

       20           need to call an ambulance.             No, I don’t

       21           believe that’s reasonable at all.

       22    Q      Do you know what the--look at the documents

       23           you’ve reviewed.        You haven’t reviewed the

       24           expert report of Mr. Hurley, the

       25           plaintiff’s expert; correct?



                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 145 of 216 - Page
                                  ID#: 3436

                                                                             145

        1    A      That is correct.

        2    Q      And you haven’t reviewed his testimony,

        3           either; correct?

        4    A      That is correct.

        5    Q      If you go to paragraph--page 22, paragraph

        6           9, when--you say--you write, when the SHP

        7           nurse arrived to begin duty on the morning

        8           of May 16th she promptly went to check on

        9           Ms. Love.     Do you stand by that comment?

       10    A      I do.

       11    Q      If you go to page 23, Roman Numeral III,

       12           you write, the Policies and Procedures SHP

       13           had in place regarding health care at the

       14           FCRJ were reasonable and within the

       15           standard of care; correct?

       16    A      That is correct.

       17    Q      And we’ve already--well, strike that.

       18    THE WITNESS:            It does not have to be now but

       19                            I would request another

       20                            bathroom break at your

       21                            convenience, please.

       22    MR. HARNICE:            Let’s--let’s go ahead

       23                            and--let’s go ahead and do it.

       24    VIDEO TECHNICIAN: Off the videotape record.

       25           (OFF THE RECORD)


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 146 of 216 - Page
                                  ID#: 3437

                                                                                146

        1           (A BRIEF BREAK IS TAKEN)

        2    VIDEO TECHNICIAN: We are back on the video

        3                            record at 4:37.

        4    By Mr. Harnice:

        5    Q      All right.     Dr. Fowlkes, I should have

        6           started at page 23 of your report.                 And at

        7           the bottom of that in Roman Numeral IV

        8           [inaudible] within the other expert report

        9           which I disagree on and/or which require

       10           specific comments.         And if you then go over

       11           to page 24 on paragraph 3, you say, opinion

       12           section, first full--and we’re talking

       13           about Dr. Hall’s report--opinion section,

       14           first full paragraph, page 5, I do not

       15           follow the logic of any opinion Dr. Hall

       16           puts forth in this paragraph.               Can you give

       17           me more specifics as to what your issues

       18           are with Dr. Hall’s opinion?

       19    A      Yes.    I have referred directly to

       20           Dr. Hall’s report, and I am on page 5, and

       21           the first full paragraph says--let--let me

       22           just read to see if--and I’ll see whether I

       23           need to read it out loud.

       24    Q      Why don’t you just go ahead and read it out

       25           loud for us.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 147 of 216 - Page
                                  ID#: 3438

                                                                                147

        1    A      Okay.    This particular pregnancy deserved

        2           closer medical surveillance due to the

        3           immediate or acute risks of withdrawal from

        4           her admitted use of heroin and

        5           methamphetamines and being in the third

        6           trimester.     I would not have anticipated

        7           that the officers/staff at the Franklin

        8           County Regional Jail would appreciate those

        9           risks but would expect them to defer to the

       10           medical staff/personnel that was charged

       11           with attending to the medical needs of the

       12           jail’s me--inmate population.               I would

       13           expect said contracted medical staff’s

       14           judgment would trump any additional

       15           training that the jail staff had or had not

       16           received.

       17    Q      Okay.    What problems do you have with that?

       18    A      Well, the problems that I have with that

       19           are that I would expect a trained

       20           correctional officer to identify any acute

       21           problems with intoxication or withdrawal

       22           which required emergency medical treatment

       23           and would obtain that treatment in the

       24           absence of nurses being present.                Likewise,

       25           the same goes for pregnancy and pregnancy


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 148 of 216 - Page
                                  ID#: 3439

                                                                                     148

        1           related complications or, in other words,

        2           suspected labor.        I would expect that

        3           correctional officers could identify a

        4           person who is there and might be in labor

        5           and would take actions based upon that.                     To

        6           the extent that they did not find those,

        7           then the nurse would--you know, would give

        8           advice, opinion and would, you know, give

        9           further orders, which all of those things

       10           occurred in this case.           But I--I don’t

       11           understand what he’s saying that--that she

       12           was showing signs of labor and the

       13           nurse--the correctional officers

       14           weren’t--weren’t trained and couldn’t

       15           notice that but the nurse was and could

       16           have on the phone.         I just don’t understand

       17           exactly what he’s trying to say.

       18    Q      Well, do you have any other

       19           crit--criticisms of that particular opinion

       20           of Dr. Hall?

       21    A      Well, I think my original--what I put in my

       22           report is I just don’t follow the logic of

       23           the paragraph, and that’s--that’s the basis

       24           of--I mean, that’s what I’m saying.                     I

       25           don’t understand what that’s saying there


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 149 of 216 - Page
                                  ID#: 3440

                                                                              149

        1           at all.

        2    Q      Based upon your education, training and

        3           experience as a medical doctor, do you know

        4           if there are any special risks associated

        5           with a pregnant inmate who is withdrawing

        6           from drugs?

        7    A      I do.

        8    Q      And what are those?

        9    A      Depends on which drug we’re talking about,

       10           which class of drugs, and which trimester

       11           of pregnancy we’re talking about.

       12    Q      Let’s say opiate, withdrawing from opiates

       13           in the third trimester.

       14    A      Well, so you’re--you’re past the time

       15           of--presuming you’re past the time of

       16           pre-term labor, the withdrawal from opiates

       17           can cause or can be associated with

       18           pre-term labor.        That would not be an issue

       19           in this case.       There also is no evidence in

       20           this case that Ms. Love developed

       21           significant opiate withdrawal.               So I don’t

       22           believe this class of drugs is particularly

       23           relevant in this case.           But, yes, there are

       24           certainly conditions--the most important of

       25           which is that the neonate can--can be


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 150 of 216 - Page
                                  ID#: 3441

                                                                                150

        1           opiate dependent and can require treatment

        2           for neonatal asthma syndrome, which again

        3           we have no evidence occurred in this case.

        4    Q      Based upon your education, training and

        5           experience as a medical doctor, did you

        6           expect correct--correction officers to know

        7           the special risks associated with

        8           withdrawal from opiates by a pregnant

        9           inmate?

       10    A      You--you said special risks and I do not

       11           expect them to know the special risks or to

       12           treat that.      I do expect correctional

       13           officers to be able to identify persons who

       14           are having serious problems with either

       15           intoxication or withdrawal due to

       16           substances, and I would expect them to take

       17           reasonable action based upon that.

       18    Q      Do you think there’s any need for medical

       19           staff to be at a jail for any period?                   I

       20           mean, what--is there a purpose that medical

       21           staff should be in a jail?

       22    MS. BRANNON:            Object to the form.

       23    A      Perhaps you might need to rephrase the

       24           question.     I’m not certain I understood it.

       25    Q      We’ll move on.       If you didn’t understand


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 151 of 216 - Page
                                  ID#: 3442

                                                                             151

        1           it, I--I don’t know how to rephrase it.

        2    A      Okay.

        3    Q      If you go down to--well, actually, strike

        4           that.    If you go to paragraph 25, you

        5           critique--have comments on--

        6    MS. BISHOP:              Hang on.

        7    Q      --Mr. Edward Sweeney’s--

        8    MS. BISHOP:              Paragraph what?

        9    MR. HARNICE:             Para--page 25.

       10    MS. BISHOP:              Okay.

       11    MR. HARNICE:             Sorry.

       12    Q      Letter B.      You have comments regarding

       13           Mr. Edward Sweeney’s report; is that

       14           correct?

       15    A      That’s correct.

       16    Q      And in paragraph 2 you say, Number 68, I

       17           strongly agree.         What is it that you

       18           strongly agree about?

       19    A      Just a moment.        I’m going to read the

       20           paragraph with which I strongly agree.

       21           Officer Upton and other non-medical

       22           defendants did not directly contact the

       23           Frankfort ambulance service or the

       24           Frankfort Regional Medical Center before

       25           discovering the newborn because they did


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 152 of 216 - Page
                                  ID#: 3443

                                                                                   152

        1           not believe the situation to be an

        2           emergency.      There is no evidence that any

        3           of the defendants knew or should have known

        4           that Love was about to deliver a baby in

        5           her cell.

        6    Q      Okay.    Let’s go to page 26 of your report.

        7           We recall back earlier very early on in

        8           your deposition we talked about the notice

        9           which asked that you bring certain

       10           documents with you to the deposition.                    You

       11           hadn’t--

       12    A      That’s correct.

       13    Q      --seen it before.          Do you recall that?

       14    A      I do.

       15    Q      And I said, well, when we get to the end of

       16           this thing I’ll ask you--and--and you also

       17           gave some testimony about, well, you

       18           weren’t sure if Ms. Brannon had sent you

       19           additional documents.            On page 26, you list

       20           the facts or data considered by you in

       21           forming the opinions that you’ve testified

       22           to; correct?

       23    A      That is correct.

       24    Q      And you list, Number 1 is the complaint,

       25           and then it goes all the way down to


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 153 of 216 - Page
                                  ID#: 3444

                                                                             153

        1           Number 8 which are the expert reports of

        2           Stephen Hall and Edward Sweeney; correct?

        3    A      That is correct.

        4    Q      Are there any other facts or data that you

        5           considered in forming your opinions other

        6           than what’s set forth in this list?

        7    A      The answer to that question is, at the time

        8           of my deposition--I’m sorry.              At the time

        9           of my report, no.         If you would like for me

       10           to review my records and determine whether

       11           Ms. Brannon has sent me additional

       12           documents at this time, I--I will be glad

       13           to do so and probably should.               I am--I

       14           don’t see it amongst this list the

       15           videotape--the body cam videotape which I

       16           have reviewed from the, essentially, 5:15

       17           in the morning of--of the 16th.                I know

       18           I’ve reviewed that.          It’s not listed here,

       19           so it must have been provided to me

       20           afterwards.      I can see if there’s other

       21           documents as well.

       22    Q      Well, here’s what I want you to do is

       23           comply with the notice of deposition that

       24           was filed in this matter.             So if

       25           you’ll--when we get done with this if


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 154 of 216 - Page
                                  ID#: 3445

                                                                                     154

        1           you’ll go back and look at that notice of

        2           deposition and what I want for you to do is

        3           send to me the documents that are requested

        4           in that notice of deposition.                Will you

        5           agree to do that through Ms. Brannon?

        6    A      Well, I--I can be able to look right now,

        7           but Ms. Brannon obviously has the documents

        8           that she sent me and that is the only

        9           documents upon which I have relied.                      So to

       10           the extent you want me to look right now, I

       11           will look and give you an answer to that

       12           right now.      I don’t need to send them to

       13           you later.      I mean, Ms.--Ms. Brannon can--

       14    Q      Okay.

       15    A      --produce them but--

       16    Q      How long is that going to take you?

       17    A      Thirty seconds.

       18    Q      Well, do it right now and--you mentioned

       19           the videotape.        Is there anything else?

       20    A      I--I will give you an answer to that

       21           shortly.     I--I have reviewed my email and I

       22           would ask--ask a request, please.

       23    MS. BISHOP:              What’s that?

       24    A      Would someone put up the notice of

       25           deposition and the documents that were


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 155 of 216 - Page
                                  ID#: 3446

                                                                             155

        1           requested?

        2    MS. BISHOP:             By someone, that would be me.

        3                            Hang on.

        4    Q      Let’s start out with--

        5    MS. BRANNON:            No.     That’s for the--

        6    MS. BISHOP:             I--I’m sorry.          I keep pulling

        7                            up the wrong notice.

        8    Q      The last sentence there where it begins,

        9           the witness is directed to produce and

       10           bring to the deposition the following

       11           documents.

       12    A      Yes.    I was trying to look at that list.

       13           That’s what I wanted to look at.                Okay.

       14    Q      And my question to you to make it--to

       15           simplify this and make sure I have all the

       16           information I need, other than [inaudible]

       17           you talked about regarding Ms. Upton,

       18           are--is everything that’s listed on page 26

       19           of your report, is that all there is to

       20           that--the list in the notice?

       21    A      Yes.

       22    Q      Okay.    So the video of--the Upton video or

       23           whatever we want to term it is the only

       24           additional item to that; correct?

       25    A      Ye--that is correct.          I will just clarify


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 156 of 216 - Page
                                  ID#: 3447

                                                                               156

        1           to say that’s Officer Upton’s body cam

        2           video from, approximately, 5:15.                 And all

        3           the other items in there are compliant with

        4           your request.        In other words, the current

        5           CV, case list, et cetera.

        6    Q      Let me show you next what I’m going to mark

        7           as Exhibit Number--can somebody help me

        8           here?

        9    MS. BISHOP:              Hang on.         We are on--

       10    COURT REPORTER:          40.

       11    MS. BISHOP:              --40.      40.

       12    Q      Exhibit Number 40.          And I’ll tell you this

       13           is the--I believe pursuant to the notice

       14           this is the case list, expert [inaudible]

       15           of the last four years as of 2/27/20;

       16           correct?

       17    A      That--that is correct.

       18    Q      And by my unofficial count, you have listed

       19           34 different matters in which you’ve given

       20           expert testimony in; is that correct?

       21    A      I mean, I--I don’t know.             I would trust

       22           your count or I--or I can count them myself

       23           but--

       24    Q      Well, no, it--it’s--I think there are 34,

       25           but is--is this the--is this the complete


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 157 of 216 - Page
                                  ID#: 3448

                                                                             157

        1           list?

        2    A      Would you go to the very end, please?

        3    Q      [inaudible] 2/27/20.

        4    A      Right there.       Yes, that is it.

        5    Q      Have you ever served as an expert witness

        6           for a plaintiff that has brought claims

        7           against the correctional facility?

        8    A      I have.

        9    Q      And are any of those cases on this list?

       10    A      They are.

       11    Q      And can you tell us which of those cases

       12           you were the expert witness for a plaintiff

       13           who sued a correctional facility?

       14    A      I--I will.      If you would--one thing

       15           that--that I need to say is I’m doing this

       16           from the best of my recollection, but I

       17           will be glad to do that to the best of my

       18           recollection.        Are you ready?

       19    Q      I am.     Let’s just start with page 1 and

       20           tell me what--

       21    A      In--so we’re talking about suit--the page 1

       22           has some plaintiff actions but not relating

       23           to correctional facilities.               Page 2--

       24    Q      Well, on page--let’s just talk about where

       25           you did then plaintiff and then


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 158 of 216 - Page
                                  ID#: 3449

                                                                             158

        1           we’ll--we’ll further clarify that.

        2           Where--in what cases did you serve as an

        3           expert witness for a plaintiff on page 1?

        4    A      In the Mississippi Board of Nursing v.

        5           Justin Robbins and Jennifer Rob--Jennifer

        6           Robbins.     Well, I don’t know if you call

        7           that the plaintiff or the respondent, I

        8           guess you will say, the person who

        9           was--it--it was for--I--I testified on

       10           behalf of the nurses, not on behalf of the

       11           Mississippi Board of Nursing.

       12    Q      Okay.    What else on that page 1?

       13    A      The rest--the--none of the rest of those.

       14           Go to page 2.

       15    Q      All right.

       16    A      That--the third one down, Benoit v. Lincoln

       17           County, plaintiff.

       18    Q      What were the--what opinions did you offer

       19           on behalf of the plaintiff in that case?

       20    A      I don’t recall the specifics.

       21    Q      Do you recall anything about that case?

       22    A      I do.

       23    Q      What was the case about?

       24    A      It was a--a case about an inmate who

       25           committed suicide in a jail.


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 159 of 216 - Page
                                  ID#: 3450

                                                                                159

        1    Q      And do you recall whether or not you

        2           offered an opinion that it was--the jail

        3           was, at least, partly to blame for that

        4           suicide?

        5    A      I do.

        6    Q      Any other opin--opinions you recall you

        7           offered in that case?

        8    A      I mean, I recall the--the general--I--I

        9           recall generally what that case was about.

       10           It was about a--a person who--who hoarded

       11           antidepressants, a very dangerous

       12           antidepressant and took an overdose of them

       13           and died.      So that’s the general--that’s

       14           the gist of the opinions.

       15    Q      And did you offer an opinion where you

       16           partly laid the blame on a jail for that?

       17    A      I don’t believe partly.

       18    Q      Where you laid all of the blame on a jail

       19           for that?

       20    A      I believe that would be correct.                 The jail

       21           and/or the--the medical staff that worked

       22           there.     I don’t recall if they worked for a

       23           private vendor or directly for the jail.

       24    Q      Did it go to trial?           Did you testify at the

       25           trial of that?


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 160 of 216 - Page
                                  ID#: 3451

                                                                                160

        1    A      Hold on just for a second.             Yes.

        2    Q      And was a judgment rendered?

        3    A      You’re going to--you’re going to laugh when

        4           I--when I tell you the answer to this.                  I

        5           think I’ve been asked it before.                I think a

        6           judgment was rendered and I literally don’t

        7           know the answer.        I never heard back after

        8           I gave my testimony, so I don’t know the

        9           outcome of the case.

       10    Q      Okay.    What else on page 2?

       11    A      Clark v. Hamilton County, NaphCare, et al.

       12           on behalf of a plaintiff.

       13    Q      Same question.       What opinions did--did you

       14           offer opinions against the jail?

       15    A      I did.    Well, against the jail and against

       16           the medical defendants, as well.

       17    Q      And what were the opinions that you offered

       18           there?

       19    A      That their care was below the standard of

       20           care.

       21    Q      What were the facts, what were the issues

       22           in that case?

       23    A      It was an opiate withdrawal, essentially a

       24           death due to an opiate withdrawal.

       25    Q      All right.     What else?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 161 of 216 - Page
                                  ID#: 3452

                                                                             161

        1    A      And--and I’m--I’m going to just caution

        2           again to say these are to the best of my

        3           recollection.       So I mean, to the extent

        4           that I get cases mixed up or--I don’t

        5           believe I--I’ll tell you if I’m unsure but

        6           this is to the best of my recollection as I

        7           sit here today.

        8    Q      [Inaudible].

        9    A      Hays v.--Hays v. Prison Healthcare,

       10           plaintiff.

       11    Q      What opinions did you offer in that case?

       12    A      Opiate--opiate withdrawal, death due to

       13           opiate withdrawal.

       14    Q      All right.     What else?

       15    A      Brooks (E/O Mixon) v. Wilkinson County,

       16           same.    And that was also an opiate

       17           withdrawal death.

       18    Q      And in all of these cases that you’ve

       19           talked about, did you offer opinions that

       20           the medical staff did something wrong?

       21    A      And/or the correctional officers.

       22    Q      Okay.    What else?

       23    A      E/O Gracia v. Orange County.              That was a

       24           case that involved a death in custody, a

       25           dog bite that got infected in an HIV


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 162 of 216 - Page
                                  ID#: 3453

                                                                             162

        1           positive patient.         Plaintiff.        That’s all

        2           on that page.

        3    Q      All right.     Page 3?

        4    A      I’m going to look on my page.               I--I--just

        5           let me look at my page instead of yours.

        6           E/O Legros v. Choctaw County, Oklahoma.

        7    Q      What did that case involve?

        8    A      A person with methamphetamine overdose,

        9           delirium due to methamphetamine use and a

       10           death.

       11    Q      All right.     What others?

       12    A      E/O Warner v. Faulkner County, Arkansas.

       13    Q      All right.     What was the issue there?

       14    A      I--I don’t recall specifically.                I--I

       15           believe it was--I testified for the

       16           plaintiff, and if I’m not mistaken that

       17           involved a perforated viscus.               In other

       18           words, a person who died of a perforated

       19           either bowel or appendix.

       20    Q      All right.     Anybody--any--anything else on

       21           page 3?

       22    A      No.

       23    Q      Page 4?

       24    A      No.

       25    Q      All right.     Let’s go back to page 1.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 163 of 216 - Page
                                  ID#: 3454

                                                                               163

        1           On--did any of the cases that you listed

        2           here where you provided expert testimony

        3           involve a claim relating to a pregnant

        4           inmate?

        5    A      If--if you would give me just a moment, I’m

        6           going to look at the list to see if it

        7           refreshes my memory.           Yes, one--one case.

        8    Q      Which one?

        9    A      Hold--hold on.        Let me--let me review the

       10           list.     I answered prematurely.             I’m sorry.

       11           To the best of my recollection, one case.

       12    Q      And which one was that?

       13    A      It is on page 3.

       14    Q      All right.

       15    A      Marziale v. Correct Care Solutions, et al.

       16    Q      And who did you serve as an expert witness

       17           for in that case?

       18    A      I was retained by an attorney on behalf of

       19           Correct Care Solutions.

       20    Q      And what were the facts of that case?

       21    A      It is a complicated case involving the

       22           Arkansas Department of Corrections wherein

       23           a person, Ms. Marziale was taken into

       24           custody after prolonged methamphetamine use

       25           and, approximately--I don’t remember


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 164 of 216 - Page
                                  ID#: 3455

                                                                                    164

        1           exactly.     I--I’ll say a month, but I don’t

        2           recall if it was three weeks or six weeks.

        3           Sometime later she developed pre-term labor

        4           and plexia abruption and lost her infant.

        5    Q      And what--

        6    A      The infant--infant died.

        7    Q      And she sued Correct Care Solutions; is

        8           that correct?

        9    A      I--I--that is an et al, and I believe and

       10           also the Arkansas Department of Corrections

       11           and multiple other people, as well.                      But,

       12           yes.

       13    Q      And what opinions did you offer in that

       14           case?

       15    A      That the actions of the correctional

       16           officer--I mean, the actions of the nurses

       17           and physicians employed by Correct Care

       18           Solutions was within the standard of care.

       19    Q      Do you know what judgment was entered in

       20           that case?

       21    A      I do.

       22    Q      What--was there one?

       23    A      No.     I mean, no, it’s an ongoing case.

       24    Q      Or it continues--it’s ongoing?

       25    A      That’s correct.


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 165 of 216 - Page
                                  ID#: 3456

                                                                               165

        1    Q      Have you testified in that--via deposition

        2           in that case?

        3    A      I have.

        4    Q      Do you have a copy of the transcript of

        5           that deposition?

        6    A      I--ordinarily, the answer to that is--is

        7           no.    I don’t normally keep depositions.

        8           That is an ongoing case, and I would have

        9           to check the case file to see whether I was

       10           provided a copy of the--I’m--I’m quite sure

       11           I filled out an errata sheet.               I don’t know

       12           whether I have the actual deposition or

       13           not.

       14    Q      Do you know whether or not an expert report

       15           got filed in the public record in that

       16           case, your expert report?

       17    A      I--I do not know whether it was filed

       18           in--in public--I--I--I do know that I

       19           prepared a Rule 26 report.             Whether it was

       20           filed in the public record as opposed to,

       21           you know, distributed amongst the attorneys

       22           and under some type of protective order, I

       23           do not know the answer to that.

       24    Q      Do you still have a copy of that expert

       25           report that you prepared in that case?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 166 of 216 - Page
                                  ID#: 3457

                                                                                166

        1    A      I do not know at this time.              I would have

        2           to check.

        3    Q      And that’s the only case involving a--a

        4           pregnant inmate that’s on this list?

        5    A      And to the best of my recollection at this

        6           time, yes.

        7    Q      I note that Southern Health Partners’ name

        8           appears like at the bottom of page 1, and

        9           it’s oftentimes difficult when cases are et

       10           al.   So on this list can you tell me if you

       11           served as an expert witness for Southern

       12           Health Partners in any of these matters?

       13    A      The short answer is going to be no.                     I

       14           mean--well, hold on a minute.               Let me--let

       15           me look at the--no, I--I cannot tell you

       16           one way or the other for certain.

       17           Normally, I list cases with the party that

       18           has retained me.        So in other words, I

       19           cannot say--as a for instance, when a

       20           county is listed that usually means I’ve

       21           been retained by the county.              That doesn’t

       22           mean Southern Health Partners was not a

       23           co-defendant but just normally I list it

       24           with the--the--the party on whose behalf

       25           I’ve been retained.          So Southern Health


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 167 of 216 - Page
                                  ID#: 3458

                                                                              167

        1           Partners, the only one I see is that

        2           Singleton, and I--to the best of my

        3           recollection, that’s accurate.

        4    Q      If you go to page 4, there’s another one.

        5    A      Okay.    I’m sorry.       I--I understood you to

        6           say that was the only one that listed

        7           Southern Health Partners.

        8    Q      Well, on--on page 1.

        9    A      Okay.    Well, then stop--well, then stop and

       10           let me review the whole list and I’ll tell

       11           you how many times Southern Health

       12           Partners’ name appears.            Hold on.

       13    Q      Here’s what I want to know.              Even if it’s

       14           an et al, I want to know on this list how

       15           many times and which of these cases did you

       16           serve as an expert witness for Southern

       17           Health Partners.

       18    A      That’s what I’m reviewing now.               The answer

       19           appears to be two.

       20    Q      All right.     In Singleton versus Southern

       21           Health Partners, what was that case about,

       22           at the bottom of page 1?

       23    A      I do not recall.

       24    Q      Do you recall what opinions you offered on

       25           behalf of Southern Health Partners?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 168 of 216 - Page
                                  ID#: 3459

                                                                                       168

        1    A      I do not.

        2    Q      Do you recall how much money you were paid?

        3    A      I do not.

        4    Q      Let’s go over to page 4, Wadman v. Southern

        5           Health Partners.        Do you recall what that

        6           case was about?

        7    A      Give me just a moment.           I’m very sorry.               I

        8           don’t.    It doesn’t come to my mind.                   I--I

        9           know that’s recent and I--I’m wondering

       10           either if I knew it at--I don’t know.                     The

       11           answer is I don’t recall.

       12    Q      Well, do you know how much Southern Health

       13           Partners--or--or do you know how much you

       14           were paid as an expert witness in that

       15           case?

       16    A      I do not.

       17    Q      There’s--okay.       Do you know how much money

       18           you’ve made over the last four years in

       19           testifying as an expert witness?

       20    A      I don’t have that figure.

       21    Q      Well, do you--do you have--do you know if

       22           it was more than 100,000?

       23    A      I--I can--all right.          So the short answer

       24           is--you said over what time period?

       25    Q      Well, the time period that you’ve listed


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 169 of 216 - Page
                                  ID#: 3460

                                                                                169

        1           these cases.        The last--it was the last

        2           four years but it was--your list is as of

        3           2/27/20.     So--

        4    A      Well, what time frame--what time period are

        5           you asking about?

        6    Q      How much--

        7    A      Are you--

        8    Q      How much money did you earn as an expert

        9           witness in 2019?

       10    A      Well, I have not filed my taxes yet, so I

       11           don’t--I--I don’t have an answer to that.

       12    Q      Well, you don’t have to file your taxes to

       13           know how much you’ve been paid; right?

       14    A      Well, I--I have a company, I have a

       15           professional corporation that receives fees

       16           from expert witness work and from other

       17           types of work, and then I am paid as an

       18           employee of that corporation.                So obviously

       19           the money that I’m paid as an expert

       20           witness or that the company is paid does

       21           not all go to me.          I have other expenses

       22           related to that company.

       23    Q      In 2019, how much money was your company

       24           paid as a result of your services as an

       25           expert witness?


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 170 of 216 - Page
                                  ID#: 3461

                                                                               170

        1    A      As I’ve said, I haven’t filed my taxes.

        2           We’d have to check with my accountants on

        3           that.

        4    Q      Do you know if--do you know if it was

        5           greater than 100,000?

        6    A      I believe that it was.

        7    Q      Was it greater than 200,000?

        8    A      I don’t know the answer to that.                I would

        9           not be surprised if it was in the 2 to

       10           $300,000 range.

       11    Q      And that’s the amount of money in 2019 that

       12           you got paid for testifying as an expert in

       13           cases similar to this; is that correct?

       14    A      No, that’s not correct.            That is the amount

       15           of revenue that my professional

       16           corporation--

       17    Q      I--I’m sorry.       Yeah.     The amount of revenue

       18           that your corporation received as a result

       19           of your work; is that correct?

       20    A      That’s correct.        That’s correct.          It’s not

       21           the amount of money that I, personally,

       22           received.

       23    Q      What about 2018?

       24    A      What’s your question?

       25    Q      The same question.          In 2018, how much money


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 171 of 216 - Page
                                  ID#: 3462

                                                                             171

        1           did your corporation get paid as a result

        2           of you serving as an expert witness?

        3    A      I don’t know the answer to that, but I do

        4           know that it was less than 2019, and

        5           substantially less.

        6    Q      Would it still have been greater than

        7           $100,000?

        8    A      I don’t know the answer to that.                I

        9           would--I would guesstimate no, but I don’t

       10           know the answer to that for certain.

       11    Q      And it looks like you’re being paid $500

       12           per hour for review, study and testimony in

       13           this case plus travel expenses?

       14    A      That’s correct.

       15    Q      And you have a minimum charge for

       16           deposition testimony which is four hours;

       17           is that correct?

       18    A      That’s correct.

       19    Q      Well, we just got 20 minutes--

       20    MS. BISHOP:             Hey--hey, I’m making this as

       21                            an exhibit.

       22    MR. HARNICE:            All right.        We’ll make this as

       23                            Exhibit--

       24    MS. BISHOP:             41.

       25    MR. HARNICE:            --41.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 172 of 216 - Page
                                  ID#: 3463

                                                                             172

        1    By Mr. Harnice:

        2    Q      And ask you if you recognize this document?

        3    A      I do.

        4    Q      And then you have a minimum charge for

        5           trial testimony is eight hours; is that

        6           correct?

        7    A      That’s correct.

        8    Q      So if--if your testimony at trial is one

        9           hour, you’re going to get paid $4,000;

       10           correct?

       11    A      Well, so obviously this is on--I have not

       12           re-thought this fee schedule in the era of

       13           Zoom; right?       I mean, but normally if I

       14           were required to travel somewhere, yes, I

       15           had this and I--I don’t know whether it

       16           will be changed as a result of--of our Zoom

       17           era we--we might be in and I--I haven’t

       18           thought that through.            But the answer to

       19           your question is, yes, if I am called at

       20           trial I would expect to be paid a minimum

       21           of eight hours for--for that travel and

       22           that trial testimony.

       23    Q      And that equates to $4,000?

       24    A      That--I think your math is correct.

       25    MR. HARNICE:             That’s all the questions I


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 173 of 216 - Page
                                  ID#: 3464

                                                                             173

        1                            have at this time.

        2    MS. BRANNON:            Mr. Bentley?

        3    MR. BENTLEY:            I have a few.

        4                        * * * * * * * * * *

        5                             EXAMINATION

        6    By Mr. Bentley:

        7    Q      I’ve never done the--the screen share

        8           thing, Doc, so if we get there and I have

        9           to show you something we’ll see how it

       10           goes; okay?

       11    A      Okay.    And I’m--if you just say the

       12           document, I may well have it in front of

       13           me, as well.

       14    Q      It would only be about your opinion, so

       15           we’ll see if anybody needs--

       16    MS. BISHOP:             Aaron, if you’re nice to me,

       17                            I’ll pull it up for you.

       18    MR. BENTLEY:            Wow.

       19    MS. BISHOP:             We’ll see.

       20    Q      The only document I--I believe I intend to

       21           ask you about is your opinions, so--

       22    A      Okay.

       23    Q      --it would be easy.          The first one is also

       24           an easy question, Doctor.             Are you related

       25           to the federal judge, John Thomas Fowlkes,


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 174 of 216 - Page
                                  ID#: 3465

                                                                               174

        1           Junior?

        2    A      I--I am not.       He--I--I am not.           I--I

        3           believe that we--is--is he out of the--is

        4           he out of Tennessee?           Is that--

        5    Q      He is.

        6    A      Yes, I--so I have ancestors in the

        7           Dyersburg, Tennessee area and I think he

        8           might as well, though.            But--so I don’t

        9           know him roughly--I--we’re not related to

       10           the best I know.

       11    Q      Well, I didn’t mean anything.                I just

       12           assumed he was your brother or something,

       13           so I thought it would be funny.                 That was

       14           it.

       15    A      Yeah.

       16    Q      Okay.     Sorry.

       17    A      That’s okay.

       18    Q      Do you agree with me that--that Kelsey Love

       19           was suffering from addiction?

       20    A      I--I agree that she had a significant

       21           substance use disorder.             So the--the reason

       22           I’m hesitating in--in my answer is that

       23           addiction can just mean a substance use

       24           disorder, which, yes, I agree; or was she

       25           addicted which is equivalent to being


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 175 of 216 - Page
                                  ID#: 3466

                                                                                     175

        1           physically dependent upon substances.                    And

        2           I don’t know if at the time of her arrest

        3           she was using substances consistently

        4           enough and in high enough quantities to be

        5           physically dependent upon opiates.                  I did

        6           not see that she had a significant opiate

        7           withdrawal syndrome.           And the same would be

        8           true for methamphetamine.              So I’m sorry for

        9           that long answer, but I--

       10    Q      That’s fine.       But you agree that she was

       11           suffering from substance use disorder?

       12    A      Absolutely.

       13    Q      Specifically, opioid use disorder?

       14    A      Her--if I were listing it in order of

       15           priority, I would say methamphetamine

       16           first, but, yes, she was use--she abused

       17           both methamphetamines and opiates.

       18    Q      Is substance use disorder a lifelong

       19           illness?

       20    A      It is a lifelong illness and diagnosis.                     It

       21           can have--it is characterized by relapses

       22           and remissions, but, yes, it is a lifelong

       23           disorder.

       24    Q      Would you agree with me that it’s similar

       25           to other chronic illnesses like


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 176 of 216 - Page
                                  ID#: 3467

                                                                              176

        1           hypertension, asthma and diabetes?

        2    A      I would.

        3    Q      Okay.    And by that I mean, would you agree

        4           that sometimes people can manage substance

        5           use disorder but other times it gets out of

        6           control?

        7    A      That’s right.        Relapses, remissions,

        8           needing treatment, compliance issues

        9           with--with medications and treatment with

       10           both that and other things.               So its--its

       11           relapse and remission rate and compliance

       12           rate are similar to other chronic

       13           conditions; yes.

       14    Q      You might have began to guess what my next

       15           question was going to be, so I appreciate

       16           that, Doctor.        And substance use disorder

       17           is recognized by the DSM-V; correct?

       18    A      That’s correct.

       19    Q      I believe this is correct.              You’re a member

       20           of the American Society of Addiction

       21           Medicine?

       22    A      That’s correct.

       23    Q      Are there practice guidelines generally

       24           accepted in the addiction medicine field?

       25    A      Well, yes.      I--your ASAM place--what is


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 177 of 216 - Page
                                  ID#: 3468

                                                                                  177

        1           called ASAM placement criteria that--that

        2           guide what type of treatment is--is

        3           appropriate.      And, yes, that is standard in

        4           the industry.       I will say, however,

        5           obviously, that is not exactly germane to a

        6           county jail in that when--when inmates are

        7           detained sometimes we don’t get to choose

        8           the level of care, that the courts choose

        9           it for us.

       10    Q      What do you mean by that?

       11    A      Well, for--what I mean is that someone who

       12           is--as--and this is again as an example,

       13           not directly related to this case.                 But if

       14           a person is incarcerated or detained in a

       15           county detention facility and has a severe

       16           substance use disorder, the ASAM placement

       17           criteria might say that they’re appropriate

       18           for inpatient residential treatment.                    But

       19           if they are facing a serious felony charge

       20           and the judge won’t give them bond, they

       21           can’t make bond, so I’m forced to treat

       22           their substance use disorder and detox them

       23           in my jail.      I can’t just send them to a--a

       24           residential treatment facility just because

       25           ASAM placement criteria says that’s an


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 178 of 216 - Page
                                  ID#: 3469

                                                                                  178

        1           appropriate placement.

        2    Q      Okay.    I understand.        Thank you.        You--you

        3           said that at the detention center where you

        4           are employed the medical staff is not there

        5           24 hours a day; correct?

        6    A      That is correct.

        7    Q      In those times when the medical staff is

        8           not present, is it fair to say that you

        9           rely on the correctional staff to alert you

       10           if there is a medical issue?

       11    A      That is correct.        Well, not just me but the

       12           nurses on-call are to take action based

       13           upon that, but yes.

       14    Q      You expect them to be the ones to either

       15           alert some medical personnel or to have the

       16           person sent to the emergency room; correct?

       17    A      That’s correct.

       18    Q      And there may be some of these questions

       19           about your opinion that we can reference

       20           without you having to look at them.                     You

       21           tell me if you want to see it.

       22    A      Okay.

       23    MR. HARNICE:            We--we were on mute.             Sorry

       24                            about that.         Objection to

       25                            form.      Go ahead.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 179 of 216 - Page
                                  ID#: 3470

                                                                                 179

        1    Q      You note in your opinion that Ms. Love had

        2           abused drugs during prior pregnancies.                  Do

        3           you recall saying that?

        4    A      I do.

        5    Q      Do you know if each of her prior births or

        6           deliveries occurred in a hospital?

        7    A      I--I don’t know for certain.              I--I--to the

        8           best of my recollection, they did all occur

        9           in a hospital, but I can’t say that to a

       10           reasonable degree of medical certainty.

       11    Q      Did you--you reviewed the documents from

       12           the--the jail or the jail medical staff.

       13           Did you accept as true the information

       14           contained in those documents?

       15    A      Well, I--I--I always accept as true the

       16           documents as they are presented to me.

       17           That does not mean that there are not

       18           sometimes conflicting information in the

       19           chart.    I don’t make a determination about,

       20           for instance, the truth of--of what people

       21           are saying.      I look at the documents as

       22           they are written and I presume them to be

       23           true.    But sometimes there are conflicts

       24           even within the documents.

       25    Q      Okay.    I want to--I want to look at


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 180 of 216 - Page
                                  ID#: 3471

                                                                                180

        1           specific ones.

        2    MR. BENTLEY:            Sarah, do you want to pull it

        3                            up?     I’m happy to.

        4    MS. BISHOP:             I’ll be happy--no, I’ll be

        5                            happy to.

        6    MR. BENTLEY:            Okay.      I can try--I’ll need to

        7                            figure out--

        8    MS. BISHOP:             You want--want the report?

        9    MR. BENTLEY:            Yes, please.         Page 5 of his

       10                            report.

       11    MS. BISHOP:             Okay.

       12    THE WITNESS:            I’m going to try to--I’m just

       13                            going to make a comment if you

       14                            don’t--I’m going to try to

       15                            turn to the actual page within

       16                            the case file itself.              But

       17                            anyway, pull it up and I’ll--

       18    MR. BENTLEY:            If--if everybody has a copy, I

       19                            don’t care, but it’s up to--if

       20                            anyone wants it to be up on

       21                            the screen.         Can you go to the

       22                            bottom of that page?             I don’t

       23                            like doing this.           I really

       24                            don’t like asking you to do

       25                            this.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 181 of 216 - Page
                                  ID#: 3472

                                                                                 181

        1    MS. BISHOP:              I don’t mind.

        2    MR. HARNICE:             Come on, Aaron, you were the

        3                             one that said we needed to do

        4                             the depositions this way.

        5    MR. BENTLEY:             It makes me very

        6                             uncomfortable.          Okay.      Thank

        7                             you.

        8    Q      In letter G there, Doctor, you’ve written,

        9           the CO answered no, to, is the inmate in

       10           need of immediate emergency medical

       11           attention?      Did I read that correctly?

       12    A      You did.

       13    Q      And so my question is:            Did you credit this

       14           information as meaning Ms. Love did not

       15           need im--immediate emergency medical

       16           attention at that time?

       17    A      Well, I just think--I just think the

       18           obvious, but, no, what I credited was that

       19           the CO answered no to that question.                     I

       20           mean, I’m--I’m not trying to be difficult,

       21           but--

       22    Q      No.     That’s exactly what I’m asking.

       23           Did--I’m trying to find out whether based

       24           on that you formed the belief that Ms. Love

       25           did not need immediate emergency medical


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 182 of 216 - Page
                                  ID#: 3473

                                                                             182

        1           attention at the time the form was filled

        2           out.

        3    A      I--I formed the opinion that the

        4           correctional officer came to that

        5           conclusion.

        6    Q      Okay.    And I’m also not trying to be

        7           difficult, but does that mean you did not

        8           form the opinion from that statement that

        9           she didn’t need immediate medical emergency

       10           attention at that time?

       11    A      I--I did not see anything within the

       12           record, not specifically that question,

       13           which indicated that she did, if you--if

       14           you follow my--I’m not sure if that’s an

       15           answer to your question.            But I didn’t see

       16           anything in the record indicating that she

       17           did require immediate medical attention at

       18           that time.

       19    Q      You did not simply read this answer of no

       20           and decide from that on its own that she

       21           did not need immediate emergency medical

       22           attention?

       23    A      That’s correct.

       24    Q      Okay.    Do you recall reviewing the

       25           observation records?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 183 of 216 - Page
                                  ID#: 3474

                                                                               183

        1    A      I do.

        2    Q      Did you review any surveillance footage in

        3           this case?

        4    A      No.     Only the--the--the only video that I

        5           reviewed was the one body cam.                I--I don’t

        6           know if you’ll call that surveillance.

        7           I--I wouldn’t call that surveillance; I

        8           would call it body cam video, but the one

        9           body cam clip.

       10    Q      Did you credit the observation records as

       11           being true?

       12    A      I accepted them as face value.                In other

       13           words, I didn’t--I didn’t presume that they

       14           were not true.        Yes, I did--not having any

       15           reason to believe they were not recorded

       16           accurately reflect what--what went on.

       17    Q      But you didn’t, for example, compare the

       18           observation records to surveillance footage

       19           from the area outside of Ms. Love’s cell;

       20           correct?

       21    A      I did not in this case.             That’s correct.

       22    Q      So you don’t have--you can’t be positive

       23           that the times recorded in the observation

       24           logs are correct; right?

       25    A      Well--well, that’s--that might be stating


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 184 of 216 - Page
                                  ID#: 3475

                                                                             184

        1           the obvious, but to the extent there is

        2           actual surveillance video that can prove

        3           those times, no, you are exactly correct.

        4           I--I did not compare them and so don’t have

        5           a basis to say that, yes, they are a

        6           hundred percent correct.

        7    Q      And you also can’t know what was happening

        8           in the cell when the officers made their

        9           records; correct?

       10    A      I can’t--I cannot based upon the

       11           information that I have which doesn’t mean

       12           that I could not if I had a--video

       13           surveillance from within the cell, but I

       14           did not have that.

       15    Q      For example, if an observation record says

       16           she was sitting, you have no way of

       17           confirming whether Ms. Love was sitting at

       18           that time; correct?

       19    A      Yes.    But the converse is true, I have no

       20           way--or no reason to suspect that was not

       21           her--her position at that time ab--absent

       22           looking at some kind of surveillance video.

       23    Q      You spoke with--with Mr. Harnice about your

       24           involvements with--with pregnancies or--or

       25           deliveries, more--more deliveries really.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 185 of 216 - Page
                                  ID#: 3476

                                                                             185

        1           Do you have any experience with managing

        2           pregnant patients throughout their

        3           pregnancy?

        4    A      Unfortunately, yes.           I say unfortunately, I

        5           mean, we--we--we have pregnant detainees

        6           that we take care of in the jail, and, yes,

        7           that’s a pretty common occurrence in--in

        8           most any county detention center.

        9    Q      And is the detention center a--a pre-trial

       10           detainee facility?

       11    A      Well, it’s a county jail, and its primary

       12           function is a detention--is the detention

       13           of pre-trial detainees.             The reason I’m

       14           hesitating is that we also have federal

       15           pre-trial detainees and after they are

       16           sentenced it can take up to a year or so

       17           for them to be moved on to the Bureau of

       18           Prisons.     So some of my detainee--some of

       19           my inmates are pre-trial detainees, some

       20           are sentenced.        We obviously keep some who

       21           are serving a post conviction sentence

       22           locally.

       23    Q      And again, if somebody wants this pulled

       24           up, it’s fine; otherwise, I don’t care.

       25           Page 21 of your opinion, Doctor.


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 186 of 216 - Page
                                  ID#: 3477

                                                                                 186

        1    A      Just let me turn to it.

        2    Q      Sure.

        3    A      I’m there.

        4    Q      You say--well, let me turn to it so that I

        5           can see where it is on the page rather than

        6           referring to my notes.           Oh, great news.

        7           It’s in the very first line.              You say, the

        8           security staff could not get Ms. Love to

        9           articulate clearly what her problem was.

       10           Did I read that correctly?

       11    A      That is correct.

       12    Q      Now--and actually, let me go back to page

       13           20 real quick and just--let’s look at this

       14           entire paragraph number 6.             You write, I

       15           did not find any evidence in the records I

       16           reviewed of Ms. Love complaining of any

       17           symptoms which could reasonably

       18           be--reasonably be related to labor until

       19           4:35 a.m. on the morning of 5/16/2017.                  At

       20           this time Ms. Love was screaming.                 Security

       21           staff could not get Ms. Love to articulate

       22           clearly what her problem was.               Did I read

       23           that correctly?

       24    A      That’s correct.

       25    Q      Now, is it fair to say they--well, let me


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 187 of 216 - Page
                                  ID#: 3478

                                                                             187

        1           ask it this way:        Is there any evidence

        2           that you saw that a security staff member

        3           talked to Ms. Love before 5:15 a.m. in this

        4           time period you’re talking about, between

        5           4:35 and 5:15?

        6    A      I--I saw--I saw the observation logs which

        7           were--you know, contained some entries, and

        8           I know they knew that she was screaming.

        9           There was some--the reason I’m being a bit

       10           hesitant is there was some conversation

       11           about--I say conversation, something in the

       12           records about a male officer talking to her

       13           through a door and then went and got the

       14           female officer.        So to--to the extent

       15           that--I can’t tell you anything about the

       16           details of that or even specifically where

       17           I got it, but I--I believe there was some

       18           conversation about a male officer trying to

       19           determine what was going on, then he went

       20           and got a female who opened the door.

       21    Q      When you say the security staff could not

       22           get Ms. Love to articulate clearly what her

       23           problem was, when are you talking about?

       24    A      Around the 5:15 time frame.

       25    Q      And you have told me that you--


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 188 of 216 - Page
                                  ID#: 3479

                                                                             188

        1    A      By--by the way, I mean, not only then but

        2           she had been that way the day before, as

        3           well.     I mean, she was giving inconsistent

        4           answers.     But certainly at that time, 5:15.

        5    Q      My question is:         This specific sentence in

        6           your report, is it pertaining to the 5:15

        7           interaction?

        8    A      That’s correct.

        9    Q      The 5:15 a.m. on May 16th interaction?

       10    A      That’s correct.

       11    Q      Now, you indicated that you’ve watched the

       12           body cam video from this interaction;

       13           correct?

       14    A      That’s correct.

       15    Q      Did you hear on the video Ms. Love say that

       16           she felt she was having contractions?

       17    A      Much of what--much of what Ms. Love said I

       18           could not clearly distinguish what she was

       19           saying.     So I--I’m--I’m not prepared to

       20           give an answer about what her exact

       21           statements were.         I couldn’t understand it

       22           all clearly.

       23    Q      You could not hear her say she was having

       24           contractions?

       25    A      I don’t recall specifically whether I--I


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 189 of 216 - Page
                                  ID#: 3480

                                                                              189

        1           think that--I think the question was

        2           that--so I did not hear her say--say the

        3           word contractions.         I believe she was

        4           something like asked was she having

        5           contractions.       That’s what I was referring

        6           to.    I do not recall her saying the words,

        7           I’m having contractions; no.

        8    Q      Do you recall her answering that question

        9           yes?

       10    A      That’s to what I refer that I--if you want

       11           to play it, I’ll tell you--if I can

       12           understand it I can tell you.               Some of her

       13           answers I could--could understand, some of

       14           them I could not.         I don’t recall the

       15           answer to that specific one at this time

       16           without looking at the video.

       17    Q      That’s probably way beyond my technological

       18           abilities, Doctor, so I’m not going to

       19           spend the time doing that.             Do you--do you

       20           recall on the video hearing Ms. Love say

       21           her baby was coming out?

       22    A      I--I recall her saying something about, get

       23           it out, or--or something to that effect.

       24           I--I don’t recall exactly--again, I--I

       25           couldn’t hear clearly enough that I would


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 190 of 216 - Page
                                  ID#: 3481

                                                                                    190

        1           tell you that that was a--you know, if--I

        2           couldn’t transcribe the information there.

        3    Q      Well, after you watched the video, did you

        4           believe she was unable to articulate

        5           clearly what her problem was?

        6    A      [Inaudible].

        7    MS. BRANNON:            I think he just froze.                 Yeah,

        8                            he just froze.          So--so it’s

        9                            not just that Zoom hates Paul,

       10                            Zoom hates Aaron too.

       11    MR. HARNICE:            I hate Zoom back.

       12    MR. BENTLEY:            Presumably he will get kicked

       13                            out and come back.

       14    MS. BRANNON:            And you will have to unlock so

       15                            he can get in, I guess?

       16    VIDEO TECHNICIAN: I already did that.

       17    MS. BRANNON:            Okay.

       18           (OFF THE RECORD)

       19           (A BRIEF BREAK IS TAKEN)

       20    VIDEO TECHNICIAN: And we’re back on the record

       21                            at 5:31.

       22    By Mr. Bentley:

       23    Q      My last question, Doctor, and we didn’t get

       24           to hear any of your answer, was:                After

       25           watching the video, were you able to

                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 191 of 216 - Page
                                  ID#: 3482

                                                                             191

        1           understand clearly what Ms. Love’s problem

        2           was?

        3    A      Well, I will preface my answer with saying,

        4           you know, I’m a physician, I’m not a

        5           correctional officer, so I--I have a

        6           different perspective of what her symptoms

        7           might have been.        But I understand that she

        8           was--she was complaining and the officers

        9           couldn’t understand everything she was

       10           saying.    I couldn’t understand everything

       11           she was saying, either.            But--so my point

       12           is that I’m looking at it as a physician

       13           and in hindsight as opposed to a

       14           correctional officer at that time.

       15    Q      Were you able to understand what her

       16           problem was?

       17    A      In hindsight, I believe I know what her

       18           problem was; yes.

       19    Q      What do you believe her problem was?

       20    A      That she was having abdominal pain which

       21           was likely labor.

       22    Q      Have--if you’re on-call and you were told

       23           by a correctional officer that a pregnant

       24           patient claimed they were having

       25           contractions and--what--what would your


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 192 of 216 - Page
                                  ID#: 3483

                                                                                 192

        1           response have been to that?

        2    A      All right.     So I’m going to clarify my--my

        3           differences with what’s going on here.                  So

        4           you’re talking about me being on-call as a

        5           physician as opposed to a nurse, that’s

        6           number one.      And with the--the--the person

        7           who’s calling me telling me that the--the

        8           pregnant person, who--you--you haven’t made

        9           the hypothetical how far along they are,

       10           but--but that they’re having contractions;

       11           that’s correct?

       12    Q      That is correct.

       13    A      Okay.    Given that they were late in

       14           pregnancy and they were having contractions

       15           I would tell them to send them to the

       16           hospital.

       17    Q      But in that instance where you’re not

       18           present, you can’t know if the inmate said

       19           she’s having contractions unless the

       20           officer tells you; correct?

       21    A      Well, the officer’s giving you some

       22           information and you’re asking questions

       23           based upon that and then you’re making a

       24           determination based on your best

       25           inter--your best interpretation of the


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 193 of 216 - Page
                                  ID#: 3484

                                                                             193

        1           interaction with the officer or with

        2           whoever’s speaking to you about what’s

        3           going on, about are they having

        4           contractions, are they having other signs

        5           of labor.     And--and that’s what happened

        6           here and the--there was not a--there was

        7           not a communication of information which a

        8           reasonable person would conclude was labor

        9           in this case.

       10    Q      My question--well, let’s--based on your

       11           review of the documents, is there any

       12           indication that Ms. Upton notified Nurse

       13           Sherrow that Ms. Love said she was having

       14           contractions?

       15    A      To the best of my--my review of the case,

       16           that did not occur?

       17    Q      And you as a medical professional can’t

       18           react to information that you’re not given;

       19           right?

       20    A      That is correct.

       21    MR. HARNICE:            Objection to the form;

       22                            foundation.

       23    Q      All right.     Will you turn, Doctor, to page

       24           22 of your opinion?

       25    A      I’m there.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 194 of 216 - Page
                                  ID#: 3485

                                                                                 194

        1    Q      Down toward the bottom under Roman Numeral

        2           II and Number 1.

        3    A      Okay.

        4    Q      You write, her behavior and actions placed

        5           her and her unborn child at significant

        6           risk whether she was incarcerated at FCRJ

        7           or not.     Did I read that correctly?

        8    A      You did.

        9    Q      Is it your understanding that the Franklin

       10           County Jail admitted Ms. Love?

       11    A      Ask your question again.

       12    Q      Is it your understanding that the Franklin

       13           County Jail admitted Ms. Love as an inmate?

       14    A      Well, I--I don’t use the term admit.                     I

       15           mean, Franklin County Jail is not a health

       16           care facility, so they did not admit her.

       17           This is a detention facility and they

       18           accepted her for detention; yes.                 I mean,

       19           those are--I’m sorry for quibbling on the

       20           terminology but--

       21    Q      You agree she was incarcerated at the

       22           Franklin County Regional Jail; correct?

       23    A      I--I do.

       24    Q      Based on your experience as a correctional

       25           health care practitioner, do you believe


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 195 of 216 - Page
                                  ID#: 3486

                                                                             195

        1           the Franklin County Regional Jail became

        2           responsible for her care upon incarcerating

        3           her?

        4    A      Well, that’s primarily a legal question,

        5           but as a practical matter, yes, when one is

        6           at a jail the--the jail facility is

        7           responsible for providing you access to

        8           care; yes.

        9    MR. HARNICE:            Objection to form and

       10                            foundation on that question.

       11    Q      In your practice, do you refuse patients or

       12           inmates care because of their substance

       13           abuse issues?

       14    A      Not because of their substance abuse

       15           issues; no.

       16    Q      Ms. Love deserved medical care whether she

       17           was suffering from substance use disorder

       18           or not; correct?

       19    MR. HARNICE:            Object to the form and

       20                            foundation.

       21    A      Would you repeat the question, please?

       22    Q      Yes.    Ms. Love deserved medical care in the

       23           Franklin County Regional Jail if necessary

       24           regardless of whether she suffered from

       25           substance use disorder; correct?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 196 of 216 - Page
                                  ID#: 3487

                                                                                 196

        1    MR. HARNICE:             Same objection.

        2    A      That--that would not impact--that would not

        3           impact her--her ability to get medical

        4           care; yes--it should not.              Yes, that’s

        5           correct.

        6    Q      Going on down page 22 under Number 2 you

        7           write, Ms. Love was better off to have been

        8           incarcerated and prevented from using more

        9           drugs in the days prior to her delivery

       10           than had she been out and continuing her

       11           active substance abuse.             Did I read that

       12           correctly?

       13    A      You did.

       14    Q      On what do you base that opinion?

       15    A      On treating lots of pregnant addicts.                    I

       16           mean, she didn’t need to keep using meth.

       17           It wasn’t good for her and it would have

       18           potentially deleterious effects.                 And

       19           presuming that she didn’t use more

       20           methamphetamine after she was arrested and

       21           at the Franklin County Jail, which I see no

       22           evidence that she did, she would be better

       23           off not using meth than using meth.

       24    Q      Is there any evidence that Ms. Love’s meth

       25           use affected the baby?


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 197 of 216 - Page
                                  ID#: 3488

                                                                             197

        1    A      Well, the short answer to that is--I didn’t

        2           see any evidence of that.             I have very

        3           little information about the baby other

        4           than it appeared to be born healthy and was

        5           discharged.      But I don’t have any other

        6           information about the baby.

        7    Q      Let’s move over to page 23.

        8    A      I--I’ll just--I’ll just stop and say, to

        9           the extent that--I--I’m sorry.               I’ll just

       10           add that to the extent that it might have

       11           hastened labor or any such thing, I’m not

       12           prepared to give that opinion and I don’t

       13           have an opinion about that.              It--I’m not

       14           going to say someone might not have an

       15           opinion about it, but I don’t.

       16    Q      Okay.    Moving on to page 23, top of the

       17           page, you write, although not ideal to

       18           deliver a baby in a jail cell--jail cell,

       19           this was not reasonably foreseeable or

       20           presentable--or preventable, rather, given

       21           Ms. Love’s severe psychiatric symptoms and

       22           bizarre behavior in the days prior to her

       23           delivery.     With the corrections I made in

       24           there, did I read that correctly?

       25    A      Yes, that’s correct.


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 198 of 216 - Page
                                  ID#: 3489

                                                                               198

        1    Q      I--I just--I, frankly, don’t understand the

        2           sentence, I’m going to ask you to explain

        3           it to me.      And how--the part that comes

        4           after given, how does that explain the

        5           first part of the sentence?               And by that, I

        6           mean, what do her psychiatric symptoms and

        7           bizarre behavior, as you’ve termed it, have

        8           to do with whether her delivery was

        9           foreseeable or preventable?

       10    A      Well, as a for instance, she had been

       11           screaming, and I’m using that term sort of

       12           loosely.     I don’t know to what extent it

       13           was actually screaming.             She had been loud,

       14           she had been uncooperative, non-compliant

       15           on the morning before so much so that they

       16           had--had to put her in a restraint chair

       17           and spray her with pepper spray, and she

       18           was giving inaccurate information.                  So

       19           that’s a different scenario than if someone

       20           had said, I’m here at the jail, I--I am at

       21           36 weeks and 4 days pregnant, and I may go

       22           into labor at any time and I will let you

       23           know if I start having symptoms I think is

       24           labor.     That’s a different scenario than

       25           this one where Ms. Love was non-compliant,



                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 199 of 216 - Page
                                  ID#: 3490

                                                                             199

        1           wasn’t giving accurate information, had

        2           been screaming, had required restraint so

        3           it made it more difficult to interpret what

        4           was going on with her.

        5    Q      Is it your understanding from your review

        6           of the records that Ms. Love told the jail

        7           staff she was eight months pregnant?

        8    A      It is my understanding from the view--a

        9           review of the records that she first told

       10           the arresting officer she wasn’t pregnant,

       11           she told the--the booking officer that she

       12           was pregnant, the next morning she said she

       13           wasn’t pregnant.         But by the time the

       14           receiving screening was completed on the

       15           morning of the 15th, they had made some

       16           determination about how pregnant she was

       17           and eight months is a re--I--I don’t

       18           remember the specifics, but, yes, they knew

       19           that she was pretty far pregnant with

       20           pretty good bit of certainty by Monday

       21           morning.

       22    Q      Is it not foreseeable that a pregnant

       23           person who is eight months pregnant could

       24           be close to delivering their baby?

       25    A      Well, that’s a relative term.                But, yes,


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 200 of 216 - Page
                                  ID#: 3491

                                                                             200

        1           within the next month or so it was

        2           reasonable to expect that she would deliver

        3           a baby.

        4    Q      And--and I--I appreciate we disagree or we

        5           may disagree about whether she said she was

        6           having contractions, but if you assume that

        7           she told Ms. Upton she was having

        8           contractions, wasn’t it foreseeable that

        9           a--an eight months pregnant person having

       10           contractions was going to deliver a baby

       11           relatively soon?

       12    MR. HARNICE:            Objection to the form and

       13                            foundation.

       14    A      Well, to the extent that she said that and

       15           to the extent that the correctional

       16           officers relayed that to the nurse, that

       17           would--I didn’t see evidence of that that

       18           Nurse Sherrow had any information about her

       19           having contractions.          And in fact, she made

       20           inquiry about--about symptoms that would be

       21           referable to labor.          And so I didn’t see

       22           where that was communicated--certainly not

       23           communicated to Nurse Sherrow.

       24    Q      If Ms. Love said she was having

       25           contractions to Ms. Upton, was it not


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 201 of 216 - Page
                                  ID#: 3492

                                                                             201

        1           foreseeable to her that the baby could be

        2           delivered soon?

        3    MR. HARNICE:            Objection to form and

        4                            foundation.

        5    A      I wasn’t retained in this case to provide

        6           opinions regarding the actions of the

        7           correctional officers, and I did not look

        8           at it in that level of detail to be able to

        9           provide an opinion about that.

       10    Q      Are you saying in your report you didn’t

       11           provide any opinions about the--the

       12           correctional officers’ behaviors or

       13           obligations?

       14    A      Well, I was retained on behalf of the

       15           medical defendants and Southern Health

       16           Partners.     I was not retained on behalf of

       17           the correctional officers.             And so it was

       18           not my opinion in--it is not--was not my

       19           intention in this case to provide those

       20           opinions.     That was not what I was retained

       21           for and I did not look at the records from

       22           that standpoint.

       23    Q      Do you--I understand from your prior

       24           testimony you expect that the correctional

       25           officers at the jail that you work in are


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 202 of 216 - Page
                                  ID#: 3493

                                                                                    202

        1           trained to recognize symptoms of labor;

        2           correct?

        3    A      They’re trained--they’re trained to

        4           recognize medical emergencies of all kinds.

        5           Labor would be one of those things.                      I--I

        6           hesitate to say that that’s almost more

        7           even a layperson determination than a--than

        8           a medical officer.          So in other words, I

        9           would expect that reasonable people on the

       10           street could determine when a person may be

       11           having labor.        That’s not really a--a

       12           medical thing, I mean.            But, yes, I do

       13           expect correctional officers to have an

       14           understanding of the presentation of

       15           medical emergencies and what action to take

       16           based on that.

       17    Q      And would you expect that a correctional

       18           officer working with you at the jail, at

       19           the detention center who was told by an

       20           inmate that she was having contractions,

       21           would you expect that correctional officer

       22           to report that to medical personnel?

       23    A      I would.

       24    MR. HARNICE:             I’m sorry.        We were on mute.

       25                             Let me object to form and


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 203 of 216 - Page
                                  ID#: 3494

                                                                                     203

        1                             foundation on that.

        2    Q      Would you expect the off--the--the

        3           hypothetical officer we were just talking

        4           about to appreciate contractions as a

        5           symptom of labor?

        6    MR. HARNICE:             Objection to the form and

        7                             foundation.

        8    A      As--as you’re phrasing it--so in other

        9           words, if they appreciate that, yes.                     Now,

       10           obviously in this case it’s a bit more

       11           complicated because there was screaming and

       12           she--there was behavior the day before that

       13           had been apparently not related to labor

       14           but had been related to other drug use.                     So

       15           this is a more complicated situation.                     But,

       16           yes, if they appreciated contractions I

       17           would expect them to recognize that as

       18           labor or possible labor.

       19    Q      We can’t--I mean, if I’m not mistaken, you

       20           can’t determine whether a pregnant person

       21           is in labor without checking their cervix;

       22           correct?

       23    A      I--I’m not trying to quibble.                I think

       24           technically you can.           You can put them on

       25           the--a--monitoring.           But I--I’m not trying


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 204 of 216 - Page
                                  ID#: 3495

                                                                                 204

        1           to quibble.       It would require a medical

        2           professional.

        3    Q      That’s--that’s the only point I’m making

        4           is--

        5    A      That--that’s--I agree with you.

        6    Q      A medical professional would need to

        7           examine her to determine if she was

        8           actually in labor; right?

        9    A      That’s correct.

       10    Q      Okay.    Turning--or we’re still on page 23,

       11           we’re in the same paragraph, you write,

       12           this setting was preferable to her having

       13           been at large under the influence of

       14           methamphetamine and with her psychiatric,

       15           excuse me, illness completely unattended.

       16           Did I read that correctly?

       17    A      You did.

       18    Q      On what did you base that opinion?

       19    A      Well, I hate to say common sense.                  I’m not

       20           trying to--I’m--I’m not trying to be smart.

       21           But it makes--it--it’s intuitive to me that

       22           had she been in the--I’m using an entirely

       23           made up example.         Had she been in the

       24           Wal-mart parking lot with--you know, by

       25           herself--my--my point is that she was, you


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 205 of 216 - Page
                                  ID#: 3496

                                                                             205

        1           know, completely unattended with nobody

        2           there to--continuing to use drugs, by

        3           herself, that would not be an ideal

        4           situation to deliver a baby, either, a

        5           less--it would be a less ideal situation.

        6    Q      Of course, if she were not incarcerated,

        7           she could go to the hospital; correct?

        8    A      She could have.        I mean, she could have

        9           gone to the hospital if she was

       10           incarcerated--incarcerated as well.

       11    Q      Well, she couldn’t get up and walk out and

       12           go to the hospital; right?

       13    A      That’s correct.

       14    Q      What--what I meant by my earlier question,

       15           and I’ll clarify, is if she were not

       16           incarcerated she could of her own free will

       17           go into a hospital to obtain medical help

       18           for her labor and delivery; correct?

       19    MR. HARNICE:            Objection to form and

       20                            foundation.

       21    A      She could have, but I will point out she

       22           could as easily have just continued using

       23           drugs and had the baby, you know, in a--any

       24           other kind of environment as well.

       25    Q      Well, and--and that’s why I asked you


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 206 of 216 - Page
                                  ID#: 3497

                                                                             206

        1           earlier, Doctor, do you--do you have

        2           evidence that with any of her prior

        3           pregnancies she delivered outside of a

        4           hospital?

        5    A      I--I do not, but I do have evidence that

        6           maybe--I want to say two weeks before--I’m

        7           not sure exactly the time frame--she went

        8           to the hospital back in Indiana and said

        9           she thought she was having labor but she

       10           wouldn’t let the nurses check her and she

       11           got up and walked out.           So I have evidence

       12           that she was not compliant and even when

       13           she thought she was in labor she got up and

       14           left from the hospital.            So I don’t think

       15           you can make the leap that she would have

       16           necessarily gone to a hospital.

       17    Q      And I’ll just--I’ll repeat my question one

       18           more time.     Is there any evidence that she

       19           ever delivered a baby outside of the

       20           hospital setting before this baby?

       21    A      Not that I’m aware of.

       22    Q      Would it have been preferable that she

       23           deliver this baby at a hospital?

       24    A      Well, I think the common sense answer is

       25           yes, although I did not see any


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 207 of 216 - Page
                                  ID#: 3498

                                                                             207

        1           complications that occurred as a result of

        2           her delivering it out--the baby out of

        3           hospital.

        4    Q      Continuing on page 23 you write, her,

        5           meaning Ms. Love’s--problems all stem from

        6           her untreated substance abuse and

        7           psychiatric illness rather than her

        8           delivery.      Did I read that correctly?

        9    A      You did.

       10    Q      To what problems are you referring?

       11    A      So to the--she was--she remained bizarre in

       12           the hospital, she remained with significant

       13           psychiatric symptoms.            I--I’m not certain

       14           that she wa--I--I didn’t have the complete

       15           records.     I’m not certain she left AMA as

       16           opposed to being discharged.               But she was

       17           having significant problems after her

       18           delivery but they were not postpartum

       19           complications but they were related to her

       20           ongoing substance use and/or psychiatric

       21           disorder.      So she did not have perinatal

       22           complications.

       23    Q      Is that what your opinion is restricted to,

       24           perinatal complications?

       25    A      Well, this--this Number 4 is--despite the


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 208 of 216 - Page
                                  ID#: 3499

                                                                                      208

        1           setting, Ms. Love having essentially

        2           completely unremarkable delivery, she did

        3           not have any significant peripartum

        4           complications, and she had an uneventful

        5           recovery.      So, yes, the--the problem she

        6           was having around the time of her delivery

        7           and around--and after that were related to

        8           her substance use and her psychiatric

        9           history.     She did not have any identifiable

       10           complications as a result of the birth at

       11           the jail.

       12    Q      And what I’m trying to make sure, Doctor,

       13           is, are you opining regarding any

       14           subsequent mental or emotional damage that

       15           she could have suffered as a result of this

       16           incident?

       17    A      I do not have any future medical re--or

       18           medical records after the time of this, and

       19           I don’t have an opinion about that.                      To--to

       20           the extent that I’m provided any additional

       21           records of later events, I would be glad to

       22           review them, but I don’t have them at this

       23           time.

       24    Q      You--you’ve stated during Mr. Harnice’s

       25           questions--I’m sorry.            You--you’ve talked


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 209 of 216 - Page
                                  ID#: 3500

                                                                                   209

        1           about the point in your opinion where you

        2           say you strongly agree with one of

        3           Mr. Sweeney’s opinions.            Do you recall that

        4           testimony?

        5    A      I do.

        6    Q      And the--the part of Mr. Sweeney’s

        7           testimony was that there is no evidence

        8           that any of the defendants knew or should

        9           have known that Love was about to deliver

       10           her baby in her cell.           And was that the

       11           part of his opinion that you--with which

       12           you strongly agree?

       13    A      I hate to belabor the point, but let me

       14           turn to that--I recall it being paragraph

       15           68, and let me just--

       16    Q      Page 14, paragraph 68.

       17    A      Yes.    If you don’t mind--if you’ll just

       18           bear with me and let me turn to that

       19           actually, I would appreciate it.

       20    Q      No problem.

       21    A      Well--and again, I’m--I hate to not answer

       22           your question directly but I agree with

       23           that paragraph when I read it before.                   I--I

       24           would be glad to read it again, but I agree

       25           with that paragraph and the--the words that


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 210 of 216 - Page
                                  ID#: 3501

                                                                             210

        1           are contained therein.

        2    Q      You wrote your report before you watched

        3           the body cam video; is that right?

        4    A      To the best of my knowledge, that is

        5           correct.

        6    Q      And--and this is where I have a concern

        7           about you telling me earlier you’re not

        8           giving any opinions about the jail staff

        9           because any of the defendants includes the

       10           jail staff here; doesn’t it?

       11    A      I--I’ll agree that it does.               And--and--I

       12           will agree that it does and my opinion in

       13           that regard should have been clarified to

       14           say at least as it applies to Nurse

       15           Sherrow.

       16    Q      So then are--are you not opin--opining that

       17           the jail staff--I’m sorry--that there’s no

       18           evidence that the jail staff knew or should

       19           have known that Love was about to deliver

       20           her baby in her cell?

       21    MR. HARNICE:             Objection to form and

       22                             foundation.

       23    A      Well, I was not retained for that purpose

       24           and I didn’t review the records of--from

       25           that standpoint, and so I neither have nor


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 211 of 216 - Page
                                  ID#: 3502

                                                                              211

        1           plan to offer opinions about that.

        2    Q      Have you ever had your testimony excluded

        3           in full as an expert?

        4    A      Excluded in full.         I--I believe the answer

        5           to that would be no.          I--I’m not exactly

        6           sure what you’re--but--I believe the answer

        7           is no.

        8    Q      That’s fine.      I can clarify it.            Have you

        9           ever been asked to testify or retained to

       10           testify in a case and a judge ruled that

       11           you could not testify?

       12    A      Not in--not certainly as it relates to

       13           correctional health care.

       14    Q      Does that mean in a non-correctional health

       15           care case your testimony was excluded in

       16           full?

       17    A      Well, I don’t know about in full.

       18           There--one of these cases on this case list

       19           is a criminal matter in which there was

       20           a--an indigent defendant.             I--he was

       21           charged with murder for leaving his baby in

       22           a--in a car.      And I treated him after that

       23           event and was prepared to testify on a pro

       24           bono basis that he did not intend to leave

       25           the baby in the car.          And a judge in the


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 212 of 216 - Page
                                  ID#: 3503

                                                                             212

        1           pre-trial hearing ruled that I was--number

        2           one, I was not an expert in forgotten baby

        3           syndrome, and number two, what he told me

        4           after the fact wasn’t relevant to his state

        5           of mind, and, therefore, I wasn’t allowed

        6           to testify at trial.

        7    Q      Have you ever had parts of your testimony

        8           excluded in a correctional health care

        9           case?

       10    A      No--not to the best of my knowledge.

       11    Q      Are you familiar with the case of Shaun

       12           David Brooks versus Wilkinson County,

       13           Georgia?

       14    A      Yeah, I am.

       15    Q      Do you recall parts of your testimony being

       16           excluded in that case?

       17    A      I do not.

       18    Q      Did you offer an opinion in that case that

       19           a defendant did not perform a medical

       20           screening correctly because video of the

       21           screening showed that the defendant filled

       22           out the form too quickly to leave time for

       23           adequate questioning of the inmate?

       24    A      I do.

       25    Q      Do you recall whether that testimony was


                                       Stephanie A. Blanton, CCR
                               An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 213 of 216 - Page
                                  ID#: 3504

                                                                                213

        1           excluded?

        2    A      That--no, I--I do not know that.                I--I

        3           understand what you’re talking about.                   I

        4           don’t know anything about it, that

        5           testimony being excluded.

        6    Q      Do you know what the status of that case

        7           is?

        8    A      To the best of my recollection or

        9           understanding, that case is settled and

       10           it’s closed.

       11    MR. BENTLEY:            Okay.      Those are all my

       12                            questions.        Thank you, Doctor.

       13    MS. BRANNON:            Paul, do you have anything

       14                            else?

       15    MR. HARNICE:            Give me--give me five seconds

       16                            here.

       17    MS. BRANNON:            One Mississippi.

       18    THE WITNESS:            While--while we’re still on

       19                            the record, and I’m not sure

       20                            if it might not be a--a rule

       21                            in Kentucky or something, but

       22                            what about my ability to read

       23                            and sign the deposition?

       24    MS. BRANNON:            It--would you like to read and

       25                            sign your deposition?


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 214 of 216 - Page
                                  ID#: 3505

                                                                                    214

        1    THE WITNESS:            I would.

        2    MS. BRANNON:            Okay.      We can do it.         Most

        3                            people don’t want to.

        4    MR. HARNICE:            I have no questions.

        5    MS. BRANNON:            All right.        I think that you

        6                            are free to go, Doctor.                Thank

        7                            you very much.

        8    THE WITNESS:            Thank you-all.          We’ll see you.

        9    MS. BRANNON:            See you.

       10    VIDEO TECHNICIAN: The time is 5:57.                  We’ll go

       11                            off the video record.

       12                      * * * * * * * * * * *

       13           THEREUPON, the video deposition of

       14    DR. THOMAS D. FOWLKES was concluded at 5:57 p.m.

       15                       * * * * * * * * * * *

       16




                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 215 of 216 - Page
                                  ID#: 3506

                                                                             215

                       I, Dr. Thomas D. Fowlkes, state that I

               have read the foregoing deposition and that it

               is a true and complete transcript of the

               testimony given by me on Wednesday, May 19,

               2020, together with corrections, if any, on the

               attached errata sheet(s).



                                 ________________________________
                                      Dr. Thomas D. Fowlkes




               COMMONWEALTH OF KENTUCKY

               COUNTY OF _________________

                       Signed before me on this the ________ day

               of _________________.

                       My commission expires: _______________.


                           __________________________________
                           NOTARY PUBLIC




                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
Case: 3:18-cv-00023-GFVT-MAS Doc #: 125-3 Filed: 07/20/20 Page: 216 of 216 - Page
                                  ID#: 3507

                                                                             216

               STATE OF KENTUCKY )

               COUNTY OF WOODFORD )



                       I, STEPHANIE A. BLANTON, the undersigned

               Notary Public in and for the State of Kentucky

               at Large, certify that the facts stated in the

               caption hereto are true; that at the time and

               place stated in said caption, the witness named

               in the caption hereto remotely appeared before

               me, and that after being by me duly sworn, was

               examined by counsel for the parties; that said

               testimony was taken down in stenotype by me and

               later reduced to computer transcription under my

               direction and the foregoing is a true and

               accurate record to the best of my knowledge of

               the testimony given by said witness.

                       No party to said action nor counsel for

               said parties requested in writing that said

               deposition be signed by the testifying witness.

                       My commission expires: November 19, 2020.

                       IN TESTIMONY WHEREOF, I have hereunto set

               my hand and seal of office on this the 4th day

               of June, 2020.

                                 __a/k/a Stephanie A. Blanton_____
                                 STEPHANIE A. BLANTON, CCR (KY)
                                 NOTARY PUBLIC, STATE-AT-LARGE


                                      Stephanie A. Blanton, CCR
                              An/Dor Reporting & Video Technologies, Inc.
